Exhibit 10.1



CREDIT FACILITY, LOAN AND SECURITY AGREEMENT

by and between:

PEAK RESORTS, INC., HIDDEN VALLEY GOLF AND SKI INC., PAOLI PEAKS, INC., SNOW
CREEK, INC., LBO HOLDING, INC., and SNH DEVELOPMENT, INC.

as Borrowers,

and

ROYAL BANKS OF MISSOURI, a Missouri banking corporation  

as Lender

Dated As Of DECEMBER 22, 2015



--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

CREDIT FACILITY, LOAN AND SECURITY
AGREEMENT.......................................................................................1

DEFINITIONS1

THE CREDIT FACILITY11

2.1 Revolving
Loan(s).........................................................................................................................11

2.2Interest...........................................................................................................................................11

2.3Loan
Fees.....................................................................................................................................11

2.4 Unused Credit
Facility...................................................................................................................11

2.5All Advances to Constitute Single
Obligation.....................................................................................12

2.6Revolving
Notes...........................................................................................................................12

2.7Additional Revolving Note
Provisions...............................................................................................12

2.8Opportunity to Convert Revolving Note(s) into a Term
Note(s)...........................................................12

2.9
Payment.........................................................................................................................................13

2.10Prepayments.................................................................................................................................13

2.11 Conditions of Payment and Final
Payment.........................................................................................13

2.12Interest
Computation.....................................................................................................................13

2.13Late
Charge.................................................................................................................................13

2.14 Default Interest; Late
Charges.......................................................................................................13

2.15Maximum
Interest.........................................................................................................................14

2.16Reimbursement of Expenses and/or Payment of
Costs.......................................................................14

2.17Taxes.............................................................................................................................................14

2.18Use of
Proceeds...........................................................................................................................15

3.CONDITIONS OF
BORROWING...........................................................................................................15

3.1Loan
Documents...........................................................................................................................15

3.2Event of
Default...........................................................................................................................18

3.3Adverse
Changes.........................................................................................................................18

3.4Litigation.........................................................................................................................................18

3.5Representation and
Warranties.......................................................................................................18

3.6Borrower’s
Covenants...................................................................................................................18

3.7Financing
Statements.....................................................................................................................18

4.BORROWING
PROCEDURE.................................................................................................................18

5.CONDITIONS
PRECEDENT.................................................................................................................18

5.1Documentation.............................................................................................................................19

5.2Due
Diligence...............................................................................................................................19

5.3Fees and
Expenses.......................................................................................................................19

5.4Compliance...................................................................................................................................19





 

  i.



 

 

--------------------------------------------------------------------------------

 

5.5No
Default...................................................................................................................................19

5.6Other Loan
Documents.................................................................................................................19

5.7No
Litigation.................................................................................................................................19

5.8Forest Service
Permit.....................................................................................................................19

6.SECURITY AGREEMENT AND
COLLATERAL.....................................................................................19

6.1Grant of Security Interest to Lender by
Borrower.............................................................................19

6.2.Lien Perfection; Further
Assurances...............................................................................................20

6.3Possession and Use of
Collateral.....................................................................................................21

6.4Protection of
Collateral...................................................................................................................21

6.5Material Recovery
Event...............................................................................................................21

7.FINANCIAL REPORTS AND
SCHEDULES...........................................................................................22

7.1Financial
Statements.......................................................................................................................22

7.2Other
Information.........................................................................................................................22

8.BORROWERS’ REPRESENTATIONS AND
WARRANTIES.....................................................................23

8.1Financial Statements and Other
Information.....................................................................................23

8.2Locations.......................................................................................................................................23

8.3Borrowers’ Organization and
Name.................................................................................................24

8.4Authorization.................................................................................................................................24

8.5Enforceability...............................................................................................................................24

8.6Title to Collateral;
Liens.................................................................................................................24

8.7Lien Perfection and
Priority...........................................................................................................24

8.8Litigation:  Proceedings...................................................................................................................25

8.9Taxes.............................................................................................................................................25

8.10Consents:  Approvals; No
Violations.................................................................................................25

8.11Lawful
Operations.........................................................................................................................25

8.12Environmental
Compliance.............................................................................................................25

8.13Environmental Laws and
Permits.....................................................................................................26

8.14ERISA...........................................................................................................................................26

8.15 Intellectual
Property.......................................................................................................................27

8.16Structure.........................................................................................................................................27

8.17Solvency and
Value.......................................................................................................................27

8.18Indebtedness.................................................................................................................................27

8.19Margin Security and Use of Proceeds (Regulation
U).......................................................................27

8.20Investment Company Act
Status.....................................................................................................27

8.21Blocked
Person.............................................................................................................................27

8.22Full
Disclosure...............................................................................................................................28

8.23No Material Adverse
Effect...........................................................................................................28





2

 

--------------------------------------------------------------------------------

 

8.24Power to Operate the
Properties.....................................................................................................28

8.25Construction, Use and Occupancy of the
Properties...........................................................................28

8.26Status Under Lease
Agreements.....................................................................................................29

8.27Title
Policies.................................................................................................................................29

8.28Certificates, Licenses and
Approvals...............................................................................................29

8.29Properties and
Improvements.........................................................................................................29

8.30Pending
Matters...........................................................................................................................29

8.31Collateral.........................................................................................................................................30

8.32Management of the
Collateral.........................................................................................................30

8.33No
Defaults.................................................................................................................................30

8.34Employee
Matters.........................................................................................................................30

8.35Non-Foreign
Status.......................................................................................................................30

9.BORROWER’S AFFIRMATIVE
COVENANTS.......................................................................................31

9.1Maintenance of
Records.................................................................................................................31

9.2Appointment and Maintenance of Borrowers’
Representative.............................................................31

9.3Reporting and Notice
Requirements.................................................................................................31

9.4Affirmative
Covenants...................................................................................................................34

9.5Negative
Covenants.......................................................................................................................37

9.6Financial
Covenants.......................................................................................................................41

10.EVENTS OF
DEFAULT.........................................................................................................................42

10.1Payment.........................................................................................................................................42

10.2Non-Monetary...............................................................................................................................42

10.3Representations and
Warranties.......................................................................................................42

10.4Reporting and Notice
Provisions.....................................................................................................42

10.5Violation of Certain Specific
Covenants...........................................................................................42

10.6Failure to
Operate.........................................................................................................................42

10.7Default Under Other Loan
Documents.............................................................................................43

10.8Cross-Default...............................................................................................................................43

10.9Default Under Mad River
Lease.....................................................................................................43

10.10Destruction of
Collateral.................................................................................................................43

10.11Material Adverse Effect; Change of
Control.....................................................................................43

10.12Termination of
Existence.................................................................................................................43

10.13Failure of Enforceability of this Agreement, Loan Document;
Security.................................................43

10.14ERISA...........................................................................................................................................43

10.15Judgments.....................................................................................................................................44

10.16Forfeiture
Proceedings...................................................................................................................44

10.17Financial
Impairment.....................................................................................................................44





3

 

--------------------------------------------------------------------------------

 

10.18Bankruptcy or Similar
Proceedings...................................................................................................44

10.19Appointment of
Receiver...............................................................................................................44

11.REMEDIES UPON AN EVENT OF
DEFAULT.........................................................................................44

11.1Upon the occurrence of an Event of Default described in Section
10...................................................44

11.2If an Event of Default occurs, then, in each and every such event, Lender
shall have the following rights and remedies45

11.3Application of Collateral; Application of Liquidation
Proceeds.............................................................46

11.4Right of Lender to Make Advances to Cure
Defects.........................................................................46

11.5Right of
Set-Off.............................................................................................................................46

11.6Authority to Execute
Transfers.......................................................................................................47

11.7Limited License to
Liquidate...........................................................................................................47

11.8Appointment of
Attorney-in-Fact.....................................................................................................47

12.INDEMNIFICATION.............................................................................................................................48

13.NOTICES...............................................................................................................................................49

14.CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM
SELECTION...........................................49

15.MODIFICATION AND BENEFIT OF
AGREEMENT...............................................................................49

16.HEADINGS OF
SUBDIVISIONS.............................................................................................................50

17.COUNTERPARTS...................................................................................................................................50

18.
SEVERABILITY.....................................................................................................................................50

19.RELATIONSHIP.....................................................................................................................................50

20.JURY TRIAL; OTHER
WAIVERS...........................................................................................................50

21.UNCONDITIONAL NATURE OF
LIABILITY.........................................................................................51

22.ORAL
AGREEMENTS...........................................................................................................................51

 

 

4

 

--------------------------------------------------------------------------------

 

 

CREDIT FACILITY, LOAN AND SECURITY AGREEMENT

THIS CREDIT FACILITY, LOAN AND SECURITY AGREEMENT (as amended, modified or
supplemented from time to time, “Agreement”) is effective as of December 22,
2015 (the “Effective Date”), by and between PEAK RESORTS, INC., a Missouri
Corporation (herein “Peak”), HIDDEN VALLEY GOLF AND SKI, INC., a Missouri
Corporation, PAOLI  PEAKS, INC., a Missouri Corporation, SNOW CREEK, INC., a
Missouri Corporation, LBO HOLDING, INC., a Maine Corporation, and SNH
DEVELOPMENT, INC., a Missouri Corporation (collectively referred to herein as
the “ Subsidiary Borrowers”) and ROYAL BANKS  OF MISSOURI, a Missouri banking
corporation (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrowers have requested Lender to extend a revolving credit facility
to finance the acquisition of one or more ski resorts, including the purchase
price, closing costs, environmental testing, title costs, legal fees, surveys,
acquisition related studies and working capital up to 5% of the acquisition
purchase price; and

WHEREAS, Lender is willing to extend a credit facility (“Credit Facility”) to
Borrowers based on the terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the Credit Facility, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Borrowers, the parties agree as follows:

1. DEFINITIONS.

(a)As used in this Agreement, the terms Account, Account Debtor, Certificated
Security, Chattel Paper, Contract Rights, Deposit Account, Document, Equipment,
Financial Asset, Fixture, General Intangibles, Goods, Instrument, Inventory,
Investment Property, Security, Proceeds, Security Entitlement, Uncertificated
Security, Commercial Tort Claims, Electronic Chattel Paper, Letter-of-Credit
Rights, Payment Intangibles, Software, Supporting Obligations and Tangible
Chattel Paper have the respective meanings assigned thereto in the Missouri
Uniform Commercial Code.

(b)All terms indicating Collateral having the meanings assigned thereto under
the Missouri Uniform Commercial Code shall be deemed to mean such Property,
whether now owned or hereafter created or acquired by Borrower or in which
Borrower now has or hereafter acquires any interest.

(c)Whenever the context so requires, the neuter gender includes the masculine
and feminine, the single number includes the plural and vice versa, and in
particular the word “Borrower” shall so be construed. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and to any particular provision of this
Agreement, and references to Article, Section, Subsection, Schedule, Exhibit,
and like references are references to this Agreement unless otherwise
specified.  An Event of Default shall “continue” or be “continuing” until such
Event of Default has been satisfied in accordance with the terms of this
Agreement or by Lender in an express writing acknowledging said waiver.
References in this Agreement to any party shall include such parties’ successors
and permitted assigns.  References to a “Section” shall be a reference to such
Section of this Agreement unless otherwise stated.  To the extent any of the
provisions of the other Loan Documents



1

 

--------------------------------------------------------------------------------

 

are inconsistent with the terms of this Loan Agreement; the provisions of this
Loan Agreement shall govern. 

(d)The following terms shall have the following meanings (terms defined in the
singular to have the same meaning when used in the plural and vice versa):

 “Affiliate” means any Person (i) which directly or indirectly through one or
more intermediaries controls, is controlled by, or is under common control with
a Borrower, (ii) which beneficially owns or holds five percent (5%) or more of
the voting control or equity interests of a Borrower, or (iii) five percent (5%)
or more of the voting control or equity interests of which is beneficially owned
or held by a Borrower.

“Agreement” means this Credit Facility, Loan and Security Agreement. 

 “Borrowers” has the collective meaning of Peak and Subsidiary Borrowers as
specified in the opening paragraph. Borrower shall mean one of the Borrowers. 

“Borrower Representative” means Peak.

 “Business Day” means any day other than a Saturday, Sunday or any day that
banks in St. Louis, Missouri metropolitan area are closed.

“Capitalized Leases” means, in respect of any Person, any lease of property
imposing obligations on such Person, as lessee of such property, which are
required in accordance with GAAP to be capitalized on a balance sheet of such
Person.

“Change of Control” means an event or series of events (occurring for whatever
reason) following which:

(b) While there remains outstanding any obligations due the Lender hereunder, so
long as the Key Shareholders are employed by any Borrower in any capacity, the
Key Shareholders shall cease to directly or indirectly, own beneficially and
control less than 50% of the outstanding shares of Voting Stock of Peak that
they own as of the date of this Agreement; or

(b) Peak shall, directly or indirectly, own beneficially and control less than
all of the outstanding Voting Stock of the Subsidiary Borrowers.  

“Closing” means the date and time the Credit Facility is made available to the
Borrowers hereunder. 

“Closing Date” means the date(s) and the time as of which the Loans are advanced
under this Agreement.  

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means (a) the property and assets of the Subsidiary Borrowers set
forth in Section 6.1 (a-d) hereof or any other Loan Document to secure repayment
of the Obligations and all other property of the Subsidiary Borrowers in which a
Lien or right of set-off is granted to the Lender to secure, either directly or
indirectly, the repayment of the Obligations, including the Properties. 

“Collections”  means all payments to a Person from Account Debtors in respect of
Accounts, Chattel Paper and General Intangibles owing to such Person.





2

 

--------------------------------------------------------------------------------

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to a Person, for
any testing period, the ratio as defined in the Master Credit Agreement, as in
existence on the date of this Agreement.   

“Credit Facility” means the credit offered to Borrowers in accordance with the
terms and conditions of this Agreement. 

“Debt Service Coverage Ratio” means the sum of the consolidated EBITDA (net
income before interest, income taxes, depreciation and amortization, gain on
sale leaseback, investment income, other income or expense and other
nonrecurring items) plus lease payments made by Borrowers under a lease with Mad
River Mountain, Inc. divided by the sum of the consolidated interest expense
plus all scheduled principal payments (excluding mandatory prepayments) plus
payments under capital leases. 

“Debt Service Reserve Account” means that account identified in Section 9.4 (o)
of this Agreement. 

“Default” means any event or condition the occurrence of which would, with the
lapse of time or the giving of notice or both, become an Event of Default.

“Default Rate” has the meaning set forth in Section 2.14 hereof.

“Disclosure Schedule” means one or more schedules which is attached hereto and
is incorporated into this Agreement, as the same may be amended from time to
time with the consent of the Lender to the extent permitted hereunder. 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, complaints, liens, notices of
non-compliance, investigations, proceedings alleging non-compliance with or
liabilities under any Environmental Law or any Environmental Permit, instituted
by an Person, including, without limitation, (a) by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law or (b) by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health or the environment.

 “Environmental Laws” means all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to any Borrower’s business or
facilities owned or operated by any Borrower, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes into the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.

“Environmental Permits” means all permits, approvals, certificate,
notifications, identification numbers, licenses and other authorizations
required under any applicable Environmental Laws or necessary for the conduct of
business.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
modified or restated from time to time.





3

 

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning set out in Section 10 hereof.

“Financial Impairment” means, in respect of a Person, the distressed economic
condition of such Person manifested by any one of the following events: 

(a) The discontinuation of the business of such Person,

(b) Such Person generally ceases or is generally unable or admits in writing its
inability, generally, to make timely payment upon such Person’s debts,
obligations, or liabilities as they mature or come due,

(c) The assignment by such Person for the benefit of creditors;

(d) The voluntary institution by such Person of, or the consent granted by such
Person to the involuntary institution of (whether by petition, complaint,
application, default, answer (including without limitation, an answer or any
other permissible or  required responsive pleading admitting: (i) the
jurisdiction of the forum or (ii) any material allegations of the petition,
complaint, application, or other writing to which such answer serves as a
responsive pleading thereto), or otherwise) of any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation,
receivership, trusteeship, or similar proceeding pursuant to or purporting to be
pursuant to any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation, receivership, trusteeship, or
similar law of any jurisdiction;

(e) The voluntary application by such Person for or consent granted by such
Person to the involuntary appointment of any receiver, trustee, or similar
officer (i) for such person or (ii) of or for all or any substantial part of
such Person’s property; or

(f) The commencement or filing against such Person, without such Person’s
application, approval or consent, of an involuntary proceeding or an involuntary
petition seeking: (a) liquidation, reorganization or other relief in respect of
such Person, its debts or all or a substantial part of its assets under any
federal, state or foreign bankruptcy, insolvency, receivership, or similar law
now or hereafter in effect or (b) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Person or for
a substantial part of its assets, and in any such case, either (i) such
proceeding or petition shall continue undismissed for thirty (30) days or (ii)
an order or decree approving or ordering any of the foregoing shall be entered;
or

(g) In the case of such Person which is an Account obligor, any judgment, writ,
warrant of attachment, execution, or similar process is issued or levied against
all or any substantial part of such Person’s property and such judgment, writ,
warrant of attachment, execution, or similar process is not released, vacated,
or fully bonded within thirty (30) days after it is issued, levied or
rendered.   

“Fiscal Quarter” means the day of the four consecutive three-month fiscal
accounting periods collectively forming a Fiscal Year of a Person.

“Fiscal Year” means a Person’s regular annual accounting period for federal
income tax purposes.

“GAAP” means generally accepted accounting principles consistently applied;
provided, however, if there shall occur any change in accounting principles from
GAAP as in effect on the Closing Date, then the Borrowers and the Lender shall
make adjustments to such financial covenants as are determined in good faith to
be appropriate to reflect such changes so that the criteria for evaluating the
financial condition and operations of the Borrowers shall be the same after such
changes as if such changes had not been made.  





4

 

--------------------------------------------------------------------------------

 

“Guaranty Obligations” means with respect to any Person, without duplication,
any obligation of such Person guaranteeing any Indebtedness (‘Primary
Indebtedness’) of any other Person (the ‘primary obligor’) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
such Person, whether contingent or not contingent, (a) to purchase any such
Primary Indebtedness or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such Primary indebtedness or (ii) to maintain working capital or equity capital
of the primary obligor or otherwise maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Primary Indebtedness of the
ability of the primary obligor to make payment of such Primary Indebtedness, or
(d) otherwise to assure or hold harmless the owner of such Primary Indebtedness
against loss in respect thereof; provided, however, that the term “Guaranty
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Primary Indebtedness in respect of which such Guaranty Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  

 “Hazardous Materials” means any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).

“Improvements” shall have the meaning given to the term in Section 8.29 herein. 

“Indebtedness” means, with respect to one or more Borrowers, all indebtedness,
including but not limited to the aggregate amount of (a) indebtedness for
borrowed money or for the deferred purchase price of property or services; (b)
obligations as lessee under leases which shall have been or should be, in
accordance with generally accepted accounting principles consistently applied,
recorded as capital leases; (c) obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against a loss in respect
of, indebtedness or obligations of others of the kinds referred to in subsection
(a) or (b) above (but specifically excluding any trade debt or obligations under
any forward purchase obligations in the ordinary course of business); and (d)
liabilities in respect of unfunded vested benefits under plans covered by ERISA.

“Indemnified Party” has the meaning specified in Section 13 hereof.

“Intellectual Property” shall mean all of Subsidiary Borrowers’ inventions,
designs, patents, and applications therefore,  trademarks, service marks, trade
names, and registrations and applications therefor, copyrights, any
registrations therefor and any licenses thereof, whether now owned or exiting or
hereafter arising or acquired. 

“Interest Rate” has the meaning set forth in Section 2.2 hereof.





5

 

--------------------------------------------------------------------------------

 

“Key Shareholders” shall mean Timothy D. Boyd, Richard Deutsch and Stephen J.
Mueller, any trust created or controlled by such individuals, the spouse of such
individuals, and any trust created or controlled by any such spouse or child.

“Law” means any law, treaty, regulation, statute or ordinance, common law, civil
law, or any case precedent, ruling, requirement, directive or request having the
force of law of any foreign or domestic governmental authority, agency or
tribunal. 

“Lender” means ROYAL BANKS OF MISSOURI, a Missouri banking corporation, and its
assigns and participants.

“Leverage Ratio” means, on any date, the ratio (expressed as a percentage) of
(1) Indebtedness on such date, to (2) Gross Assets for the four fiscal quarters
ending on such date.  

“Lien”  shall mean any mortgage, pledge, hypothecation, judgment lien or similar
legal process, title retention lien, or other lien or security interest,
including, without limitation, the interest of a vendor under any conditional
sale or other title retention agreement and the interest of a lessor under a
lease of any interest in any kind of property or assets, whether real, personal
or mixed, or tangible or intangible, by such Person as lessee that is, or should
be a capital lease on the balance sheet of the Borrowers prepared in accordance
with GAAP.  

“Loans” means, collectively, all advances made by Lender to or on behalf of
Borrowers hereunder, including but not limited to Revolving Notes and Term
Notes, if any. 

“Loan Documents” means those documents and agreements set forth in Section 3.1
(a-q) herein and any other agreements, instruments and documents, including,
without limitation, any guaranties,  pledges, Collateral access agreements,
collateral assignments, deeds of trust, mortgages, financial statements, audit
report, environmental audit, officers certificate, powers of attorney, consents,
assignments, contracts, notices, promissory notes, security agreements,
financing statements and all other writings heretofore, now or from time to time
hereafter required to be delivered by or on behalf of one or more Borrowers to
Lender in connection with this Agreement, as each of the same may be amended,
modified or supplemented from time to time.

“Lockbox” means any post office box rented by and name of one or more Borrowers
and as to which, after Lender’s announcement of an Event of Default which is
continuing, as to which the Lender has exclusive access pursuant to the
requirements of this Agreement.

“Mad River” means Mad River Mountain, Inc., a Missouri corporation, and a
Subsidiary of Peak. 

“Mad River Lease” means the Lease Agreement, dated as of November 17, 2005, by
and between EPT Mad River, Inc. a Missouri corporation and Mad River, as amended
by that certain First Amendment to Lease Agreement dated June 30, 2006 and as
further modified by that certain Second Amendment to Lease Agreement dated as of
December 1, 2014. 

“Master Credit Agreement ” means that certain  Master Credit and Security
Agreement dated as of December 1, 2014 among Peak Resorts, Inc., Mount Snow,
LTD., Sycamore Lake, Inc., Brandywine Ski Resort, Inc., Boston Mills Ski Resort,
Inc., Deltrecs, Inc., and JFBB Ski Areas, Inc., as Borrowers and EPT Ski
Properties, Inc. and EPT Mount Snow, Inc., as Lender.





6

 

--------------------------------------------------------------------------------

 

“Maturity Date” shall mean the demand, but if demand is not made, then twelve
(12) months from the date of each Revolving or Term Note, unless extended or
renewed pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Lender in the Lender’s sole discretion in
substitution for the Notes. 

“Material Adverse Effect” means (a) a material adverse effect on the business,
properties,  operations, condition (financial or otherwise) or prospects of any
Borrower, or a material adverse effect of the business, properties, operations,
condition (financial or otherwise) or prospects of the Borrowers taken as a
whole, (b) an impairment of a material portion of the Collateral, (c) a material
impairment of a Borrower’s ability to perform in any respect its obligations
under the Loan Documents or to repay the Obligations, (d) a material impairment
to the Lender’s security interest and Lien on the Collateral or the priority
thereof, or (e) a material adverse effect on the legality, validity or
enforceability of this Agreement, the other Loan Documents or any Lien created
hereby or thereby.   In determining whether any individual event would result in
a Material Adverse Effect, notwithstanding that such event does not of itself
have such effect, a Material Adverse Effect shall be deemed to have occurred if
the cumulative effect of such event and all other existing events would result
in a Material Adverse Effect.

“Material Business Agreement” means any agreement or contract (not including
Material License Agreements) of any Borrower (other than any agreement that by
its terms may be terminated upon sixty (60) days’ notice or less by such
Borrower) which (a) involves consideration to such Person of Two Hundred
Thousand Dollars ($200,000.00) or more in any year, (b) involves consideration
by such Person of Two Hundred Thousand Dollars ($200,000.00) or more in any
year, (c) imposes financial obligations on such Person of Two Hundred Thousand
Dollars ($200,000.00) or more in any year, (d) involves such Borrower’s leasing
as lessee any real property under any operating or Capitalized Lease, or (e) the
termination of which could reasonably be expected to result in a Material
Adverse Event. 

“Material License Agreement” means each license agreement of any Subsidiary
Borrower in respect of Third Party Intellectual Property set forth in a
Disclosure Schedule hereunder as being a license agreement the termination of
which could reasonably be expected to result in a Material Adverse Effect.

“Material Recovery Deferred Amount” means, with respect to any Net Proceeds of
any Material Recovery Event, the portion of such net Proceeds intended to be
used to rebuild or restore the affected property or to acquire replacement
assets useful in the business of any Borrower, as set forth in the applicable
Material Recovery Notice, minus the amount of such Net Proceeds used or
committed to be sued therefor pursuant to a contractual obligation entered into
prior to the Material Recovery Prepayment Date; provided that such amount shall
not exceed $100,000 for any single Material Recovery Event or $500,000 in the
aggregate in any calendar year.  

“Material Recovery Event” means (i) ay casualty loss in respect of asset of any
Borrower covered by casualty insurance, (ii) any compulsory transfer or taking
under threat of compulsory transfer of any asset of any Borrower by any agency,
department, authority, commission, board, instrumentality or political
subdivision of the United States, any state or municipal government and (iii)
any recovery in good funds by such Borrower by reason of a nonappealable
judgment against any other Person to the full extent thereof. 

“Material Recovery Notice” has the meaning set forth in Section 6.5 of this
Agreement.

“Material Recovery Repayment Date” means, with respect to any Net Proceeds of
any Material Recovery Event, the earlier of (a) the date occurring one hundred
eighty (180) days after such Material



7

 

--------------------------------------------------------------------------------

 

Recovery Event and (b) that date is five (5) Business Days after the date on
which the Borrowers’ Representative shall have notified the Lender of the
applicable Borrower’s determination not to rebuild or restore the affected
property or to acquire replacements assets useful in the  business of such
Borrower with all or any portion of the relevant Material Recovery Deferred
Amount for such Net Proceeds.  

 “Maximum Principal Amount” means Twenty Million and 00/100 Dollars
($20,000,000.00).

“Multi-Employer Plan” means any Employee Benefit Plan which is a “multi-employer
plan” as such term is defined in Section 4001(a) (3) of ERISA. 

“Net Proceeds” means: (i) the cash proceeds (including cash proceeds
subsequently received in respect of non-cash consideration initially received)
from any sale, lease, transfer or other disposition of any Collateral of any
Subsidiary Borrower to a Person (other than Collections in respect of Accounts)
received by such Subsidiary Borrower, including, without limitation, cash
payments in respect of Inventory sales, payments in respect to other dispostions
of Collateral (other than the sale of Inventory in the ordinary course of
business to the extent giving rise to Accounts) (net in each case of (x) selling
expenses, including without limitation any reasonable broker’s fees or
commissions and sales, transfer and similar taxes and (y) the repayment of any
Indebtedness secured by a purchase money Lien on such assets that is permitted
under this Agreement), insurance proceeds, condemnation awards and tax refunds,
and (ii) the cash proceeds from any Material Recovery Event.   

“Note(s)” means, collectively, either the Revolving Notes or the Term Notes as
such terms are defined herein.  “Note” shall mean each of the foregoing Notes. 

“Obligations”   means the present and future obligations of Borrowers to the
Lender under this Agreement or any other Loan Document including without
limitation (a) the outstanding principal and accrued interest (including
interest accruing after a petition for relief under the federal bankruptcy laws
has been filed) in respect of the Loans advanced to Borrowers  by the Lender;
(b) all fees owing to the Lender under this Agreement and the other Loan
Documents, (c) any costs and expenses reimbursable to the Lender pursuant to
this Agreement, and (d) Taxes, Other Taxes, compensation, indemnification
obligations or other amounts owning by Borrowers to the Lender under this
Agreement, the Notes or any Loan Document.  

“Obligor” means Borrowers and each other Person who is or shall become primarily
or secondarily liable for any of the Obligations.

“Peak” means Peak Resorts, Inc.

“Permitted Exceptions” shall have the meaning given in Section 8.27 of this
Agreement. 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or other
governmental charges not yet due or which are being contested in good faith by
appropriate proceedings in such a manner as not to make the property
forfeitable; (b) Liens or charges incidental to the conduct of the Subsidiary
Borrowers’ business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of an
advance or credit, and which do not in the aggregate materially detract from the
value of the property or assets of the Borrowers or materially impair the use
thereof in the operation of the Borrowers’ businesses; (c) Liens asserted by or
granted to third parties to secure indebtedness that are subject to the terms of
subordination or inter-creditor agreements acceptable to Lender, and (d) Liens
granted to the Lender hereunder.  





8

 

--------------------------------------------------------------------------------

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, entity, party or foreign or United States government
(whether federal, state, county, city, municipal or otherwise), including,
without limitation, any instrumentality, division, agency, body or department
thereof.

“Polluting Substances” means all pollutants. Contaminants or chemicals or
industrial, toxic or hazardous substances or wastes and shall include, without
limitation, any flammable explosives, radioactive materials, oil, hazardous
materials, hazardous or solid wastes, hazardous or toxic substances or related
materials defined in CERCLA, the Superfund Amendments and Reauthorization Act of
1986, RCRA, the Hazardous Materials Transportation Act, as any of the same are
hereafter amended, and in the regulations adopted and publications promulgated
thereto; provided in the event any of the foregoing Environmental Laws is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply subsequent to the effective date of such amendment and,
provided further, to the extent that the applicable laws of any state establish
a meaning for “hazardous substance”, “hazardous waste”, “hazardous materials”,
“solid waste” or “toxic substance” that is broader than that specified in any of
the foregoing Environmental laws, such broader meaning shall apply.  

“Potential Default” means an event, condition or thing which with the lapse of
any applicable grace period or with the giving of notice or both would
constitute, an Event of Default referred to in Section 10 of this Agreement and
which has not been appropriately waived in writing in accordance with this
Agreement or fully corrected, prior to becoming an Event of Default. 

“Prime Rate” shall mean the daily floating per annum rate of interest which at
any time and from time to time, shall be as published in The Wall Street
Journal’s “Bonds, Rates and Yields Table”.  If publication of The Wall Street
Journal and/or The Wall Street Journal’s “Bonds, Rates and Yield Table” is
discontinued, the Lender, in its sole discretion, shall designate another daily
financial or governmental publication of national circulation to be used to
determine the Prime Rate.  The Lender shall not be obligated to give notice of
any change in the Prime Rate. 

“Property” means any and all property owned or leased by any Subsidiary
Borrower.    Properties shall mean the plural of Property. 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
excluding those events for which the requirement of notice has been waived by
the PBGC. 

“Responsible Officer” means with respect to a Person, the President, Chief
Executive Officer or Chief Financial Officer of such Person. 

“Revolving Loan” or “Revolving Loans” shall mean, respectively, each direct
advance and aggregate of all such direct advances, from time to time made by
Lender to Borrowers under and pursuant to this Agreement. 

“Revolving Notes” shall mean those promissory note(s) described and identified
in Sections 2 herein.  Revolving Note shall mean each of such Revolving Notes. 

“Solvent” means, with respect to any Person, as of any date of determination,
that: (a) the fair value of the assets of the Person as of such date is greater
than the total amount of the liabilities of the Person, (b) the present fair
salable value of the assets of the Person as of such date is not less than the
amount that will be



9

 

--------------------------------------------------------------------------------

 

required to pay the probable liabilities of the Person on its debts as they
become absolute and matured, (c) the Person is able to pay all liabilities of
the Person as those liabilities mature, and (d) the Person does not have an
unreasonably small amount of capital for the business in which it is engaged or
for any business or transaction in which it is about to engage.   The
determination of whether a Person is Solvent shall take into account all of such
Person’s assets and liabilities regardless of whether, or the amount at which,
any such asset or liability is included on a balance sheet of such Person
prepared in accordance with GAAP, including assets such as contingent
contribution or subrogation rights, business prospects, distribution channels
and goodwill.   In computing the amount of contingent or unrealized assets or
contingent or unliquidated liabilities at any time, such assets and liabilities
will be computed at the amounts which, in light of all the facts and
circumstances existing at such time, represent the amount that reasonably can be
expected to become realized assets or matured liabilities, as the case may
be.   In computing the amount that would be required to pay a Person’s probable
liability on its existing debts as they become absolute and matured, reasonable
valuation techniques, including a present value analysis, shall be applied using
such rates over such periods as are appropriate under the circumstances, and it
is understood that, in appropriate circumstances, the present value of
contingent liabilities may be zero. 

 “Subsidiary” means in respect of a corporate Person, a corporation or other
business entity the shares constituting a majority of the outstanding capital
stock (or other form of ownership) or constituting a majority of the voting
power in any election of directors (or shares constituting both majorities) of
which are (or upon the exercise of any outstanding warrants, options or other
rights would be) owned directly or indirectly at the time in question by such
Person or another subsidiary of such Person or any combination of the
foregoing. 

“Term Notes” means those certain promissory notes defined in Section 2.8 as
having a term in excess of one year.  Term Note shall mean each of such Term
Notes. 

“Termination Date” shall mean the date the Credit Facility terminates, either on
the Maturity Date or sooner as otherwise provided herein. 

“Title Policies” shall have the meaning given in Section 8.27 of this
Agreement. 

“UCC” shall mean the applicable Uniform Commercial Code in effect from time to
time.

“Voting Stock” means capital stock of a corporation, the holders of which are
ordinarily, in the absence of contingencies, entitled to elect a majority of the
corporate directors (or persons performing similar functions). 

“Wholly Owned Subsidiary” means, in respect of any Person, a Subsidiary of such
Person in which such Person owns all of the Outstanding capital stock (or other
form of ownership) and controls all of the voting power in any election of
directors or otherwise.  

2.THE CREDIT FACILITY.

2.1 Revolving Loan(s).   Subject to the terms and conditions of this Agreement
and the other Loan Documents, and in reliance upon the representations and
warranties of the Borrowers set forth herein and in the other Loan Documents,
Lender agrees to make such Revolving Loans at such times as Borrowers may from
time to time request until, but not including, the Maturity Date, and in such
amounts as the Borrowers may from time to time request, provided, however, that
the aggregate principal balance of all



10

 

--------------------------------------------------------------------------------

 

Revolving Loans outstanding at any time shall not exceed Twenty Million
($20,000,000.00) Dollars (the “Credit Facility”).  Revolving Loans made by the
Lender may be repaid and, subject to the terms and conditions hereof, borrowed
again up to, but not including the Maturity Date unless the Revolving Loans are
otherwise terminated or extended as provided in this Agreement. 

2.2Interest.  Except as otherwise provided herein, the outstanding principal
balance of the Notes shall bear interest at the Prime Rate plus 1.00% floating
and adjusted daily (“the Interest Rate”).  Accrued and unpaid interest on the
unpaid principal balance of all outstanding Notes, shall due and payable
monthly, in arrears, commencing thirty (30) days following the first advance
under a Note and continuing on the same day of each calendar month thereafter,
and on the Maturity Date.  From and after maturity, whether at stated maturity,
by acceleration or otherwise, or after the occurrence of an Event of Default,
interest on the outstanding principal balance of the Notes, at the option of the
Lender, may accrue at the Default Rate and shall be payable upon demand from the
Lender.  Lender may, at Lender’s sole option, at any time and without notice to
Borrower, make a Revolving Loan advance in the amount of any monthly payment of
interest due under one or more Revolving Note and any other fees, costs and
expenses due and owning Lender under this Agreement or any of the Loan
Documents, and apply the proceeds thereof against the applicable interest
payments, fees, charges or expenses.

2.3Loan Fees.  

Loan Fee:  Borrowers shall pay to Lender a sum equal to one (1%) percent of the
Credit Facility made available to the Borrowers hereunder payable as
follows:  initially the sum of Seventy Five Thousand ($75,000.00) Dollars
(“Initial Loan Fee”) with the balance is payable in full at the Closing.  Lender
acknowledges receipt of the Initial Loan Fee which is non-refundable.   

The purpose of the Loan Fee is to compensate the Bank for reserving the Banks
funds necessary to make the Loans contemplated herein.  Accordingly, all loan
fees due hereunder are fully earned when paid except as otherwise expressly
stated herein.

2.4 Unused Credit Facility.   In the event the outstanding balance of the
Revolving Notes as of twelve (12) months from the Closing Date is equal to or
greater than Two Hundred and Fifty Thousand Dollars ($250,000.00), (the “Unused
Credit Facility”) and Borrowers desires to renew the Unused Credit Facility for
an additional twelve months, the Unused Credit Facility may be extended for an
additional twelve months, subject to the following terms and conditions:  (a)
Borrowers shall have notified Lender in writing not less than thirty days prior
to the earliest maturity date of the Revolving Notes that Borrowers wish to
extend the Unused Credit Facility for an additional twelve months, (b) Borrowers
shall pay an additional loan fee equal to one-quarter of one (1%) percent of the
Unused Credit Facility on or prior to the extension of the Unused Credit
Facility, and (c) Borrowers shall be complete compliance with the terms of this
Agreement and the Loan Documents. 

2.5All Advances to Constitute Single Obligation.   The advances made to
Borrowers hereunder as evidenced by the Notes and any renewal, extension,
amendment, modification or replacement thereof shall constitute one general
obligation of Borrowers, and shall be secured by Lender’s first priority
security interest in and Lien upon all of the Collateral and by all other
security interests, Liens, claims, rights of set-off and encumbrances
heretofore, now or at any time or times hereafter granted by Borrower(s) to
Lender. 

2.6Revolving Notes.  The Revolving Loans shall be evidenced by one or more
Revolving



11

 

--------------------------------------------------------------------------------

 

Notes (together with any and all renewal, extension, modification or replacement
notes executed by Borrowers and delivered to the Lender and given in
substitution therefor, the “ Revolving Notes”) in a form acceptable to Lender,
duly executed by the Borrowers and payable to the order of the Lender.  At the
time of the initial disbursement of a Revolving Loan and at each time an
additional Revolving Loan shall be requested hereunder or a repayment made in
whole or in part thereon, an appropriate notation thereof shall be made on the
books and records of the Lender.  All amounts recorded shall be, absent
demonstrable error, conclusive and binding evidence of (i) the principal amount
of the Revolving Note(s), (ii) any unpaid interest owing on the Revolving Notes,
and (iii) all amounts repaid on the Revolving Notes.  The failure to record any
such amount or any error in recording such amounts shall not, however, limit or
otherwise affect the obligations of the Borrowers under the Revolving Notes to
repay the principal amount of the Revolving Notes, together with all interest,
fees and costs accruing thereon. 

2.7Additional Revolving Note Provisions.

(a)Borrower authorizes Lender, in its sole and complete discretion, to make
advances under the Credit Facility for the payment of any principal, interest,
fees, advances required to maintain Borrowers’ depository and reserve accounts
at mandated levels, costs and/or expenses incurred by the Lender under this
Agreement or any other Loan Document.

(b)Voluntary Prepayment.  Except in a case where a Default or an Event of
Default exists, Borrowers may, from time to time, upon reasonable advance notice
to Lender, prepay all or any portion of the unpaid principal balance of the
Revolving Notes prior to the said Revolving Note’s Maturity Date provided that
contemporaneously with each such prepayment Borrowers shall pay all accrued and
unpaid interest, fees and costs associated with the Revolving Note(s) being
prepaid to and including the date of prepayment.  Amounts prepaid may be
re-borrowed subject to the terms and conditions hereof. 

2.8Opportunity to Convert Revolving Note(s) into a Term Note(s).  In the event a
Revolving Note is not paid in full within twelve (12) months of the date of said
Revolving Note and Borrowers are otherwise is full compliance with the terms and
conditions of this Agreement and the Loan Documents, the Revolving Note, at the
election of the Borrowers but subject to the terms hereof, shall convert to a
balloon term note (“Term Note”).  The Term Note shall have a term of three (3)
years with principal payments amortized over a twenty (20) year period and bear
interest at a daily floating Prime Rate plus one (1%) percent per annum.  In
addition to Borrowers being in full compliance with the terms of this Agreement
and all Loan Documents, as a further pre-condition to the conversion of the
Revolving Note to a Term Note, the Borrowers shall (a) pay to Lender an
additional loan fee not to exceed one-half of one (1%) percent of the
outstanding balance of the Revolving Note at the time the Revolving Note is
converted to a Term Note, and (b) open and maintain a Debt Service Reserve
Account with the Lender, and (c) comply with such additional terms and
conditions which are satisfactory to the Lender.  The Lender may, but shall not
be obligated to, consider a single extension of the term of the Term Note upon
Borrowers’ payment of an additional loan fee of one-quarter of one (1%) percent
of the then balance of the Term Note and such other further and additional terms
and conditions as are satisfactory to the Lender. 

At the time of the delivery of the Term Note(s) and at the time payment is made
in whole or in part thereon, an appropriate notation thereof shall be made on
the books and records of the Lender. All amounts recorded shall be, absent
demonstrable error, conclusive and binding evidence of (i) the principal amount
of the Revolving Note(s), (ii) any unpaid interest owing on the Revolving Notes,
and (iii) all amounts previously repaid on the Term Note.  The failure to record
any such amount or any error in recording such amounts shall not, however, limit
or otherwise affect the obligations of the Borrowers under the Term Note



12

 

--------------------------------------------------------------------------------

 

to repay the principal amount of the Term Note, together with all interest, fees
and cost accrued and accruing thereon. 

2.9 Payment.  All Notes contemplated hereunder shall be repaid, in full, by the
Borrowers on their Maturity Date, unless payable sooner pursuant to the
provisions of this Agreement and/or the Loan Documents.  In the event the
aggregate outstanding principal balance of all Notes exceeds the Credit
Facility, the Borrowers shall, without notice or demand of any kind, immediately
make such repayments of the Notes or take such other actions as shall be
necessary to eliminate such excess. 

2.10Prepayments.  Except in the case of a default or the existence of an Event
of Default under this Agreement or under any Loan Document, the Borrowers may
prepay, in whole or in part, without a prepayment penalty, any balance due under
a Note all as set forth in this Agreement and/or any Loan Document.  

2.11 Conditions of Payment and Final Payment. All payments made by the Borrowers
hereunder or under any of the Loan Documents shall be made without setoff,
counterclaim or demand. Notwithstanding anything to the contrary contained
herein, the final payment due under any Note must be made by wire transfer or
other immediately available funds. 

2.12Interest Computation:  Except as otherwise set forth herein, all interest
shall be calculated on the basis of a year consisting of 360 days and shall be
paid for the actual number of days elapsed.  The use of this calculation may
result in a higher interest rate as otherwise set forth herein and/or any Loan
Document.  If any payment to be made by the Borrower(s) under this Agreement,
any Loan Document or under any Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment. 

2.13Late Charge.  If any payments of interest or principal due hereunder or
under any Loan Document is not made within ten calendar (10) days after such
payment is due in accordance with the terms hereof or thereof, then, in addition
to the payment of the amount so due, Borrowers shall pay to the Lender a “late
charge” of two (2) cents for each whole dollar so overdue to defray part of the
cost of collection and handling such late payment.  Borrowers agree the damages
to be sustained by Lender for the detriment caused by any late payment are
extremely difficult and impractical to ascertain, and that the amount of two (2)
cents for each one dollar due is a reasonable estimate of such damages, does not
constitute interest and is not a penalty. 

2.14 Default Interest; Late Charges.  Upon the occurrence of an Event of Default
and during the continuance thereof, the outstanding balance due on the Notes
shall, at Lender’s option, bear interest at the rate of five (5.00%) percent per
annum in excess of the interest rate otherwise payable thereon (the “Default
Rate”), which interest shall be payable on demand.

2.15Maximum Interest.  It is the intent of the parties that the rate of interest
and other charges to Borrowers under this Agreement and the other Loan Documents
shall be lawful; therefore, if for any reason the interest or other charges
payable under this Agreement are found by a court of competent jurisdiction, in
a final determination, to exceed the limit which Lender may lawfully charge
Borrowers, then the obligation to pay interest and other charges shall
automatically be reduced to such limit and, if any amount in excess of such
limit shall have been paid, then such amount shall be refunded to Borrowers.





13

 

--------------------------------------------------------------------------------

 

2.16Reimbursement of Expenses and/or Payment of Reasonable Costs.  If, at any
time or times regardless of whether or not an Event of Default then exists,
Lender incurs legal or accounting expenses or any other costs or out‑of‑pocket
expenses in connection with (i) the negotiation and preparation of this
Agreement or any of the other Loan Documents, any amendment of or modification
of this Agreement or any of the other Loan Documents, or any sale or attempted
sale of any interest herein; (ii) the administration of this Agreement or any of
the other Loan Documents and the transactions contemplated hereby and thereby
including, but not limited to, the perfection of any security interest granted
herein; (iii) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Lender, Borrowers or any other Person) in any way
relating to the Collateral, this Agreement or any of the other Loan Documents;
(iv) any attempt to enforce any rights of Lender against one or more Borrowers
or any other Person which may be obligated to Lender by virtue of this Agreement
or any of the other Loan Documents; or (v) any attempt by Lender, to inspect,
verify, protect, preserve, restore, collect, sell, liquidate or otherwise
dispose of or realize upon the Collateral in accordance with the provisions of
this Agreement or applicable law; then all such reasonable legal and accounting
expenses and other incurred or out of pocket costs and expenses of Lender shall
be charged to Borrowers.  All amounts chargeable to Borrowers under this
paragraph shall be Obligations secured by all of the Collateral, shall be
payable on demand to Lender, as the case may be, are in addition to any loan
fees payable hereunder, and shall bear interest from the date such demand is
made until paid in full at the rate applicable to the Notes from time to time.  

The obligations of Borrowers’ to pay such costs and expenses regardless of a
failure to close on the Credit Facility as set out in the October 7, 2015
Conditional Term Commitment shall survive the execution of this Agreement until
paid in full.  

2.17Taxes.  All payments made by the Borrowers under this Agreement or under any
of the Loan Documents shall be made free and clear of, and without deduction or
withholding for or on account of any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
governmental authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) now or hereinafter imposed on Lender as a result of
a present or former connection between the Lender and the jurisdiction of the
governmental authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document).  If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (collectively “Non-Excluded Taxes”) are required to be withheld
from any amounts payable to the Lender hereunder, the amounts so payable to the
Lender shall be increased to the extent necessary to yield to the Lender (after
payment of all Non-Excluded Taxes) interest or any such amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to the Lender with respect to any Non-Excluded Taxes that are
attributable to the Lender’s failure to comply with Section 2.18. 

(a)At the request of the Borrowers and at the Borrowers’ sole cost, the Lender
shall take reasonable steps to (i) contest its liability for any Non-Excluded
Taxes that have not been paid, or (ii) seek a refund of any Non-Excluded Taxes
that have been paid. 

(b)The agreements in this Section shall survive the satisfaction and payment of
the Obligations and the termination of this Agreement.  

2.18Use of Proceeds. Borrowers shall use the proceeds of this Credit Facility
solely to acquire



14

 

--------------------------------------------------------------------------------

 

additional ski resorts with advances limited to the purchase price, closing
costs, environmental testing, title examination and title policy costs, legal
fees, surveys, acquisition related studies, acquisition audits required by SEC
regulation, and working capital.  In no event shall the working capital
component exceed five (5%) percent of the acquisition purchase price.          

3.CONDITIONS OF BORROWING.  

Notwithstanding any other provision of this Agreement, the Lender shall not be
required to disburse or make all or any portion of the Credit Facility available
to Borrowers unless the following conditions shall have been satisfied. 

3.1Loan Documents.  Notwithstanding any provision contained herein to the
contrary, Lender shall have no obligation to advance any sums under this
Agreement or any of the Loan Documents unless and until Lender shall have first
received the following, each of which must be in form and substance and executed
and delivered in a manner acceptable to Lender:

(a)This Agreement.  

(b)The Notes. 

(c)A Security Agreement granting to Lender a first in priority Lien on the
Collateral.

(d)Deeds of Trust and/or Mortgages, as the case may be, granting to Lender a
first in priority Lien on the real properties and improvements thereon as set
forth in Schedule 3.1 (d).

(e)Collateral Assignments of Lease(s) granting to Lender a first in priority
collateral security interest in those Lease(s) set forth in Schedule 3.1 (e).

(f)If applicable, Collateral Assignment(s) of Borrowers’ rights of ingress and
egress over property not owned or leased by one or more Borrowers allowing
ingress and egress to the operations of one or more Subsidiary Borrowers in form
and substance satisfactory to Lender.

(g)Non-Disturbance, Subordination and Attornment Agreements by and among Lender,
Borrower(s) and Landlord(s) in form and substance satisfactory to the Lender.

(h)Mortgagee/Lender title insurance commitments issued by First American Title
Insurance Company in favor of Lender in form and substance satisfactory to
Lender insuring Lender’s first in priority security interest in the real
property and improvements thereon as set forth in Schedule 3.1 (d) and such
ancillary documents required by Lender in support of said title insurance.

(i)Uniform Commercial Code financing statements referring to the Collateral in
the form appropriate to the State where the Collateral is located all as set
forth in Disclosure Schedule 3.1 (f).

(j)Opinions of Peak’s Counsel, Subsidiary Borrowers’ Counsel and Borrowers’
local counsel, each of whom shall be acceptable to Lender with opinions in form
and substance acceptable to Lender.

(k)An inter-creditor agreement, in form and substance satisfactory to Lender, by
and between Borrowers, Lender and EPT Ski Properties, Inc., EPT Mount Snow,
Inc., Mount Snow, Ltd.,



15

 

--------------------------------------------------------------------------------

 

Sycamore Lake, Inc., Brandywine Ski Resort, Inc., Boston Mills Ski Resort, Inc.,
Deltrecs, Inc., and JFBB Ski Areas, Inc. 

(l)An Agreement Concerning a Loan for a Holder of a Special Use Permit between
the United States Department of Agriculture, Forest Service, the Lender and LBO
Holding, Inc. (Form FS-2700-12) in form and substance satisfactory to Lender and
a confirmation letter from the Forest Service confirming LBO Holding, Inc. is in
compliance with the terms and conditions of the Special Use Permit applicable to
Attitash or such substituted documentation satisfactory to the Lender.   

(m)Search Results:  Lien Termination.  Copies of UCC search reports as of such
date acceptable to the Lender in its sole discretion, listing all effective
financing statements which name one or more of the Borrowers, under its present
name and any previous names, as debtor, together with (i) copies of such
financing statements, (ii) payoff letters for all existing indebtedness, if any,
specifying the amount required to be repaid to obtain appropriate termination
and release statements and documents with respect to all agreements relating
thereto and all Liens granted in connections therewith, (other the Permitted
Liens), and (iii) such other UCC termination statements as the Lender may
require. 

(n)Search Results:  Pending Litigation.   Copies of all pending lawsuits,
Petition or Complaint, as amended, the Answer, Affirmative Defenses and
Counterclaim, as amended, together with a letter from Borrowers’ legal counsel
setting forth a history of the litigation and his or her opinion as to the
likely outcome of the litigation and whether a reserve against an adverse result
should be established, and in what amount, whether insurance is or is not
available to the Borrowers.  All of the above shall be satisfactory to Lender in
its sole discretion.

(o) Organizational and Authorization Documents.  Copies of (i) Articles of
Incorporation and By-laws of the Borrowers, (ii) resolution of the Sole
Shareholder of the Subsidiary Borrowers and the Board of Directors of
Peak  approving and authorizing the respective Subsidiary Borrower and
Peak’s  execution, delivery and performance of this Agreement and the Loan
Documents to which it is a party and the transactions contemplated thereby;
(iii) signature and  incumbency certificates of Peak and the Subsidiary
Borrowers identifying the officers and directors of each Subsidiary Borrower and
Peak, each of which the Borrowers certify to be true and complete, and in full
force and effect without modification, it being understood that the Lender may
conclusively rely on each such document and certificate until formally advised
by a Borrower of any changes therein; and (iv) good standing certificates in the
state of formation of each Borrower and for each state in which the Borrower is
authorized to do business.  All of the foregoing shall be satisfactory to
Lender.

(p)Insurance.  Evidence satisfactory to the Lender of the existence of: 

(i) Hazard insurance insuring the Collateral and all improvements thereto
against loss or damage.  Each insurance policy will be in an amount and issued
by a company satisfactory to the Lender.  Lender will be named as a loss payee
under such policy. 

(ii) Comprehensive general liability insurance with respect to the Subsidiary
Borrowers’ Business.  The policy will be in an amount and issued by a company
satisfactory to the Lender.  Lender will be named as an additional insured under
such policy. 

(iii) Flood insurance policy to the extent the Ski Areas, or any part thereof,
is located within an area designated by HUD to be in a flood or mudslide hazard
area.  Subsidiary Borrowers



16

 

--------------------------------------------------------------------------------

 

shall not be excused from the obligation to provide flood insurance without a
letter or other communication from the appropriate government or qualified
agency addressed to the Lender stating one or more of the Ski Areas are not
located in such a hazard area. Said letter or communication shall be in form and
substance satisfactory to Lender. 

All such insurance policies or certificates of the existence of such policies
are to be delivered to the Lender. All such policies shall be issued by a
company with a then current Best’s Guide rating of A- or better and in all other
respects be satisfactory to the Lender and shall have coverage and endorsements
and be written for such amounts as the Lender may require.  All polices of
insurance must provide that cancellation or modification of the policies cannot
be made without thirty (30) days prior written notice to the Lender.  

The following notice is provided pursuant to Section 427.120 R.S.Mo.   AS USED
HEREIN, THE TERMS “YOU” AND “YOUR” SHALL REFER TO BORROWER(S), THE TERMS “WE”
AND “US” SHALL REFER TO LENDER.  UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY YOUR AGREEMENT WITH US, WE MAY PURCHASE INSURANCE AT YOUR
EXPENSE TO PROTECT OUR INTERESTS IN YOUR COLLATERAL.  THIS INSURANCE MAY, BUT
NEED NOT, PROTECT YOUR INTERESTS.  THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY
CLAIM THAT YOU MAKE OR ANY CLAIM THAT IS MADE AGAINST YOU IN CONNECTION WITH THE
COLLATERAL.  YOU MAY LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER
PROVIDING EVIDENCE THAT YOU HAVE OBTAINED INSURANCE AS REQUIRED BY OUR
AGREEMENT.  IF WE PURCHASE INSURANCE FOR THE COLALTERAL, YOU WILL BE RESPONSIBLE
FOR THE COSTS OF THAT INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND
ANY OTHER CHARGES WE MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE
INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE.  THE COSTS OF THE INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING
BALANCE OR OBLIGATION.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE YOU MAY BE ABLE TO OBTAIN ON YOUR OWN.

(q)Such other certificates, financial statements, schedules, resolutions, notes
and other documents which are provided for hereunder or other Loan Documents or
which the Lender shall require.

Collectively items 3.1 (a) through 3.1(q) the “Loan Documents”. 

(r)The opening and maintaining of Borrowers’ depository bank accounts and
collection accounts at Lender’s banking house (“Depository Accounts”). 

(s)The opening and maintaining of Borrowers’ Debt Service Reserve Account at
Lender as required hereunder.      

3.2Event of Default.  No Event of Default, or event which, with notice or lapse
of time, or both would constitute an Event of Default, shall have occurred and
be continuing. 

3.3Adverse Changes.  No Material Adverse Effect in the financial condition or
affairs of one or more Borrowers, as determined in the Lender’s sole and
complete discretion, shall have occurred.





17

 

--------------------------------------------------------------------------------

 

3.4Litigation.Except as set forth on Disclosure Schedule 3.4, there is no
litigation or governmental proceeding currently pending against one or more
Borrowers nor shall any such litigation or governmental proceeding have been
instituted against one or more Borrowers, which in the sole and complete
discretion of the Lender materially adversely affects the financial condition or
continued operation of one or more Borrowers.  

3.5Representation and Warranties.  All representations and warranties of the
Borrowers contained herein or in any Loan Document shall be true and correct as
of the date of any Note as though made on such date, except to the extent such
representation or warranty expressly relates to an earlier date. 

3.6Borrower’s Covenants.  All of the covenants of the Borrowers contained herein
or in any Loan Document shall be maintained and remain in full force and effect
as of the date of any Note as though made on such date, except to the extent
such covenant expressly relates to an earlier date.  

3.7Financing Statements.   Lender shall file one or more UCC Financing
Statements prior to each advance to one or more Borrowers hereunder and in all
cases, Lender shall, in its sole and complete discretion, satisfy itself of its
priority as a secured creditor before making each advance. 

4.BORROWING PROCEDURE. 

Subject to the terms and conditions of this Agreement and the Loan Documents,
Borrowers may request an advance hereunder by giving Lender not less than two
(2) Business Days advance written  notice, arriving no later than 12:00 noon
Central Time (daylight or standard, as the case may be) on the date of such
notice, in which notice Borrowers shall specify and attach: (i) the amount of
the proposed advance (ii) a complete and accurate copy of the fully executed
Contract for Sale and Purchase, with all exhibits and schedules attached
thereto, (iii) an itemization of the expenses associated with the Contract for
Sale and Purchase certified to the Lender by a Responsible Officer of Borrowers’
Representative, and (iv) wire instructions for the delivery of the funds to be
advanced to Borrowers.    

Lender shall not have any obligation to make an advance under this Credit
Facility while a Default or an Event of Default exists. 

5.CONDITIONS PRECEDENT.

Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, and without affecting in any manner the rights of Lender under the
other sections of this Agreement, Lender shall not be required to make any
advance under this Credit Facility unless and until each of the following
conditions has been and continues to be satisfied in Lender’s sole discretion:

5.1Documentation.  Lender shall have received, in form and substance
satisfactory to Lender, a duly executed copy of this Agreement and the other
Loan Documents, together with such additional documents, instruments and
certificates as Lender shall require in connection therewith from time to time,
all in form and substance satisfactory to Lender.

5.2Due Diligence.  Lender shall have completed its due diligence with respect to
Borrowers and the proposed advance.





18

 

--------------------------------------------------------------------------------

 

5.3Fees and Expenses.  Lender shall have received payment of all of Lender’s
fees and expenses, including, without limitation, all expenses incurred to the
date of this Agreement.

5.4Compliance.  Lender shall have received evidence satisfactory to Lender that
Borrowers have received all requisite governmental, regulatory, or corporate
approvals, and required third party authorization, consents and approvals to
execute the Loan Documents and consummate the transactions contemplated by this
Agreement.

5.5No Default.  No Default or Event of Default shall exist under this Agreement
or any of the Loan Documents.

5.6Other Loan Documents.  Each of the conditions precedent set forth in the
other Loan Documents shall have been satisfied.

5.7No Litigation.  Except as set forth in one or more Disclosure Schedules
attached hereto, no action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby.

5.8Forest Service Permit. Borrower LBO Holding, Inc. shall be in compliance with
all terms and conditions of that certain U.S. Department of Agriculture, Forest
Service, Ski Area Term Special Use Permit: Authority: Ski Area Permit Act
October 22, 1986; Auth. ID WTM0786, Expiration Date: April 4, 2047 (“Forest
Service Permit”). 

6.SECURITY AGREEMENT AND COLLATERAL.

6.1Grant of Security Interest to Lender by Borrower:  To secure the prompt
payment and performance to Lender of the Obligations, Borrower hereby grants to
Lender a continuing lien and security interest, which lien and security interest
shall be perfected, having a first priority position, in all of the following
Property and interests in Property of Borrower, whether now owned or existing or
hereafter created, acquired or arising and wherever located:

(a)All of Subsidiary Borrowers’ interest in the Properties, Improvements and
leasehold interests identified in Disclosure Schedule 6.1(a) hereof and all of
Subsidiary Borrowers’ right, title and interest in such property that allows for
ingress and egress to the ski areas in the event ingress and egress to the ski
areas is not over lands subject to the Deeds of Trust and/or Mortgages
contemplated in this Agreement.  

(b)All of Subsidiary Borrowers’ right, title and interest in, whether now owned,
possessed or controlled, or hereafter acquired, whether or not same is used in
the  Subsidiary Borrowers’ businesses; accounts receivable, inventory,
machinery, equipment, furniture, fixtures, all personal property used by a
Subsidiary Borrower in the ordinary course of its business, general intangibles,
choses in action, contract rights, plans, specifications, purchase contracts,
construction contracts, books and records, Intellectual Property rights,
including but not limited to trademarks, service marks, now or hereafter used in
the operation of a Subsidiary Borrower’s business; and

(c)All revenue and accounts arising out of: (i) food and beverage sales, (ii)
ski lessons,



19

 

--------------------------------------------------------------------------------

 

(iii) lift ticket sales, (iv) sale of season passes, (v) sale of ticket passes
for periods shorter than a ski season, (vi) ski equipment rentals and leases,
(vii) miscellaneous sales or leasing of goods or services generated  during the
course of a Subsidiary Borrower’s ordinary course of business, (viii) parking
and (ix) the sale of goods and services in connection with special events such
as parties or special occasion celebrations, and

(d) All of Subsidiary Borrowers’ right, title and interest in said Borrowers’
inventory, machinery, equipment, personal property and improvements, whether now
owned, possessed or controlled, or hereafter acquired, whether or not same is
used in the Subsidiary Borrowers’ businesses now located or hereafter located on
public lands administered to by the U. S. Department of Agriculture, Forest
Service.

(collectively all of the above, the “Collateral”).

6.2.Lien Perfection; Further Assurances.  Subsidiary Borrowers shall execute
and/or authorize the filing of such UCC financing statements as are required by
the UCC and such other instruments, assignments or documents as are necessary to
perfect Lender’s first in priority Lien and security interest upon any of the
Collateral and shall take such other action as may be required to perfect or to
continue the perfection of Lender’s Lien and security interest upon the
Collateral.  Unless prohibited by applicable law, Borrowers hereby irrevocably
authorizes Lender to execute and file or pre-file any such financing statements
on Borrower’s behalf. Borrower irrevocably hereby makes, constitutes and
appoints Lender (and all Persons designated by Lender for that purpose) as
Borrower’s true and lawful attorney and agent-in-fact to execute and file such
financing statements, documents and other agreements and instruments and do such
other acts and things as may be necessary to preserve and perfect Lender’s
security interest in the Collateral.  Borrower also hereby ratifies its
authorization for Lender to have filed in any jurisdiction any like financing
statements or amendments thereto if filed prior to the date hereof. 

The parties agree that a photographic or other reproduction of this Agreement
shall be sufficient as a financing statement and may be filed in any appropriate
office in lieu thereof.  At Lender’s request, Borrower shall also promptly
execute or cause to be executed and shall deliver to Lender any and all
documents, instruments and agreements deemed necessary by Lender to give effect
to or carry out the terms or intent of the Loan Documents.

Subsidiary Borrowers shall execute and deliver such mortgages, deeds of trust,
collateral assignment of leasehold interests or such other documents and
instruments as are necessary to perfect Lender’s first in priority lien and
encumbrance upon the Collateral. 

Borrowers will promptly execute or cause to be executed and deliver to Lender
any and all further agreements, documents and instruments, and take any and all
further actions which may be required under applicable law, or which Lender may,
from time to time, reasonably request, in order to effectuate the transactions
contemplated by this Agreement and the Loan Documents, and to create, perfect
and maintain perfection of the Liens and security interest granted by Borrower
in favor of Lender.

6.3Possession and Use of Collateral.  Until an Event of Default has occurred or
the Maturity Date of the Notes, whichever first occurs, Borrowers shall have the
right to possess the Collateral and Borrowers shall have the right, except as
otherwise provided in this Agreement, in the ordinary course of Borrower’s
business, to (a) operate its businesses in the ordinary course, including but
not limited to the sale of Subsidiary Borrower(s)’ Inventory and (b) use and
consume any raw materials, work in process or other materials normally held by
the Subsidiary Borrower(s) for such purpose.





20

 

--------------------------------------------------------------------------------

 

6.4Protection of Collateral.   All reasonable expenses of protecting, storing,
warehousing, insuring, handling, maintaining, and shipping any Collateral, any
and all excise, property, sales, use or other taxes imposed by any federal,
state, or local authority on any of the Collateral, or in respect of the sale
thereof, or otherwise in respect of the Subsidiary Borrowers’ business
operations shall be borne and paid by the Borrowers.  If any Borrower fails to
pay any portion thereof promptly when due, the Lender, at its option, may, but
shall not be required to, pay the same.  All sums so paid or incurred by the
Lender for any of the foregoing shall be repayable to the Lender on
demand.  Beyond reasonable care in the custody thereof, the Lender shall have no
duty as to any Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto. The
Lender shall be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property.  Unless otherwise
provided by Law, the Lender shall not be liable or responsible in any way for
the safekeeping of any of the Collateral or for any loss or damage thereto or
for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency, or other Person whomsoever. 

6.5Material Recovery Event.  Within ten (10) days after the occurrence of any
Material Recovery Event, the Borrowers’ Representative will furnish to the
Lender written notice thereof.  If any Material Recovery Event results in Net
Proceeds, the Lender is authorized at its discretion to collect such net
Proceeds and, if received by any Borrower, such Borrower will pay over or cause
to be paid over such Remittance of Net Proceeds to the Lender, in each case if
Lender so elects, for the application to the prepayment of Obligations;
provided, however, if: (i) no Default or Event of Default has occurred which is
continuing and (ii) the Borrowers’ Representative notifies the Lender in writing
(the “Material Recovery Notice”) that the affected Borrower intends to rebuild
or restore the affected property or acquire replacement assets useful in such
Borrower’s business, that such rebuilding or restoration can be accomplished
within six (6) months out of such Remittance of Net Proceeds and other funds
available to such Borrower and Borrowers shall have deposited such additional
funds with Lender, then prepayment of the Notes in an amount equal to the
Material Recovery Deferred Amount shall not be required and any such Net
Proceeds collected by the Lender shall be paid over to the Borrowers’
Representative or as otherwise directed by the Borrowers’ Representative until
the Material Recovery Payment Date for  application of the cost of rebuilding or
restoration in accordance with customary disbursement procedures.  Any amounts
not so applied on the Material Recovery Prepayment Date to the costs of
rebuilding or restoration shall, at Lender’s election, either be applied to the
prepayment of the Obligations, or remitted to the Borrowers.    

7.FINANCIAL REPORTS AND SCHEDULES.

7.1Financial Statements.  Borrowers shall have furnished to the Lender complete
and correct copies of (i) the audited balance sheets of Peak and its
consolidated Subsidiaries for the fiscal Year ending April 30, 2015 and related
statements of income, shareholder’s equity, and cash flows, and as applicable,
changes in financial position or cash flows for such fiscal year, and the note
to such financial statements, reported upon by RSM US LLP, certified public
accountants and (ii) the internal unaudited balance sheets of Peak and its
consolidated Subsidiaries for the fiscal year quarter ending October 31, 2015
and the related statements of income and shareholder’s equity said fiscal year
quarter then ended, certified by an executive officer of Peak.   All such
financial statements:  have been prepared in accordance with GAAP, applied on a
consistent basis (except as otherwise stated therein) and (b) fairly present in
all material respects the financial condition of Peak and its consolidated
Subsidiaries as of the respective dates thereof and the results of operations
for the respective fiscal periods then ending, subject in the case of any such
financial



21

 

--------------------------------------------------------------------------------

 

statements which are unaudited, to the absence of any notes to such financial
statements and to normal audit adjustments, none of which are known to or could
reasonably be expected to involve a Material Adverse Event.  No Borrower has
experienced an event or circumstance that would have a Material Adverse Effect
since the April 30, 2015 financial statements, nor has there been any material
change in any of Borrowers’ accounting procedures used therein.  The Borrowers
did not as of April 30, 2015, and will not as of the Closing Date, have any
material contingent liabilities, material liabilities for taxes, unusual and
material forward or long-term commitments or material unrealized or anticipated
losses from any unfavorable commitments, except those reflected in said
financial statements or the Notes thereto in accordance with GAAP or, to the
extent no required to be reflected by GAAP, are disclosed in the Disclosure
Schedule 7.1 hereof.  

7.2Other Information.     Subsidiary Borrowers shall have furnished to the
Lender complete and correct copies of  internal unaudited balance sheets of each
Subsidiary Borrower for the fiscal year quarter ending October 31, 2015 and the
related statements of income and shareholder’s equity said fiscal year quarter
then ended, certified by an executive officer of each Subsidiary Borrower. All
such financial statements:  have been prepared in accordance with GAAP, applied
on a consistent basis (except as otherwise stated therein) and (b) fairly
present in all material respects the financial condition of each Subsidiary
Borrower as of the date thereof and the results of operations for the fiscal
period then ending, subject to the absence of any notes to such financial
statements and to normal audit adjustments, none of which are known to or could
reasonably be expected to involve a Material Adverse Event.  No Subsidiary
Borrower has experienced an event or circumstance that would have a Material
Adverse Effect since the October 31, 2015 financial statements, nor has there
been any material change in any Subsidiary Borrowers’ accounting procedures used
therein.  The Subsidiary Borrowers, individually and collectively, did not as of
October 31, 2015, and will not as of the Closing Date, have any material
contingent liabilities, material liabilities for taxes, unusual and material
forward or long-term commitments or material unrealized or anticipated losses
from any unfavorable commitments, except those reflected in said financial
statements or as disclosed in the Disclosure Schedule 7.2 hereof.  

Promptly following request therefor by Lender, Borrower shall deliver such other
business or financial data, reports, appraisals and projections as Lender may
reasonably request.  Upon Lender’s request, Borrower also agrees to provide any
reports that Lender requires to establish more frequent monitoring procedures
with respect to the Collateral.

8.BORROWERS’ REPRESENTATIONS AND WARRANTIES.

Borrowers hereby represent and warrant to Lender, which representations and
warranties (whether appearing in this Section 8 or elsewhere) shall be true at
the time of Borrowers’ execution of this Agreement and the execution and
delivery of each Note, and shall remain true until the repayment in full and
satisfaction of all the Obligations and termination of this Agreement, and shall
be re-made by Borrowers at each time an advance is made pursuant to this
Agreement.

8.1Financial Statements and Other Information.The financial statements and other
information delivered or to be delivered by Borrowers to Lender hereunder have
been prepared in accordance with GAAP, applied on a consistent basis (except as
otherwise stated therein) and fairly present in all material respects the
financial condition of Peak and its consolidated Subsidiaries as of the
respective dates thereof and the results of operations for the respective fiscal
periods then ending, subject in the case of any such financial statements which
are unaudited, to the absence of any notes to such financial statements and to
normal audit adjustments, none of which are known to or could reasonably be
expected



22

 

--------------------------------------------------------------------------------

 

to involve a Material Adverse Event.  No Borrower has experienced an event or
circumstance that would have a Material Adverse Effect since the April 30, 2015
financial statements, nor has there been any material change in any of
Borrowers’ accounting procedures used therein.  The Borrowers did not as of
April 30, 2015, and will not as of the Closing Date, have any material
contingent liabilities, material liabilities for taxes, unusual and material
forward or long-term commitments or material unrealized or anticipated losses
from any unfavorable commitments, except those reflected in said financial
statements or the Notes thereto in accordance with GAAP or, to the extent no
required to be reflected by GAAP, are disclosed in the Disclosure Schedule 7.1
hereof.  

The internally generated financial statements and other information of the
Subsidiary Borrowers delivered or to be delivered by Borrowers to Lender
hereunder have been prepared in accordance with GAAP, applied on a consistent
basis (except as otherwise stated therein) and fairly present in all material
respects the financial condition of each Subsidiary Borrower as of the date
thereof and the results of operations for the fiscal period then ending, subject
to the absence of any notes to such financial statements and to normal audit
adjustments, none of which are known to or could reasonably be expected to
involve a Material Adverse Event.  No Subsidiary Borrower has experienced an
event or circumstance that would have a Material Adverse Effect since the
October 31, 2015 financial statements, nor has there been any material change in
any Subsidiary Borrowers’ accounting procedures used therein.  The Subsidiary
Borrowers, individually and collectively, did not as of October 31, 2015, and
will not as of the Closing Date, have any material contingent liabilities,
material liabilities for taxes, unusual and material forward or long-term
commitments or material unrealized or anticipated losses from any unfavorable
commitments, except those reflected in said financial statements or as disclosed
in the Disclosure Schedule 7.2 hereof.  

 8.2Locations.Each Subsidiary Borrower represents that Disclosure Schedule 8.2
sets forth:  (a) the jurisdiction of organization of each Borrower, the
principal place of business of each Subsidiary Borrower and the office where the
chief executive offices and accounting offices of such Subsidiary Borrower are
located; (b) the office where each Subsidiary Borrower and keeps its records
concerning its Accounts and General Intangibles, (c) the location of each
Subsidiary Borrower’s registered office and all locations of its respective
operations and whether such locations are owned or leased, (d) all locations at
which any inventory, machinery, equipment or other tangible property of such
Borrower are located (other than inventory and equipment in transit), including,
without limitation, the location and name of any warehousemen, bailee, processor
or consignee at which such Borrower’s property is located [and good faith dollar
estimated value of such Borrower’s tangible property located at each such
location],  (e) the locations and addresses of all owned or leased real property
of each Subsidiary Borrower, including the name of the record owner of such
property (and a copy of its legal description) and (f) any other locations of
any Subsidiary Borrower’s inventory, machinery and equipment during the year
prior to Closing hereunder.  No Borrower maintains any Securities Accounts or
Commodities Accounts.  A Responsible Officer of Borrowers’ Representative shall
notify the Lender in writing within two (2) Business Days of any change in the
location of any Borrower(s)’ office. 

 

8.3Borrowers’ Organization and Name.Each of the Borrowers is duly organized and
existing in good standing under the laws of the State of its organization and is
duly qualified to do business and is in good standing in every State where the
nature or extent of its business or properties require it to be qualified to do
business, except where the failure to so qualify or be in good standing could
not reasonably be expected to have a Material Adverse Effect.  Each of the
Borrowers has the power and authority to own its own properties and carry on its
own business as now being conducted.  Full, accurate



23

 

--------------------------------------------------------------------------------

 

and complete information with respect to each Borrowers’ (i) full and exact
legal name, (ii) its state of organization, (iii) its federal tax payer
identification number, and (iv) as of the date of this Agreement, the state in
which each Borrower is qualified to do business is set forth in Schedule 8.3 to
this Agreement.

8.4Authorization.  The execution, delivery and performance of this Agreement and
the other Loan Documents to which each Borrower is a party: (a) are within such
Borrower’s corporate powers, (b) have been duly authorized, and are not in
contravention of Law applicable to such Borrower or the terms of such Borrower’s
Articles of Incorporation or any indenture or other document or instrument
evidencing borrowed money or any other material agreement or undertaking to
which such Borrower is a party or by which it or its property is bound. 

8.5Enforceability.  This Agreement and the other Loan Documents constitute the
legal, valid and binding obligations of each Borrower which is a party hereto
and thereto, enforceable against such Borrower  in accordance with terms hereof
and thereof, subject to any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles including principles of commercial
reasonableness, good faith and fair dealing (whether enforcement is sought by
proceedings in equity or at law). 

8.6Title to Collateral; Liens.  Each Borrower has good and indefeasible title
(or marketable title in case of real property) to and ownership of the
Collateral, free and clear of all Liens, except for Liens permitted hereunder. 

8.7Lien Perfection and Priority.  From and after the Closing Date, by reason of
the filing of financing statements, continuation statements, assignments of
financing statements and termination statements in all requisite governmental
offices, this Agreement and the other Loan Documents will create and constitute
a valid and perfected first priority security interest (except as permitted by
this Agreement and/or the other Loan Documents) in and Lien on that portion of
the Collateral which can be perfected by such filing and by the execution and
delivery of this Agreement and the other Loan Documents, which security interest
will be enforceable against each Borrower and all third parties as security for
the payment of all Obligations. 

8.8Litigation:  Proceedings.  Except as set forth in Disclosure Schedule 8.8,
there are no actions, suits, investigations or proceedings, and no orders,
writs, judgments, injunctions or decrees, now pending, existing or, to the
knowledge of any Borrower, threatened against any Borrower affecting any
property of such Borrower, this Agreement or any other Loan Document, whether at
law, in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal state, local or foreign government or any agency
or subdivision thereof, or before any arbitrator or panel of arbitrators.  There
is no action, suit, investigation, proceeding, order, writ, injunction or decree
against any Borrower that, if adversely determined, when taken singly or with
all other actions, suits, investigations, proceedings, orders, writs,
injunctions or decrees currently pending, could reasonably be expected to result
in a Material Adverse Effect.   

8.9Taxes:   The federal employer identification number for each Borrower is set
forth on the Disclosure Schedule 8.9.  Borrowers have filed all federal, state
and local tax returns which are required to be filed by any of them, and, except
to the extent permitted by this Agreement, each of them has paid all taxes and
assessments due and payable as shown on such returns, including interest,
penalties and fees; provided, however, that no such tax, assessment, charge or
levy need be paid so long as and to the extent that: (i) it is contested in good
faith and by timely and appropriate proceedings effective, during the pendency



24

 

--------------------------------------------------------------------------------

 

of such proceedings, to stay the enforcement of such taxes, assessments and
governmental charges and levies and (x) such stay prevents the creation of any
Lien (other than inchoate Liens for property taxes) or (y) a bond has been
provided which prevents the creation of any Lien (other than inchoate Liens for
property taxes), (ii) appropriate reserves, as required by GAAP, are made on the
books of such Borrower, as appropriate and (iii) such tax, assessment, charge or
levy is not material in nature compared to the overall net worth of such
Borrower. The name under which Peak files consolidated federal tax returns for
itself and its subsidiaries is "Peak Resorts, Inc." Peak has filed a
consolidated federal tax return that has included all of its subsidiaries in
existence at such time for each of the previous 5 tax years.

 

8.10Consents:  Approvals; No Violations.  Except as set forth in the
Inter-creditor Agreement and the agreement with the United States Forest Service
identified in Section 3 herein, no action, consent or approval of, registration
or filing with or any other action by any governmental authority or other Person
is or will be required in connection with the transactions contemplated by this
Agreement and the other Loan Documents, except (i) such as have been made or
obtained and are in full force and effect, (ii) for the filings required to
create or perfect the Liens in favor of the Lender that are contemplated hereby
and by the other Loan Documents and (iii) the Inter-creditor Agreement and the
Agreement with the United States Forest Service as identified in Section 3
hereof.   Borrowers have not received any notice of default under any contract,
agreement or commitment to which it is a party or by which it is bound, the
effect of which will adversely affect the performance of Borrowers of their
Obligations under or pursuant to this Agreement.  The use of Borrowers’
Properties does not violate and will not at any time violate (a) any permit or
license issued with respect to one or more of the Properties; or (b) any
material condition, easement, right –of-way, covenant or restrictions affecting
one or more of the Properties. 

8.11Lawful Operations.   The operations of each Borrower are in compliance in
all material aspects with applicable requirements imposed by Law, including
without limitation, occupational safety and health laws, and zoning ordinances,
except to the extent any such noncompliance, when taken singly or with all other
such noncompliance, has not resulted, and could not reasonably be expected to
result in a Material Adverse Event.  

8.12Environmental Compliance.   Except as set forth in Disclosure Schedule 8.12,
(a) each Subsidiary Borrower is in compliance with Environmental Laws except to
the extent any such noncompliance, when taken singly or with all other such
noncompliance, has not resulted, and could not reasonably be expected to result
in a Material Adverse Event; (b) with respect to any of the Properties, there is
no pending or, to the actual knowledge of Borrowers after due inquiry,
threatened Environmental Claim against such Borrower(s), or any other
environmental condition with respect to any Property which Environmental Claim
or condition, when taken singly or with all other such Environmental Claims or
conditions, has resulted, or could reasonably be expected to result, in a
Material Adverse Effect; (c) Subsidiary Borrowers are in compliance with all
Environmental Permits, except to the extent any such non-compliance, when taken
singly or together with all other instances of such non-compliance, has not
resulted, and could not reasonably be expected to result, in a Material Adverse
Effect; (d) no Property is listed or to the knowledge of any such Borrower,
formally proposed for listing on the National Priorities List pursuant to
CERCLA, on the CERCLIS or on any similar federal or state list of sites
requiring investigation or clean up and to the knowledge of any such Borrower,
no Borrower has directly or indirectly transported or directly or indirectly
arranged for the transportation of any Hazardous Material to any such listed
location or location which is proposed for such listing, which could reasonably
be expected to result in such Borrower(s) incurring material liabilities under
Environmental Laws.

 8.13Environmental Laws and Permits.   Without limiting the representations made
in Section



25

 

--------------------------------------------------------------------------------

 

8.12 above, to the best knowledge of each Borrower, there are no circumstances
with respect to the Properties or operations of any Borrower that could
reasonably be expected to:  (1) form the basis of an Environmental Claim against
such Borrower which could constitute a violation of this Agreement, or (ii)
cause any Property owned or leased or funded by such Borrower to be subject to
any material restrictions on ownership, occupancy, use or transferability under
any applicable Environmental Law.

8.14ERISA.   Disclosure Schedule 8.14 sets forth a list of all of the Employee
Benefit Plans of each Borrower. Each Employee Benefit Plan of each Borrower
which is intended to qualify under Section 401 of the Code does so qualify, and
any trust created thereunder is exempt from tax under the provision of Section
501 of the Code, except where such failures in the aggregate would not have a
Material Adverse Effect. No Accumulated Funding Deficiency exists in respect of
any Employee Benefit Plan that is subject to Code Section 412 and no Reportable
Event has occurred in respect of any Employee Benefit Plan that is subject to
Title IV of ERISA which is continuing and which, in the case of such Accumulated
Funding Deficiency or Reportable Event, when taken singly or with all other such
Reportable Events or Accumulated Funding Deficiencies, has resulted, or could
reasonably be expected to result, in a Material Adverse Effect, or has otherwise
resulted, or could reasonably be expected to result, in liabilities or claims
against such Borrower in an amount exceeding Fifty Thousand Dollars ($50,000).
No "prohibited transactions" (as defined in Section 406 of ERISA or Section 4975
of the Code), have occurred which, when taken singly or with all other such
"prohibited transactions," has resulted, or could reasonably be expected to
result, in a Material Adverse Effect, or has otherwise resulted, or could
reasonably be expected to result, in liabilities or claims against one or more
of the Borrowers in an amount exceeding Fifty Thousand Dollars ($50,000) in the
aggregate. No Borrower has: (i) had an obligation to contribute to any
Multiemployer Plan except as disclosed in the Disclosure Schedule 8.14 or (ii)
incurred or reasonably expects to incur any liability for the withdrawal from
such a Multiemployer Plan which withdrawal liability, when taken singly or with
all other such withdrawal liabilities, has resulted, or could reasonably be
expected to result, in a Material Adverse Effect, or has otherwise resulted, or
could reasonably be expected to result, in liabilities or claims against one or
more the Borrowers in an amount exceeding Fifty Thousand Dollars ($50,000) in
the aggregate. No Borrower and, to the knowledge of the Borrowers, no fiduciary
for any Employee Benefit Plan listed on the Disclosure Schedule 8.14, has
engaged in any transaction with respect to such Employee Benefit Plan or failed
to act in a manner with respect to such Employee Benefit Plan that could
reasonably be expected to result in a Material Adverse Effect under ERISA or any
other applicable law, except where such failures in the aggregate would not have
a Material Adverse Effect and could not reasonably be expected to result in
liabilities or claims against such Borrower(s) in an amount exceeding Fifty
Thousand Dollars ($50,000).

 

8.15 Intellectual Property.   Each Subsidiary Borrower owns or has the legal and
valid right to use, sell, and license all Intellectual Property necessary for
the operation of its business as presently conducted, free from any Lien not
permitted under this Agreement and free of any restrictions which could
reasonably be expected to have a Material Adverse Effect on the operation of
such Subsidiary Borrowers’ business as presently conducted.  Except as set forth
in Disclosure Schedule 8.15, no Subsidiary Borrower (a) licenses any
Intellectual Property (whether as a licensor or licensee) necessary for the
operation of its business, or (b) is a party to any license agreement with
respect to such Intellectual Property.  Disclosure Schedule 8.15 sets forth each
Intellectual Property right used by each Subsidiary Borrower in the operation of
its respective business.  

8.16Structure:   Peak is the sole shareholder of each Subsidiary Borrower and
there are no options, warrants, or other rights to acquire any capital stock of
a Subsidiary Borrower.  Each Subsidiary Borrower is a Wholly Owned Subsidiary of
Peak. 

8.17Solvency and Value.Peak and each Subsidiary Borrower is, after giving effect
to the



26

 

--------------------------------------------------------------------------------

 

transactions contemplated hereby, solvent, able to pay its debts as they become
due, has capital sufficient to carry on its business, now owns property having a
value both at fair valuation and at present fair saleable value greater than the
amount required to pay its debts, and will not be rendered insolvent by the
execution and delivery of this Agreement or any of the other Loan Documents or
by completion of the transactions contemplated hereunder or thereunder.

Peak and each Subsidiary Borrower received fair consideration and reasonably
equivalent value for the Obligations and liabilities it has incurred to the
Lender hereunder.  

8.18Indebtedness.Each Subsidiary Borrower is not obligated (directly or
indirectly), for any loans or other Indebtedness for borrowed money other as set
forth herein, or as expressly identified in the Financial Statements provided to
Lender prior to the advance under this this Agreement. 

8.19Margin Security and Use of Proceeds (Regulation U).This Credit Facility and
all advances made hereunder, including the interest rate, fees and charges as
contemplated hereby, is a business loan.  The proceeds of the Credit Facility
shall be used for proper business purposes and consistently with all Laws and
this Agreement.  No Borrower is in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System) and no
proceeds of this Credit Facility and any advances hereunder shall be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

8.20Investment Company Act Status.   No Borrower is an “investment company” or
an “affiliated person” of, or a “promoter” or “principal underwriter” for an
“investment company” (as such terms are defined in the Investment Company Act of
1940, as amended. 

8.21Blocked Person.   No Borrower or any Affiliate of any Borrower is any of the
following (each a "Blocked Person"):

 

(a) Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(b) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

 

(c) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

(d) a Person that commits, threatens or conspires to commit or supports
"terrorism" as defined in the Executive Order No. 13224;

 

(e) A Person that is named as a "specially designated national" on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or

 

(f) A Person who is affiliated or associated with a Person listed above.





27

 

--------------------------------------------------------------------------------

 

No Borrower or any Affiliate thereof (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No. 13224.

 

8.22Full Disclosure.None of the written information, exhibits or reports
furnished by any Borrower to the Lender contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances for which such information was provided.

   

8.23No Material Adverse Effect.No event has occurred which has had, or could
reasonably be expected to have, a Material Adverse Effect.  

8.24Power to Operate the Properties.   Each Subsidiary Borrower has all
necessary permits and approvals, governmental or otherwise, and full power and
authority to own, operate and lease the Properties.  

8.25Construction, Use and Occupancy of the Properties.  The construction, use
and occupancy of the Properties comply or, if built according to plans and
specifications submitted to Lender, will comply in full with all requirements of
law; no portion of any of the improvements situated on the Properties
(“Improvements”) is or will be constructed over areas subject to easements;
neither the zoning nor any other right to construct or to use any of the
Improvements is to any extent dependent upon or related to any real estate other
than the Properties;  all approvals, licenses, permits, certifications, filings
and other actions normally accepted as proof of compliance with requirements of
law by prudent lending institutions that make investments secured by real estate
in the general areas of the Properties, to the extent available as of the date
hereof, have been duly made, issued, or taken; and to the extent such approvals,
licenses, permits, certifications, filings and other actions are not available
as of the date hereof (i) the governmental authority charged with making,
issuing or taking them is under a legal duty to do so, or (ii) Borrowers are
entitled to have them made, issued or taken as the ministerial act of said
governmental authority.  

All streets, easements, utilities and related services necessary for the
operation of the Properties for their intended purpose are available to the
Properties, including potable water, storm and sanitary sewer, gas, electric and
telephone facilities and garbage removal. 

8.26Status Under Lease Agreements.Each Subsidiary Borrower is current in the
payment of any and all rent, tasks, utilities and other charges of rent required
to be paid by any Subsidiary Borrower under any lease agreement. 

8.27Title Policies.   The exceptions set forth in the Title Policies (“Permitted
Exceptions”) issued by First American Title Insurance Company providing title
insurance coverage to the Lender which are acceptable to the Lender, in its sole
discretion, respecting the real property and improvements identified in
Disclosure Schedule 8.27 do not and will not materially and adversely affect or
interfere with the value or operations of the Collateral or the security
intended to be provided by this Agreement or Borrowers’ ability to repay the
Obligations in accordance with the terms of this Agreement and the Loan
Documents.

8.28Certificates, Licenses and Approvals.   Borrowers represent and warrant to
Lender that the Subsidiary Borrowers have obtained all necessary certificates,
licensees and other approvals, governmental and otherwise, necessary for the
operation of the Properties and all Improvements thereon and the conduct of the
Subsidiary Borrowers’ businesses and all required zoning, building code, use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and none of



28

 

--------------------------------------------------------------------------------

 

which are subject to revocation, suspension, forfeiture or modification, (ii)
the Properties and the present and contemplated use and occupancy thereof are in
full compliance with all applicable Laws, (iii) the Improvements are free from
damage caused by fire or other casualty, (iv) all costs and expenses of any and
all labor, materials, supplies and equipment used in the construction of the
Improvements have been paid in full, (v) except for personal property owned by
tenants, Borrowers have paid in full for, and are the respective owners of, all
the equipment and other personal property used in connection with the operation
of the Improvements, free and clear of any and all security interests, liens or
encumbrances, except the lien and security interest created hereby, and (vi)
there is no proceeding pending (or notice of such proceeding received by one or
more Borrowers) for the total or partial condemnation of, or affecting, the
Properties or Improvements.  

8.29Properties and Improvements.   Borrowers represent and warrant to Lender
that (i) all of  the Improvements which were included in determining the
appraised value of the Properties, excepting only such Improvements which lie on
U. S. Government land adjoining the Property owned by LBO Holding, Inc., lie
wholly within the boundaries and building restriction lines of the Properties,
and  except as shown on the surveys identified in Disclosure Schedule 8.29 , no
improvements on adjoining properties encroach upon the Properties or
Improvements, and no easements or other encumbrances, except those which are
insured against by title insurance, encroach upon any of the Improvements so as
to affect the value or marketability of the Properties and (ii) the Properties
are assessed for real estate tax purposes as one or more wholly independent tax
lot or lots, separate from any adjoining properties or improvements not
constituting a part of such lot or lots, and no other properties or improvements
are assessed and taxed together with the Properties and Improvements or any
portion thereof.  Borrowers agree that if the Properties and Improvements are
not taxed and assessed as one or more tax parcels exclusive of all other real
property, the “taxes” will include all taxes, assessments, water raters and
sewer rents now or hereafter levied, assessed or imposed against all other
property, whether or not owned by a Subsidiary Borrower, that is taxes and
assessed as part of any tax parcel that includes all or any portion of the
Properties or Improvements. 

8.30Pending Matters.  There is no action, suit or proceeding, judicial,
administrative or otherwise (including any condemnation or similar proceeding),
pending or, to Borrowers’ knowledge and belief, threatened or contemplated
against any Borrower or any of the respective Subsidiary Borrowers’ Properties
and Improvements or against any portion of the Collateral , other than routine
litigation against one or more Borrowers which is not expected to have a
Material Adverse Effect on the business or financial condition of any of the
Borrowers and any litigation disclosed on Disclosure Schedule 8.30.  

8.31Collateral.Borrowers represent and warrant to the Lender that to each
Borrower’s knowledge and belief, the Collateral is, and Borrowers covenant and
agree to cause the Collateral at all times to remain, in compliance with all
statues, ordinances, regulations and other governmental or quasi-governmental
requirements and private covenants now or hereafter relating to the ownership,
construction, use or operation of the Collateral.

8.32Management of the Collateral.   Except as set forth on Disclosure Schedule
8.32, as of the date of this Agreement, (i) the collateral is being managed by
the Borrowers, and (ii) no fee is paid to any party for the management of the
Collateral. Borrowers further covenant and agree that any time during the term
of the Obligations, Borrowers enter into an agreement for the management of the
Collateral or pay a fee for management of the Collateral, (A) Borrowers shall
first obtain Lender’s written approval of the property manager (the “Manager”)
and property management agreement (“Management Agreement”) and



29

 

--------------------------------------------------------------------------------

 

(b) the Manager shall not entitled to receive compensation for its services
conducted in connection with the Collateral in excess of 3% of gross rental
income collected from the Collateral..  At the time a Management Agreement is in
place with respect to the Collateral, the following provisions of this Section
shall apply:   the fee due under the Management Agreement, and the terms and
provisions of the Management Agreement, are subordinate to this Agreement and
the Manager shall attorn to Lender. Borrowers shall not terminate, cancel,
modify, renew or extend the Management Agreement, or enter into any agreement
relating to the management or operation of  the Collateral with Manager or any
other party without the express prior written consent of Lender, which consent
shall not be unreasonably withheld, provided, however, that Borrowers shall be
permitted to renew any such Management Agreement in accordance with its existing
terms as of the date hereof without the requirement of the Lender’s consent.  If
at any time Lender consents to the appointment of a new manager, such new
manager and Borrowers shall, as a condition of Lender’s consent, execute a
Manager’s Consent and Subordination of Management Agreement in form and
substance acceptable to Lender.  Borrowers shall reimburse Lender on demand for
all of Lender’s actual out-of-pocket costs incurred in processing Borrowers
request for consent to new property management arrangements.  

8.33No Defaults.    Borrowers are not in default under any material contract,
lease or commitment to which one or more of them is a party or by which one or
more of them is bound, nor do Borrowers know of any dispute regarding any
contract, lease or commitment which would have a Material Adverse Effect on one
or more Borrowers.

8.34Employee Matters.  To the best of Borrowers’ knowledge after making due
inquiry, there are no controversies pending or threatened between one or more
Borrowers and any of their employees, agents or independent contractors other
than employee grievances arising in the ordinary course of business which would
not, in the aggregate, have a Material Adverse Effect on one or more Borrowers,
and Borrowers are in compliance with all federal and state laws respecting
employment and employment terms, conditions and practices except for such
non-compliance which would not have a Material Adverse Effect on one or more
Borrowers.

8.35Non-Foreign Status.   Each Borrower’s U.S. Taxpayer Identification Number is
on file with the Lender.   No Borrower is not a “foreign person” within the
meaning of Code Sections 1445 and 7701 and the regulations promulgated
thereunder.  Borrowers understand the foregoing information may be disclosed to
the Internal Revenue Service by Lender, its agents, successors and assigns, and
that any false statement could be punished by fine, imprisonment or both.   

9.BORROWER’S AFFIRMATIVE COVENANTS.

Until payment and satisfaction in full of all Obligations and termination of
this Agreement, unless Borrower obtains Lender’s express prior written consent
waiving or modifying any of Borrowers’ covenants hereunder in any specific
instance, Borrowers covenant and agree as follows:

9.1Maintenance of Records.Each Borrower shall at all times keep accurate and
complete in all material respects books, records and accounts with respect to
each Borrower’s business activities, in accordance with GAAP and sound
accounting practices.  Borrowers shall keep all such books, records and accounts
at their respective principal offices as specified herein. 

9.2Appointment and Maintenance of Borrowers’ Representative.  Each Subsidiary
Borrower hereby appoints and will continue to appoint Peak as their Borrowers’
Representative until payment and



30

 

--------------------------------------------------------------------------------

 

satisfaction in full of all Obligations and the termination of this
Agreement.     

9.3Reporting and Notice Requirements. 

(a)Quarterly Financial Statements.  A Responsible Officer of Borrowers’
Representative shall furnish to the Lender, as soon as practicable and in any
event within forty-five (45) days after the end of each Fiscal Quarter of Peak,
unaudited consolidated balance sheets of Peak and its consolidated subsidiaries
as of the end of that Fiscal Quarter and related statements of income,
shareholder’s equity and cash flow for such Fiscal Quarter each prepared on an
comparative basis with the comparable period during a prior year and in
accordance with GAAP (without footnotes and subject to normal year-end
adjustments), all in reasonable detail. 

A Responsible Officer of Borrowers’ Representative shall furnish to the Lender,
as soon as practicable and in any event within forty-five (45) days after the
end of each Fiscal Quarter of Peak, unaudited balance sheets of each Subsidiary
Borrower as of the end of that Fiscal Quarter and related statements of income,
shareholder’s equity and cash flow for such fiscal Quarter each prepared on an
comparative basis with the comparable period during a prior year and in
accordance with GAAP (without footnotes and subject to normal year-end
adjustments), all in reasonable detail.  

(b) Annual Financial Statements.   A Responsible Officer of Borrowers’
Representative shall furnish to Lender, as soon as practicable and in any event
within one hundred and twenty (120) days after the end of each Fiscal Year of
Peak, a complete copy of the annual audit report of Peak and its consolidated
subsidiaries (including without limitation, all consolidated financial
statements thereof and the notes thereto) for that Fiscal Year; (i) audited and
certified (without qualification as to GAAP) by RSM US LLP or other independent
public accountants of recognized regional standing qualified to perform audits
and report thereon for publically held companies selected by Peak and reasonably
acceptable to the Lender, and (ii) accompanied by the accountant’s management
report and any management letters relating thereto, if any, and an opinion of
such accountants, which opinion shall be unqualified as to scope or as to Peak
being a going concern and shall (A) state that such accountants audited
consolidated financial statements have been prepared in accordance with
generally accepted auditing standards, that such accountants believe that such
audit provides a reasonable basis for their opinion, and that in their opinion
such consolidated financial statements present fairly, in all material respects,
the consolidated financial position of Peak and its consolidated subsidiaries as
at the end of such Fiscal year and the consolidated results of their operations
and cash flows for such Fiscal year in conformity with GAAP and (B) contain such
statements as are customarily included in unqualified reports of independent
accountants in conformity with the recommendations and requirements of the
American Institute of Certified Public Accountants (or any successor
organization).

A Responsible Officer of Borrowers’ Representative shall furnish to the Lender,
as soon as practicable and in any event within sixty (60) days after the end of
each Fiscal Year of Peak, unaudited  balance sheets of each Subsidiary Borrower
as of the end of that Fiscal Year and related statements of income,
shareholder’s equity and cash flow for such Fiscal Year each prepared on an
comparative basis with the comparable period during a prior year and in
accordance with GAAP (without footnotes and subject to normal year-end
adjustments), all in reasonable detail.   

(c)   Monthly Reports.  A Responsible Officer of Borrowers’ Representative shall
furnish to the Lender, as soon as practicable and in any event within forty-five
(45) days after the end of each calendar month, profit and loss statements for
each Subsidiary Borrower (and each of their Properties). 



31

 

--------------------------------------------------------------------------------

 

Such statements shall be in form reasonably approved by Lender. 

(d) Compliance Certificate.   A Responsible Officer of Borrowers’ Representative
shall furnish to the Lender, concurrently with the financial statements
delivered in connection with Sections 9.2 (a) and (b), a certificate of the
chief financial officer of the Borrower Representative, in form and content
satisfactory to Lender (a “Compliance Certificate”), setting forth the
computations necessary to determine whether the Subsidiary Borrowers are in
compliance with the financial covenants set forth in Section 9.4 of this
Agreement and certifying that: (A) those financial statements fairly present in
all material respects the financial condition and results of operations of Peak
and the Subsidiary Borrowers subject in the case of unaudited financial
statements, to normal year-end audit adjustments and (b) no Potential Default or
Event of Default then exists or, if any Potential Default or Event of Default
does exist, a brief description of the Potential Default or Event of Default and
the Borrowers’ intentions with respect thereof.  

(e)Tax Returns. A Responsible Officer of Peak shall furnish to the Lender,
within forty-five (45) days of the filing thereof, a copy of Peak’s annual
local, state and federal tax returns. 

(f)Notices.   A Responsible Officer of Borrowers’ Representative will give the
Lender prompt written notice whenever (and in any event within three (3)
Business Days after):  (a) any Borrower receives notice from any court, agency
or other governmental authority of any alleged non-compliance with any Law or
order which would reasonably be expected to have or result in, if such
noncompliance is found to exist, a Material Adverse Effect, (ii) the IRS or any
other federal, state or local taxing authority shall allege any default by any
Borrower in the payment of any tax material in amount of shall threaten or make
any assessment in respect thereof which, if resulting in a determination adverse
to such Borrower, would reasonably be expected to have or result in a Material
Adverse Effect, (iii) any litigation proceeding shall be brought against any
Borrower before any court or administrative agency which would reasonably be
expected to have or result in a Material Adverse Effect, (iv) any material
adverse change or development in connection with any such litigation proceeding,
or (v) the chief financial officer of Peak reasonably believes that any
Potential Default or Event of Default has occurred or that any other
representation or warranty made herein shall for any reason have ceased to be
true and complete in any material respect.

(g)Stockholder Notices.  As soon as available, a Responsible Officer of Peak
officer shall furnish to the Lender, (i) a copy of each financial statement,
report, notice or proxy statement sent by any Borrower to its stockholders in
their capacity as stockholders and (ii) a copy of each regular, periodic or
special report, registration statement or prospectus filed by any Borrower with
any securities exchange or the Securities and Exchange Commission or any
successor agency. 

(h)Notice of Default under ERISA. If any Borrower shall receive notice from any
ERISA Regulator or otherwise have actual knowledge that a Default under ERISA
exists with respect to any Employee Benefit Plan, the Borrowers’  Representative
shall notify the Lender of the occurrence of such Default under ERISA, within
three (3) Business Days after receiving such notice or obtaining such knowledge
and shall: (i) so long as the Default under ERISA has not been corrected to the
satisfaction of, or waived in writing by the party giving notice, such Borrower
shall thereafter treat as a current liability (if not otherwise so treated) all
liability of such Borrower or its subsidiaries that would arise by reason of the
termination of or withdrawal from such Employee Benefit Plan if such plan was
then terminated, and (ii) within forty-five (45) days of the receipt of such
notice or obtaining such knowledge, furnish to the Lender a current consolidated
balance sheet of such Borrower with the amount of the current liability referred
to above.



32

 

--------------------------------------------------------------------------------

 

(i)Environmental Reporting. The Borrowers’ Representative shall promptly deliver
to the Lender, and in any event within three (3) Business Days after receipt or
transmittal by any Borrower  copies of all material communications with any
government or governmental agency relating to Environmental Claims and all
material communications with any other Person relating to Environmental Claims
brought against such Person which could, in either case, if successfully brought
against such Borrower, reasonably be expected to result in a Material Adverse
Effect.

(j)Multiemployer Plan Withdrawal Liability.   Each Borrower shall (i) once in
each calendar year request a current statement of withdrawal liability from each
Multiemployer Plan to which any Borrower or any ERISA Affiliate is or has been
obligated to contribute during such year and (ii) within fifteen (15) days after
such Borrower receives such current statement, transmit a copy of such statement
to the Lender.

(k)Other Information. A Responsible Office of Borrowers’ Representative shall
furnish to the Lender, promptly upon the Lender's written request, such other
information about the financial condition, properties and operations of the
Borrowers and any of their Employee Benefit Plans as the Lender may from time to
time reasonably request.

(l)Financial Disclosure Authorization.    Each Borrower hereby irrevocably
authorizes and directs all accountants and auditors employed by it at any time
during the term of this Agreement to exhibit and deliver to the Lender copies of
any of such Borrower's financial statements, trial balances or other accounting
records of any sort in its accountant's or auditor's possession, and to disclose
to the Lender any information its accountant or auditor may have concerning any
Borrower's financial status and business operations; provided that prior to the
occurrence and continuance of an Event of Default, the Lender shall not request
any of the forgoing from such accountants or auditors until at least 5 days
after making such request from the Borrowers. Each Borrower hereby irrevocably
authorizes all federal, state and municipal authorities to furnish to the Lender
copies of reports or examinations relating to such Borrower, whether made by
such Borrower or otherwise.

 

9.4Affirmative Covenants.  

(a)Corporate Existence.  Each Borrower shall at all times maintain its corporate
existence, rights and franchises, maintain its good standing in the jurisdiction
of its organization, and qualify as a foreign corporation in each jurisdiction
where failure to qualify could reasonably be expected to result in a Material
Adverse Effect. 

(b)Financial Records.  Each Borrower shall keep at all times true and proper
books of record and account in which true and correct entries will be made of
all dealings or transactions of or in relation to its business and
affairs.  Without limiting the generality of the foregoing, each Borrower shall
make with respect to its Accounts, appropriate accruals to reserves for
estimated and contingent losses and liabilities as required under GAAP. 

(c)Compliance with Law.Each Borrower will comply in all respects with all
applicable provisions of all Laws (whether statutory, administrative, judicial
or other and whether federal, state or local and excluding Environmental Law to
the extent addressed in Section 9.4 (d) of this Agreement) and every lawful
governmental order, including, without limitation Section 215(a)(1) of the Fair
Labor



33

 

--------------------------------------------------------------------------------

 

Standards Act; provided, however, that any alleged non-compliance shall not be
deemed to be a violation of this Section 9.2 (c) so long as such noncompliance
by such Borrower has not resulted or would not reasonably be expected to result
in a Material Adverse Effect and the alleged non-compliance is contested in good
faith by timely and appropriate proceedings effective to stay, during the
pendency of such proceedings, any enforcement action, and such Borrower has
established appropriate reserves and taken such other appropriate measures as
may be required under GAAP.

(d) Compliance with Environmental Laws. Each Subsidiary Borrower will use and
operate its respective facilities and properties in compliance with
Environmental Laws, which when taken singly or with all other such obligations
(including all liabilities and claims relating to Environmental Laws), does not
result or could not reasonably be expected to result in a Material Adverse
Effect. Each Subsidiary Borrower will keep all necessary Environmental Permits
in effect and remain in compliance therewith, and handle all Hazardous Materials
in compliance with all applicable Environmental Laws, except to the extent that
any such lack of effectiveness or non-compliance, when taken singly or with all
other instances lack of effectiveness or non-compliance, has not resulted and
could not reasonably be expected to result in a Material Adverse Effect. Neither
Peak or a Subsidiary Borrower shall suffer to exist an environmental condition
which, when taken singly or with all other such conditions, has resulted or
could reasonably be expected to result in a Material Adverse Effect. To the
extent the laws of the United States or any state in which property, leased or
owned, of any Subsidiary Borrower provide that a Lien on the property of such
Subsidiary Borrower may be obtained for the removal of Polluting Substances that
have been released, no later than sixty (60) days after notice is given by the
Lender to the Borrowers’ Representative, a Responsible Officer of  Borrowers’
Representative shall deliver to the Lender a report issued by a qualified, third
party environmental consultant selected by such Subsidiary Borrower and approved
by the Lender as to the existence of any Polluting Substances located on or
beneath the specified property leased or owned by such Subsidiary Borrower. To
the extent any such Polluting Substance is located therein or thereunder that
either (i) subjects the property to a Lien or (ii) requires removal to safeguard
the health of any Person, such Subsidiary Borrower  and Peak shall remove, or
cause to be removed, such Lien and such Polluting Substance at such Subsidiary
Borrower's and Peak’s expense; provided, however, that if the property is leased
from a third-party landlord, and the Lender determines in its sole discretion
(A) that such landlord is obligated to remove, or cause to be removed, such Lien
and such Polluting Substance and (B) that no Borrower has any liability for such
removal, then such Subsidiary Borrower and Peak shall not be so obligated.

(e) Properties. Subject to Section 9.5 of this Agreement, each Borrower shall
maintain, in all material respects all assets necessary to its continuing
operations in good working order and condition, ordinary wear and tear accepted,
and shall refrain from wasting or destroying any such assets or any part
thereof.

(f)Use of Proceeds.   The proceeds of any advance shall be used solely as
provided Section 2.18 herein.    

(g)Compliance with Terms of All Material Contracts.   Each Borrower shall
perform and observe all material terms and provisions of each of the Material
Business Agreements and the Material License Agreements to which it is a party
except those which are subject to a good faith dispute provided such dispute
shall not reasonably be expected to result in a Material Adverse Effect.  Each
Borrower shall maintain each such Material Business Agreement and Material
License Agreement in full force and effect, and enforce, to the extent that such
Borrower, in its reasonable judgment, determines to be appropriate,



34

 

--------------------------------------------------------------------------------

 

each such Material Business Agreement and Material License Agreement in
accordance with its terms.

(h)Taxes. Each Borrower shall pay in full prior in each case to the date when
penalties for the nonpayment thereof would attach, all taxes, assessments and
governmental charges and levies for which it may be or become subject and all
lawful claims therefor which, if unpaid, could reasonably be expected to result
in a Lien upon its property (other than Liens permitted by Section 9.5(d));
provided, however, that no such tax, assessment, charge or levy need be paid so
long as and to the extent that: (i) it is contested in good faith and by timely
and appropriate proceedings effective, during the pendency of such proceedings,
to stay the enforcement of such taxes, assessments and governmental charges and
levies and (x) such stay prevents the creation of any Lien (other than inchoate
Liens for property taxes) or (y) a bond has been provided which prevents the
creation of any Lien (other than inchoate Liens for property taxes) and (ii)
appropriate reserves, as required by GAAP, are made on the books of such
Borrower, as applicable. 

(i)Insurance.  Peak shall, on the Closing Date and within five (5) Business Days
of the request of Lender thereafter, provide evidence satisfactory to Lender
that each Borrower has in force the insurance required by Section 3.1 (p) hereof
and the other Loan Documents, with the Lender listed as loss payee and
additional insured (as applicable), and all other insurance required under the
other Loan Documents.

(j)License to Third Parties.   Except as disclosed in Disclosure Schedule 9.4
(j), no Borrower:  (i) has any existing license agreement as licensor with
respect to Intellectual Property of such Borrower, and (ii) will execute any
license agreement as licensor with any Person with respect to any such
Intellectual Property that does not provide that (A) upon an Event of Default
and the acceleration of the Obligations, such license agreement shall, upon the
written request of the Lender, terminate and (B) such agreement may only be
amended as to material terms thereof with the express written consent of the
Lender, such consent not be unreasonably withheld or delayed.  

(k)Movement of Local Deposits to Lender.   Each Subsidiary Borrower may maintain
a bank depository account with a state or federally chartered commercial bank
nearby to a Borrower’s primary business location (“Local Bank”), provided,
however, no Borrower shall have any outstanding Indebtedness with such Local
Bank nor shall a Borrower have guaranteed the payment of any Indebtedness of a
third party to such Local Bank.   Each Local Bank shall be listed on Disclosure
Schedule 9.4 (k).  A Responsible Officer of Borrowers’ Representative shall
promptly but in no event less than two Business Days after a change of Local
Bank advise Lender, in writing, of any such change and provide the name, address
and relevant account information for the substitute Local Bank.   Subsidiary
Borrowers shall cause all deposits made into the Local Bank(s) to be
electronically transferred to Lender not less than once every two weeks during
the ski season to thereafter be deposited in the respective Subsidiary
Borrower’s deposit accounts with Lender.  Each Subsidiary Borrower may maintain
a minimum balance with each Local Bank such that each Subsidiary Borrower can
maintain a bank account at the Local Bank.  

(l)Debt Service Coverage.   Borrowers shall maintain a minimum Debt Service
Coverage Ratio of 1.25 to 1 measured on a Fiscal Year basis.  A Responsible
Officer of Borrowers’ Representative shall, within fifteen (15) calendar days
after the close of Borrowers’ fiscal year, and at such additional times
reasonably requested by Lender, provide Lender with a certificate in form and
substance satisfactory to Lender, setting forth Borrowers’ calculation of the
Debt Service Coverage Ratio with sufficient detail attached to enable Lender to
verify such calculation.  

(m)Depository Accounts.  Borrowers shall, within a reasonable time following the



35

 

--------------------------------------------------------------------------------

 

Closing hereunder, but in no case longer than fourteen days following the
Closing hereunder, move their depository relationship accounts to the Lender and
maintain said accounts at Lender until such time as the Borrowers’ obligations
hereunder have been satisfied. 

(n)Debt Service Reserve Agreement.  Peak shall be in compliance with its
requirements under Section 11.4 (a) of the Master Credit Agreement and the
referenced Debt Service Reserve Agreement by and among the parties to the Master
Credit Agreement, all as referred to in Section 11.4 (a) of the Master Credit
Agreement, as amended from time to time.   

(o)Debt Service Reserve Account. On or prior to the permitted exercise of
Borrowers’ right to convert a Revolving Note to a Term Note as provided herein,
Borrower shall open and maintain a debt service reserve account with Lender
(“Reserve Account”).  In the event the Borrowers’ permitted exercise of the
right to convert a Revolving Note to a Term Note, occurs after
April 30 and before December 1 of any year, Borrowers shall deposit with Lender
in the Reserve Account: (a) a sum equal to eight (8) months of principal and
interest payments due under the Term Note concurrent with their permitted
exercise of such conversion, and (b) on or before April 1 of the year
immediately following the their permitted exercise of Borrowers’ right to
convert a Revolving Note to a Term Note a sum equal to twelve (12) months of
principal and interest due on the Term Note.   In the event Borrowers are
permitted to exercise their right to convert a Revolving Note to a Term Note
under this Agreement and such exercise occurs between December 1 and April 30 of
the year immediately following, then in such event, on or before such exercise,
Borrowers shall deposit with Lender in the Reserve Account a sum equal to twelve
(12) months of principal and interest due under the Term Note.  Borrowers may
not withdraw or cause to be withdrawn any funds from the Reserve Account without
the express prior written approval of Lender.  The Reserve Account, which shall
be separate from Borrowers’ Depository Accounts, shall be maintained until such
time as the Borrowers’ Obligations hereunder have been satisfied.  

(p)Compliance with Forest Service Permit.   LBO Holding, Inc. shall remain in
compliance with all terms and conditions of the Forest Service Permit.

(q)Compliance with Lease Terms.   Each Subsidiary Borrower that operates a ski
resort benefited by a written lease of real property shall remain in compliance
with each and every term of such Lease until all Obligations hereunder have been
satisfied.  Not less than once per year and at such times as Lender may request
in writing, a Responsible Officer of Borrowers’ Representative shall certify to
the Lender in writing, in form and substance, satisfactory to Lender that each
Subsidiary Borrower is in compliance with each and every term of the each of the
said leases.  

 

9.5Negative Covenants.  

 

(a) Consolidation, Merger, Sale and Purchase of Assets.  No Borrower shall (i)
merge or consolidate with or into, or enter into any agreement to merge or
consolidate with or into, any other Person or otherwise be a party to any merger
or consolidation; (ii) purchase all or substantially all of the assets and
business of another Person; or (iii) except as set forth in a Disclosure
Schedule, lease as lessor, sell, sell-lease-back, license or otherwise transfer
(whether in one transaction or a series of transactions) any of its assets
(whether now owned or hereafter acquired); provided, however, that:

(i) Any Borrower may sell or otherwise dispose of Inventory in the ordinary
course of its business;



36

 

--------------------------------------------------------------------------------

 

(ii) Any Borrower may sell or otherwise dispose of its Equipment that (x) is
obsolete, worn-out, unnecessary or no longer used or useful in such Borrower’s
business or (y) is sold or otherwise disposed of in the ordinary course of
business.

(iii) Any Borrower may sell, lease-back or otherwise transfer its real property
with the prior written express consent of Lender, and

(iv) Any Borrower may acquire another Person, or substantially all of the assets
of another Person, pursuant to a transaction or series of transactions in which
the purchase price paid by such Borrower consists of stock issued by Peak,
proved that (A) such acquisition does not otherwise result in a default under
this Agreement or any other Loan Document and (b) immediately following the
consummation of such transaction and after giving pro forma effect to such
transaction, Borrowers’ Leverage Ratio is not greater than 65%.   

 

(b) Credit Extensions; Prepayments.  No Borrower shall (i) make any prepayments
or advance payments in respect of the Indebtedness except as expressly allowed
hereunder and under the other Loan Documents, (ii) loan any money to, assume any
Indebtedness of or any other obligation of, or undertake any Guaranty
Obligations with respect to the Indebtedness of, any other Person, except: 

(v) Any Borrower may endorse checks, drafts, and similar instruments for deposit
or collection in the ordinary course of business; 

 

(vi) Any Borrower may renew, extend, refinance and refund Indebtedness as
expressly permitted herein; and

 

(vii) Peak may make loans or advances to Persons so long as the aggregate
outstanding amount of all such loans and advances does not exceed One Hundred
Thousand Dollars ($100,000.00). 

 

(c) Indebtedness. No Borrower shall create, assume, incur, suffer to exist or
have outstanding at any time any Indebtedness or other debt of any kind or be or
become a guarantor of or otherwise undertake or assume any Guaranty Obligation
with respect to any Indebtedness of any other Person; except, that this Section
9.5 (c) shall not prohibit:

(i) The Obligations;

(i) Ordinary course trade accounts payable or customer deposits;

(ii) The Indebtedness shown on the Disclosure Schedule 9.5(c)(iii);

(iii) Indebtedness secured by a Lien permitted by clauses (viii), (xi), (xiii)
or (xiv) of Section 9.5 (d) hereof;

(iv) Any Indebtedness extending the maturity of, refunding or refinancing (but
not increasing), in whole or in part, any of the Indebtedness permitted under
this Section 9.5 (c);

(v) Indebtedness of any Borrower consisting of its Guaranty of the Obligations
of one or more of any subsidiary of a Borrower (to the extent that such
subsidiary is not itself a Borrower hereunder);

(vi) Subordinated Indebtedness;



37

 

--------------------------------------------------------------------------------

 

(vii) Unsecured Indebtedness not otherwise permitted under Section 9.5(c) of
this Agreement, provided, however, that the aggregate outstanding principal
amount of all such Indebtedness shall not exceed Three Million Dollars
($3,000,000.00);

(viii) Indebtedness with respect to payments by any Borrower of insurance
premiums on an installment basis, in the ordinary course of business; or

(ix) Peak from assuming Guaranty Obligations with respect to Indebtedness of its
Subsidiaries, to the extent the same does not result in a violation of this
Agreement and/or a violation of the provisions of the Section 11.4 of the Master
Credit Agreement.

 

(d) Liens, Leases.   No Borrower shall (i) acquire or hold any assets or
property subject to any Lien, (ii) sell or otherwise transfer any Accounts,
whether with or without recourse, except for assignments of defaulted Accounts
without recourse for purposes of collection in the ordinary course of business,
(iii) suffer or permit any property now owned or hereafter acquired by it to be
or become encumbered by a Lien or (iv) lease as lessee ay personal or real
property under any operating lease; provide, however, that this Subsection shall
not prohibit:

(i) Any lien for a tax, assessment or government charge or levy for taxes,
assessments or charges not yet due and payable or not yet required to be paid
pursuant to Section 9.4 (h);

(ii)Any deposit or cash pledges securing only workers’ compensation,
unemployment insurance or similar obligations (other than liens arising under
ERISA) in the ordinary course of business;

 

(iii)Any materialmen’s mechanic’s carrier’s, landlord’s or similar common law or
statutory lien incurred in the ordinary course of business for amounts that are
not yet due and payable or which are being diligently contested in good faith,
so long as the Lender has been notified of any such contest and adequate
reserves are maintained by such Borrower for their payment.

 

(iv) Zoning or deed restrictions, public utility easements, rights of way, minor
title irregularities and similar matters relating to any real property of any
Borrower, in all such cases having no effect which is materially adverse as a
practical matter on the ownership use or any such Property in question, as such
Property is used in the ordinary course of business by such Borrower. 

 

(v)Any Lien which arises in connection with judgments or attachments (1) the
occurrence of which does not constitute an Event of Default under Section 10
herein, (2) the execution or other enforcement of such Lien is effectively
stayed and the claims secured thereby are being actively contested in good faith
and by appropriate proceedings and (3) which is junior in priority to the Liens
of the Lender securing the Obligations from time to time outstanding. 

 

(vi)Deposits or cash pledges securing performance of contracts, bids, tenders,
leases (other than Capitalized Leases), statutory obligations, surety and appeal
bonds (other than contracts for the payment of Indebtedness for Borrowed Money
arising in the ordinary course of business.

 

(vii) Any Lien in favor of the Lender created pursuant to the Loan Documents.

 

(viii)In the case of Peak, any lien created in favor of EPT Ski Properties, Inc.
and EPT Mount Snow, Inc.

 





38

 

--------------------------------------------------------------------------------

 

(ix)In the case of Peak, in addition to the operating leases permitted by
Section 11.3 (d) (I) under the Master Credit Agreement, any other operating
lease entered into by Peak as lessee; provided; however, that the scheduled
rental payments in respect of such leases of Peak, when taken together with all
such leases of Peak shall not at any time exceed Five Hundred Thousand Dollars
($500,000.00) in the aggregate during any calendar year;

(x)Any transfer of a check or other medium of payment for deposit or collection,
or any similar transaction in the ordinary course of business;

(xi)Any Lien (including any Lien in respect of a Capitalized Lease of personal
property) which is created in connection with the purchase of personal property;
provided, however, that (x) the Lien is confined to the personal property in
question, (y) the Indebtedness secured thereby does not exceed the total cost of
the purchase, and (z) the aggregate outstanding Indebtedness secured by such
Liens does not at any time exceed in the case of Peak Five Hundred Thousand
Dollars ($500,000.00) or in the case of a Subsidiary Borrower the sum of Two
Hundred Fifty Thousand Dollars ($250,000.00). 

(i) Security deposits to secure the performance of operating leases and deposits
received from customers, in each case in the ordinary course of business. 

(x) Liens securing the replacement, extension or renewal of any Indebtedness
permitted to be refinanced by this Agreement so long as such Lien is upon and
limited to the same property previously subject thereto; or

(xi) Any existing Lien expressly and fully disclosed in a Disclosure Schedule
hereunder.  

In addition, no Borrower shall enter into any contract or agreement with any
Person that would prohibit the Lender from acquiring a security interest,
mortgage, or other Lien on, or a collateral assignment of, any of the property
or assets of any Subsidiary Borrower, (except for the restrictions contained
herein relating to permitted purchase money liens or Capitalized Leases so long
as the restrictions under such agreements and Capitalized Leases are only with
respect to the purchased or leased assets and the proceeds thereof.)

(e)Investments. No Borrower shall (i) make or hold any investment in any common
stocks, bonds or securities of any Person, or make any further capital
contribution to any Person, other than (x) the common stock of any Subsidiary
and the capital contributions therein or (y) notes or securities issued by a
customer or account debtor of such Borrower as security for any Account or (ii)
be or become a party to any joint venture or other partnership, provided,
however, that such Borrower may hold cash in its Deposit Accounts.



(b) Capitalized Leases. The Subsidiary Borrowers shall not permit their total
aggregate payments under all Capitalized Leases to exceed Two Hundred Fifty
Thousand Dollars $250,000.00 in any calendar year.

(d) Distributions. No Borrower shall make nor commit itself to make any
Distribution to its shareholders or members at any time, except that such
Borrower may declare and pay cash dividends to its shareholders or members so
long as no Potential Default or Event of Default shall exist immediately prior
to or shall result from giving effect to any such dividend.

(e) Change in Nature of Business. No Borrower shall make any material change in
the nature of its business as carried on at the date hereof; provided, however,
that operation of complementary



39

 

--------------------------------------------------------------------------------

 

lines of business shall not be deemed to be a change in the nature of business.

(f) Charter Amendments. No Borrower shall amend any of its Charter Documents if
such amendment would conflict with this Agreement or cause a Potential Default
under this Agreement.

(g) Compliance with ERISA.  No Borrower shall: (i) engage in any transaction in
connection with which such Borrower or any ERISA Affiliate could reasonably be
expected to be subject to either a civil penalty assessed pursuant to Section
502(i) of ERISA or a tax imposed by Section 4975 of the Code, terminate or
withdraw from any Employee Benefit Plan (other than a Multiemployer Plan) in a
manner, or take any other action with respect to any such Employee Benefit Plan
(including, without limitation, a substantial cessation of business operations
or an amendment of an Employee Benefit Plan within the meaning of Section
4041(e) of ERISA), which could reasonably be expected to result in any liability
of such Borrower or any ERISA Affiliate to the PBGC, to the Department of Labor
or to a trustee appointed under Section 4042(b) or (c) of ERISA, incur any
liability to the PBGC on account of a withdrawal from or a termination of an
Employee Benefit Plan under Section 4063 or 4064 of ERISA, incur any liability
for post-retirement benefits under any and all welfare benefit plans (as defined
in Section 3(1) of ERISA) other than as required by applicable statute, fail to
make full payment when due of all amounts which, under the provisions of any
Employee Benefit Plan or applicable Law, such Borrower or any ERISA Affiliate is
required to pay as contributions thereto, or permit to exist any Accumulated
Funding Deficiency, whether or not waived, with respect to any Employee Benefit
Plan (other than a Multiemployer Plan); provided, however, that such engagement,
termination, withdrawal, action, incurrence, failure or permitting shall not be
deemed to have violated this clause (i) unless any such engagement, termination,
withdrawal, action, incurrence, failure or permitting (A) has resulted or could
reasonably be expected to result in a Material Adverse Effect or (B) has
otherwise resulted or could reasonably be expected to result in liabilities or
claims against the Borrowers in an amount exceeding Fifty Thousand Dollars
($50,000); (ii) at any time permit the termination of any defined benefit
pension plan intended to be qualified under Section 401 (a) and 501 (a) of the
Code; provided, however, that such termination shall not be deemed to have
violated this clause (ii) unless (A) the value of any benefit liability (as
defined in Section 4001(a)(16) of ERISA) upon the termination date of any such
terminated defined benefit pension plans of the Borrowers, such Subsidiaries,
and their ERISA Affiliates exceeds the then current value (as defined in Section
3 of ERISA) of all assets in such terminated defined benefit pension plans by an
amount in excess of Fifty Thousand Dollars ($50,000), or (B) the payment of such
amount has resulted or could reasonably be expected to result in a Material
Adverse Effect or has resulted or could reasonably be expected to result in
liabilities or claims against the Borrowers or the Subsidiaries thereof in an
amount exceeding Fifty Thousand Dollars ($50,000); or (iii) if such Borrower or
any ERISA Affiliate becomes obligated under a Multiemployer Plan (except with
respect to the potential liabilities now existing as disclosed in Item 10.12 of
the Disclosure Schedule), effect a complete or partial withdrawal such that such
Borrower, any such Subsidiary, or their ERISA Affiliates incur Withdrawal
Liability under Title IV of ERISA with respect to Multiemployer Plans or
otherwise have liability under Title IV of ERISA; provided, however, that the
incurrence of such Withdrawal Liability or other liability under Title IV of
ERISA shall not be deemed to be a violation of this clause (iii) unless (A) the
amount of the payment by such Borrower of such Withdrawal Liability or other
liability has resulted or could reasonably be expected to result in a Material
Adverse Effect or (B) has otherwise resulted or could reasonably be expected to
result in liabilities or claims against any or all of the Borrowers or the
Subsidiaries thereof in an amount exceeding Fifty Thousand Dollars ($50,000).





40

 

--------------------------------------------------------------------------------

 

(k)Regulation U Compliance; Compliance with Law.  No Borrower shall use any
portion of the proceeds of the Loans in violation of any requirement of Law,
including Regulation U, and/or of the terms and conditions of this Agreement.

(l)Accounting Changes.  No Borrower shall make or permit any change in its
accounting policies or financial reporting practices and procedures, except as
required or permitted by GAAP or as required by applicable Law, in each case as
to which the Borrowers’ Representative shall have delivered to the Lender prior
to the effectiveness of any such change a report prepared by the Borrowers’
Representative describing such change and explaining in reasonable detail the
basis therefor and effect thereof.

(m)Arm's-Length Transactions.  No Borrower will enter into or permit to exist
any transaction (including, without limitation, any transaction involving the
investment, purchase, sale, lease, transfer or exchange of any property or the
rendering of any service) with any Affiliate of such Borrower or such
subsidiaries except in the ordinary course of the business of such Borrower or
such subsidiaries and upon fair and reasonable terms not less favorable to such
Borrower or such subsidiaries than would be usual and customary in transactions
with persons who are not such Affiliates.

 

9.6Financial Covenants.

(a)     Consolidated Fixed Charge Coverage Ratio.  Borrowers shall, within 45
days after the end of each Fiscal Year of Borrowers, provide Lender with all
information necessary for Lender to determine Borrowers' Consolidated Fixed
Charge Coverage Ratio on an annual basis as provided in the Master Credit
Agreement. In the event Borrowers' Consolidated Fixed Charge Ratio, tested
quarterly by Lender on a rolling four quarter basis and certified to Lender by a
Responsible Officer of Borrowers’ Representative, falls below a ratio
of  1.50:1.0, Borrowers shall, within thirty (30) days after the date of
determination thereof, increase the Debt Service Deposits (as defined in the
Debt Service Reserve Agreement) from one-third (1/3) of the next calendar year's
twelve (12) months of Lease Payment Obligations and Debt Service Payments (as
those terms are defined in the Debt Service Reserve Agreement) to add an
additional three (3) months' worth of Lease Payment Obligations and Debt Service
Payments, so that at least three (3) months of Lease Payment Obligations and
Debt Service Payments are maintained in the Debt Service Reserve at all times.
In the event that Borrowers' Consolidated Fixed Charge Ratio, tested quarterly
by Lender on a rolling four quarter basis and certified to Lender by Borrowers,
falls below 1.25:1.0, then each Borrower shall, immediately after the date of
determination, be restricted from paying any dividend, distribution, or other
similar payment to any shareholder or other equity holder until such
Consolidated Fixed Charge Ratio rises above 1.25:1.0.

 

(b)Leverage Ratio. Borrowers shall, within thirty (30) days after the end of
each Fiscal Quarter, provide Lender with all information necessary for Lender to
determine Borrowers' Leverage Ratio on a quarterly basis. In addition, prior to
incurring any additional Indebtedness, Borrowers shall provide Lender with a
forward-looking compliance certificate setting forth the impact of the proposed
borrowing on its Leverage Ratio and verifying that the Leverage Ratio will not,
as a result of such additional Indebtedness, exceed 65%. Borrowers shall not
incur additional Indebtedness at any time during which Borrowers' Leverage Ratio
shall be in excess of 65% either immediately prior to, or as a result of the
incurrence of such additional Indebtedness.

 

10.EVENTS OF DEFAULT. 

10.1Payment.  Failure by any Borrower (a) to make payment of principal on the
Notes when due or (b) pay any interest on the Obligations when due to the extent
such failure is not remedied in seven



41

 

--------------------------------------------------------------------------------

 

(7) Business Days after notice of the existence of such failure; or (c) to pay
any other Obligation when required to be paid hereunder to the extent such
failure is not remedied within seven (7) Business Days after notice of the
existence of such failure; or

10.2Non-Monetary:  Failure by any Borrower to cure a non-monetary default to the
extent such failure is not remedied within fifteen (15) Business Days after
notice of the existence of such default; or

10.3Representations and Warranties.   Any warranty or representation made or
deemed made by any Borrower in respect of any Borrower in this Agreement, any
other Loan Document or any certificate furnished at any time in compliance with
this Agreement shall prove to have been false or inaccurate in any material
respect when made or deemed made; or

10.4Reporting and Notice Provisions:  Violation of General Covenants.   Failure
by any Borrower in any material respect to perform, keep or observe any other
provision, condition or covenant contained in this Agreement (except for those
provisions, terms or conditions referenced in Sections 10.1, 10.2 and 10.4 of
this Agreement) that is required to be kept or observed by such Borrower and
such failure shall continue without remedy for a period of fifteen (15) days; or

 

10.5Violation of Certain Specific Covenants.  Failure by any Borrower to
perform, keep or observe any other term, provision, condition, or covenant set
forth in this Agreement and/or the other Loan Documents; or  

 

10.6Failure to Operate.  If Borrowers fail to continuously operate the
improvements on the Properties or any material portion thereof, as ski resorts
and related purposes, other than temporary cessation in connection with making
repairs and renovations pursuant to the terms of this Agreement or with the
prior written consent of the Lender; or

 

10.7Default Under Other Loan Documents.   An event of default under any other
Loan Document or any failure by any Borrower to comply with, keep or perform any
of its undertakings, covenants, agreements, conditions or warranties under any
of the other Loan Documents (after the giving of any required notice and
expiration of any applicable cure period); or

 

10.8Cross-Default.  (i) Failure of Peak to make any payment on any Indebtedness
of Peak having a principal amount in excess of Two Hundred Thousand Dollars
($200,000.00) when the same shall have become due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), or
(ii) the occurrence of any other event or the existence of any condition under
any agreement or instrument relating to any such Indebtedness, if the effect of
such event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness, or (iii) the declaration of any such Indebtedness
to be due and payable, or the requiring of any such Indebtedness to be prepaid
or repurchased (other than by a regularly scheduled required payment), prior to
the stated maturity thereof, or (iv) default by any Borrower in respect of any
Material Business Agreement or any Material License Agreement where such default
(A) would permit the other party or parties to such agreement to terminate such
agreement and (b) has resulted or could reasonably be expected to result in a
Material Adverse Effect; or 

 

10.9Default Under Mad River Lease.   The existence of an event of default or
other analogous condition under the Mad River Lease; or  

 

10.10Destruction of Collateral.   The loss, theft damage or destruction of any
portion of the Collateral having an aggregate value in excess of One Hundred
Thousand Dollars ($100,000.00), to the extent not insured by an insurance
carrier which has acknowledged coverage in the amount of the claim



42

 

--------------------------------------------------------------------------------

 

without any reservation of rights or which has been ordered by a court of
competent jurisdiction to pay such claim (excluding any loss of Intellectual
Property by reason of abandonment where such abandonment is undertaken in good
faith, pursuant to prudent business practice and such abandonment would not
reasonably be expected to result in a Material Adverse Effect; or

 

10.11Material Adverse Effect; Change of Control.  The occurrence of any Material
Adverse Effect or the occurrence of any Change of Control; or

 

10.12Termination of Existence.  The dissolution or termination of existence of
any Borrower, but only the extent not otherwise expressly permitted hereunder;
or

 

10.13Failure of Enforceability of this Agreement, Loan Document; Security.   If:
(a) any covenant, material agreement or any Obligation of any Borrower contained
in or evidenced by this Agreement or any other Loan Document shall cease to be
enforceable, or shall be determined to be unenforceable, in accordance with its
terms, or (b) any Borrower shall deny or disaffirm its obligations under this
agreement or any other the other Loan Documents or any of the Liens granted in
connection therewith, or (c) any Liens in favor of the Lender granted in this
Agreement or any of the other Loan Documents shall be determined to be void,
voidable or invalid, or are subordinated or not otherwise given the priority
contemplated by this Agreement, or (d) any perfected Liens granted in favor of
the Lender pursuant to this Agreement or any other Loan Document shall be
determined to be unperfected except in connection with sales of Inventory in the
ordinary course of business of one or more Borrowers; or

 

10.14ERISA.  If; (a) any Borrower is required to make or could reasonably be
expected to be required to make, a contribution as part of a termination of an
Employee Benefit Plan the payment of which, when taken together with all like
termination payments suffered by such Borrower either has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect, or (b)  such
Borrower fails to make a contribution to any Employee Benefit Plan which failure
would be sufficient to give rise to a Lien under Section 302(f) of ERISA; or

 

10.15Judgments.  Any money judgment, writ or warrant of attachment or similar
process involving an amount, when aggregated with all such money judgment, writ
or warrant of attachment or similar process outstanding at such time, in excess
of One Hundred Thousand Dollars ($100,000.00), to the extent not insured by an
insurance carrier which has acknowledged coverage in an amount of the claim
without any reservation of rights or which has been ordered by a court of
competent jurisdiction to pay such claim, is entered or filed against any
Borrower thereof or against any of their respective assets and is not released,
discharged, vacated, fully bonded or stayed within forty-five (45) days after
such judgment, writ or warrant of attachment or similar proceedings entered; or

 

10.16Forfeiture Proceedings.  An adjudication against any Borrower in any
criminal proceedings requiring such Borrower’s forfeiture of any asset; or

 

10.17Financial Impairment.   The Financial Impairment of any Borrower.    

   

10.18Bankruptcy or Similar Proceedings.  The commencement of any proceedings in
bankruptcy by or against Borrower or for the liquidation or reorganization of
Borrower, or alleging that Borrower is insolvent or unable to pay its debts as
they mature, or for the readjustment or arrangement of Borrower’s debts, whether
under the United States Bankruptcy Code or under any other law, whether state or
federal, now or hereafter existing, for the relief of debtors, or the
commencement of any analogous statutory or non-statutory proceedings involving
Borrower; provided, however, that if such commencement of proceedings against
Borrower is involuntary, such action shall not constitute an Event of Default
unless such proceedings are not dismissed within sixty (60) days after the
commencement of such proceedings, though



43

 

--------------------------------------------------------------------------------

 

Lender shall have no obligation to make any advance under the Revolving Loan to
Borrower during such sixty (60) day period, or earlier, until such appointment
is revoked or such proceedings are dismissed.

10.19Appointment of Receiver.  The appointment of a receiver or trustee for
Borrower, for any of the Collateral or for any substantial part of Borrower’s
assets or the institution of any proceedings for the dissolution, or the full or
partial liquidation, or the merger or consolidation, of Borrower which is a
corporation, limited liability company or a partnership; provided, however, that
if such appointment or commencement of proceedings against a Borrower is
involuntary, such action shall not constitute an Event of Default unless such
appointment is not revoked or such proceedings are not dismissed within thirty
(30) days after the commencement of such proceedings, though Lender shall have
no obligation to make any advance under the hereunder during such thirty (30)
days period, or earlier, until such appointment is revoked or such proceedings
are dismissed.

11.REMEDIES UPON AN EVENT OF DEFAULT.

11.1Upon the occurrence of an Event of Default described in Section 10 hereof,
the Lender may and, without presentment, demand or notice of any kind all of
which are hereby expressly waived by the Borrowers, declare all of the
Obligations due or to become due from the Borrowers to the Lender and the
Lender, whether under this Agreement, the Notes or otherwise, immediately due
and payable, anything in the Notes or other evidence of the Obligations or in
any of the other Loan Documents to the contrary. 

11.2If an Event of Default occurs, then, in each and every such event, Lender
shall have the following rights and remedies: 

(a)With respect to the Collateral, the Lender shall have all of the rights and
remedies of a secured party under the UCC or under other applicable Law.  The
Lender shall have all other legal and equitable rights to which it may be
entitled, all of which rights and remedies shall be cumulative, and none of
which shall be exclusive, to the extent permitted by law, in addition to any
other rights or remedies contained in this Agreement or in any of the other Loan
Documents. 

(b)After the Obligations shall have been declared by the Lender to be or shall
have otherwise hereunder become immediately due and payable, the Lender may, in
its sole discretion, exercise the following rights and remedies to the extent
permitted by applicable law and in addition to any other right or remedy
provided for in this Agreement or any other Loan Document. 

(c)the Lender shall have the right to take immediate possession of the
Collateral and all Proceeds relating to such Collateral and: (i) require the
Borrowers, at the Borrowers’ expense, to assemble the Collateral and make it
available to the Lender at such facilities of one or more Borrowers as the
Lender shall designate or (ii) enter any of the premises of any Borrower or
wherever any Collateral shall be located and to keep and store the same on such
premises until sold.  If the premises on which the Collateral is located is
owned or leased by any Borrower, then such Borrower shall not charge the Lender
for storage of such Collateral on such premises.  

(d)The Lender shall have the right to foreclose the Liens created under this
Agreement and any other Loan Document or under any other agreement relating to
the Collateral or the Properties. 

(e) Without inquiring into and without respect to the to the validity thereof,
to pay, settle, or compromise all existing bills and claims which may be Liens,
or to avoid such bills and claims



44

 

--------------------------------------------------------------------------------

 

becoming Liens, against the Collateral or any portion thereof, or as may be
necessary or desirable for the clearance of title to the Collateral; 

(f)Prosecute and defend actions or proceedings in connection with the
Collateral;

(g)To do any and every act which a Borrower might do in its own behalf with
respect to the Collateral, it being understood and agreed that this power of
attorney is a durable power of attorney and shall be a power coupled with an
interest and cannot be revoked;

(h)Pursue collection of, receive and issue receipts therefor, any amount due to
a Borrower;

(i)Terminate any of Lender’s obligations to one or more Borrowers;

(j)Without notice, demand or legal process of any kind impose the Default Rate
with respect to any Obligations, and/or take possession of any or all
Collateral;

(k)Borrowers having recognized that if one or more Borrowers fails to perform,
observe or discharge any of its Obligations under this Agreement or other Loan
Documents, no remedy at law will provide adequate relief to Lender, and each
Borrower agrees that Lender shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages. 

(l)Each Borrower having acknowledged Lender’s right to possession of the
Collateral, each Borrower agrees that any notification of intended disposition
of any of the Collateral required by law will be deemed to be a reasonable
authenticated notification of disposition if given at least ten (10) days prior
to such disposition and such notice shall (i) describe Lender and Borrower, (ii)
describe the Collateral that is the subject of the intended disposition, (iii)
state the method of the intended disposition, (iv) state that Borrower is
entitled to an accounting of the Obligations and state the charge, if any, for
an accounting and (v) state the time and place of any public disposition or the
time after which any private sale is to be made.  Lender may disclaim any
warranties that might arise in connection with the sale, lease or other
disposition of the Collateral and has no obligation to provide any warranties at
such time. 

11.3Application of Collateral; Application of Liquidation Proceeds.   If an
Event of Default shall occur and be continuing, the Lender, with or without
proceeding with sale or foreclosure or demanding payment of the Obligations,
shall, without notice, at any time, appropriate and apply to the Obligations all
monies received with respect to any and all Collateral of the Borrowers in the
possession of the Lender as follows: 

(a)First, to the payment of all expenses (to the extent not otherwise paid by
the Borrowers) incurred by the Lender in connection with the exercise of such
remedies, including without limitation, all reasonable costs and expenses of
collection, reasonable documented attorney fees, court costs and any foreclosure
expenses, including without limitation all costs and expenses incurred in
connection with the enforcement and foreclosure of the mortgage liens created by
the instruments identified in Section 3 herein;

(b)Second, to the payment of any fees then accrued and payable to the Lender
under this Agreement;





45

 

--------------------------------------------------------------------------------

 

(c)Third, to the payment of interest then accrued on the Obligations;

(d)Fourth, to the payment of the principal balance then owing on the Notes
determined based on such outstanding and such deficiency; and

(e)Last, any remaining surplus after all of the Obligations have been paid in
full, to the Borrowers or to whomsoever shall be lawfully entitled thereto. 

11.4Right of Lender to Make Advances to Cure Defects.  In the event that one or
more Borrowers shall fail to perform any of its covenants or agreements herein
or in any of the other Loan Documents contained, Lender may (but shall not be
required to) perform any such covenants and agreements, and any amounts expended
by Lender in so doing shall constitute additional Obligations payable on demand
evidenced and secured by the Loan Documents. 

11.5Right of Set-Off.  Upon the occurrence and during the continuance of any
Event of Default, Lender is hereby authorized at any time and from time to time,
without notice to any Borrower  (any such notice being expressly waived by
Borrowers) and to the fullest extent permitted by law, to set-off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by Lender and any and all other indebtedness at any time owing by
Lender to or for the credit or account of a Subsidiary Borrower against any and
all of Borrowers’ Obligations irrespective of whether or not Lender shall have
made any demand hereunder or under any of the other Loan Documents and although
such obligations may be contingent or un-matured.  Lender agrees to promptly
notify Borrowers’ Representative after any such set-off and application made by
Lender, provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of Lender under this
Section are in addition to any other rights and remedies (including without
limitation, other rights of set-off) which Lender may have.  Nothing contained
in this Agreement or any other Loan Document shall impair the right of Lender to
exercise any right of set-off or counterclaim it may have against a Borrower(s)
unrelated to this Agreement or the other Loan Documents.  Lender’s failure to
exercise this right of set-off shall not constitute a waiver of the right to
exercise the same in the event of any subsequent Event of Default.

11.6Authority to Execute Transfers.  Without limitation of any authorization
granted to the Lender hereunder, each Borrower also hereby authorizes the
Lender, upon the occurrence of an Event of Default which is continuing, to
execute, in connection with the exercise by the Lender of its remedies
hereunder, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral. 

11.7Limited License to Liquidate.  Each Borrower hereby grants to the Lender,
for the benefit of itself and the Lender,: (a) a non-exclusive license or other
right to use, without charge, all of such Borrower’s Intellectual Property
(including all rights of use of any name or trade secret) as it pertains to the
Collateral, in operations, advertising for sale and selling any Collateral and
(b) to the extent permitted thereunder, all of such Borrower’s rights under all
licenses and all franchise agreements, which shall inure to the Lender for the
benefit of itself and the Lender without charge. 

11.8Appointment of Attorney-in-Fact.  The Lender shall hereby have the right and
each Borrower hereby irrevocably makes, constitutes, and appoints the Lender
(and all officers, employees, or agents designated by the Lender) as its true
and lawful attorney-in-fact and agent, with full power of substitution, from
time to time following the occurrence of an Event of Default which is continuing
and without assent by such Borrower: (a) to effectuate, in such Borrower’s name,
such Borrowers’ obligations



46

 

--------------------------------------------------------------------------------

 

under this Agreement, (b) in such Borrower’s or Lender’s name: (i) to demand
payment of the Accounts of such Borrower, (ii) to enforce payment of such
Accounts, by legal proceedings or otherwise, (iii) to exercise all of such
Borrower’s rights and remedies with respect to the collection of such Accounts
and any other Collateral, (iv) to settle, adjust, compromise, extend, or renew
such Accounts, (v) to settle, adjust, or compromise any legal proceedings
brought to collect such Accounts, (vi) if permitted by applicable Law, to sell
or assign such Accounts and other Collateral, (vii) to take control, in any
manner, of any item of payment or Proceeds relating to any Collateral, (viii) to
prepare, file, and sign such Borrower’s name on a proof of claim in a bankruptcy
against any Account Debtor or on any notice of Lien, assignment, or satisfaction
of Lien in connection with such Accounts, (ix) to do all acts and things
reasonably necessary, in the Lender’s good faith discretion, to fulfill such
Borrower’s obligations under this Agreement, (x) to endorse the name of such
Borrower upon any of the items of payment or Proceeds relating to any Collateral
and applying the same to the Obligations, (xi) to endorse the name of such
Borrower upon any Chattel Paper, document, Instrument, invoice, freight bill,
bill of lading, or similar document or agreement relating to such Accounts, such
Borrower’s inventory and any other Collateral, (xii) to use such Borrower’s
stationery and sign the name of such Borrower to verifications of such Accounts
and notices thereof to Account Debtors, (xiii) to use the information recorded
on or contained in any data processing equipment and computer hardware and
software relating to such Accounts, such Inventory, and any other Collateral to
which such Borrower has access, (xiv) to make and adjust claims under such
policies of insurance insuring the Collateral, receive and endorse the name of
such Borrower on any check, draft, instrument or other item of payment for the
proceeds of such policies, and make all determinations with respect to such
policies, and (xv) to notify the post office authorities to change the address
for delivery of such Borrower’s mail to an address designated by the Lender,
receive and open all mail addressed to such Borrower, and after removing all
Collections, forward the mail to such Borrower; (c) to pay or discharge taxes or
Liens levied against the Collateral; (d) to take all action necessary to grant
the Lender sole access to any Lockbox or Deposit Account of such Borrower; (e)
contact Account Debtors to pay any Collections to the Lockbox; (f) upon notice
to the Borrower’s Representative, to commence and prosecute any suits, actions
or proceedings (including arbitration actions) at law or in equity in any court
of competent jurisdiction to collect the Collateral and to enforce any other
right in respect of any Collateral; (g) upon notice to the Borrower’s
Representative, to defend any suit, action, or proceeding (including arbitration
actions) brought against the Borrower with respect to the Collateral; (h) upon
notice to the Borrower Representative to settle, compromise or adjust any such
suit, action or proceeding (including arbitration actions); (i) to sell,
transfer, pledge, or make any agreement with respect to the Collateral; and (j)
to do, at the Lender’s option and such Borrower’s expense, at any time, or form
time to time, all acts and things which the Lender reasonably deems necessary to
protect, preserve or realize upon the Collateral.  

Each Borrower hereby ratifies all that said attorney shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.  The expenses of the Lender incurred in
connection with the exercise of such power of attorney, together with interest
thereon at the rate applicable under this Agreement, shall be payable by the
Borrowers to the Lender on demand. 

12.INDEMNIFICATION.

Borrowers agree to defend (with counsel satisfactory to Lender), protect,
indemnify and hold harmless Lender, its affiliates and subsidiaries, and each of
their respective officers, directors, employees, attorneys (each an
“Indemnified Party”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, awards, costs,
expenses and disbursements of any



47

 

--------------------------------------------------------------------------------

 

kind or nature (including, without limitation, the disbursements and the
reasonable fees of counsel for each Indemnified Party in connection with any
investigative, administrative, arbitration or judicial proceeding, whether or
not the Indemnified Party shall be designated a party thereto), which may be
imposed on, incurred by, or asserted against, any Indemnified Party (whether
direct, indirect or consequential and whether based on any federal, state or
local laws or regulations, including, without limitation, securities laws and
regulations, Environmental Laws and commercial laws and regulations, under
common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Agreement or any other Loan Document, or any
act, event or transaction related or attendant thereto, the making or issuance
and the management of the Notes or the use or intended use of the proceeds of
the Credit Facility provided, however, that Borrowers shall not have any
obligation hereunder to any Indemnified Party with respect to matters caused by
or resulting from the willful misconduct or gross negligence of such Indemnified
Party.  To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it is in violation of any law or
public policy, Borrowers shall satisfy such undertaking to the maximum extent
permitted by applicable law.  Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Indemnified
Party on demand, and, failing prompt payment, shall, together with interest
thereon at the highest rate then applicable under this Agreement from the date
incurred by each Indemnified Party until paid by Borrowers, be added to the
Obligations of Borrowers and be secured by the Collateral.  The provisions of
this Section 12 shall survive the satisfaction and payment of the other
Obligations and the termination of this Agreement.

13.NOTICES.

All written notices, requests or demands to or upon the respective parties
hereto shall be sent by hand, by facsimile, by ordinary, certified or overnight
mail, or overnight air courier service, in each case with all applicable charges
paid or otherwise provided for, addressed in the case of Lender to Royal Banks
of Missouri, 13171 Olive Blvd., St. Louis, Missouri 63141,
attention:  President, facsimile number: (314) 212-1691, and in the case of a
Borrower  to its principal place of business as set forth in Schedule 8.2 hereto
or as otherwise directed by a Borrower in writing.  All notices, requests or
demands shall be deemed to have been given or made on the date of delivery if
delivered by hand, or by facsimile and on the next following date if sent by
mail or by air courier service.

14.CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO HAVE BEEN MADE IN
ST. LOUIS COUNTY, MISSOURI.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF MISSOURI AS TO
INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER
RESPECTS, INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE INTEREST RATE AND
OTHER CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY INTERESTS IN COLLATERAL
LOCATED OUTSIDE OF THE STATE OF MISSOURI, WHICH SHALL BE GOVERNED AND CONTROLLED
BY THE LAWS OF THE RELEVANT JURISDICTION IN WHICH SUCH COLLATERAL IS
LOCATED.  If any provision of this Agreement shall be held to be prohibited by
or invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or remaining provisions of this Agreement.

To induce Lender to accept this Agreement, Borrowers irrevocably agree that,
subject to Lender’s sole and absolute election, ALL ACTIONS OR PROCEEDINGS IN
ANY WAY, MANNER OR



48

 

--------------------------------------------------------------------------------

 

RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE COLLATERAL SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE
COUNTY OF ST. LOUIS, STATE OF MISSOURI.  BORROWERS HEREBY CONSENT AND SUBMIT TO
THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID
COUNTY AND STATE.  BORROWERS HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWERS BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO EACH
BORROWER, AT THE ADDRESS SET FORTH FOR NOTICE IN THIS AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.  BORROWERS
HEREBY WAIVE ANY RIGHT ONE OR MORE BORROWERS MAY HAVE TO TRANSFER OR CHANGE THE
VENUE OF ANY LITIGATION BROUGHT AGAINST ONE OR MORE BORROWER BY LENDER IN
ACCORDANCE WITH THIS SECTION.

15.MODIFICATION AND BENEFIT OF AGREEMENT.

This Agreement and the other Loan Documents may not be modified, altered or
amended except by an agreement in writing signed by Borrowers or such other
Person who is a party to such other Loan Documents and Lender.  This Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
Borrowers, Lender, all future holders of the Obligations and their respective
successors and assigns, except that Borrowers may not sell, assign or transfer
this Agreement, or the other Loan Documents or any portion thereof, including,
without limitation, Borrowers’ rights, titles, interest, remedies, powers or
duties hereunder and thereunder.  Borrowers hereby consent to Lender’s sale,
assignment, transfer or other disposition, at any time and from time to time
hereafter, of this Agreement, or the other Loan Documents, or of any portion
thereof, or participations therein, including, without limitation, its
respective rights, titles, interest, remedies, powers and/or duties and agree
that one or more of the Borrowers shall execute and deliver such documents as
Lender may request in connection with any such sale, assignment, transfer or
other disposition.

16.HEADINGS OF SUBDIVISIONS.

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

17.COUNTERPARTS.

This Agreement, any of the other Loan Documents, and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

18. SEVERABILITY.All agreements and covenants contained herein are severable,
and in the event any of them shall beheld to be invalid or unenforceable by any
court of competent jurisdiction, this Agreement shall be interpreted as if such
invalid agreement(s) or covenants were not contained herein. 

19.RELATIONSHIP.This Agreement shall not be construed as creating any
partnership, joint venture or fiduciary relationship between the parties
hereto.  All actions hereunder, all reports, inspections and reviews prepared or
conducted by the Lender or its representatives, advisors and attorneys and all



49

 

--------------------------------------------------------------------------------

 

requirements hereunder are for the sole use, protection and benefit of
Lender.  Each Borrower expressly acknowledges no provisions under this Agreement
or action or inaction by Lender shall be construed as an assumption by Lender of
any duty to protect the Borrowers.  Lender shall have no liability to Borrowers
or any other Person for the Lender’s failure to enforce the requirements of this
Agreement. 

20.JURY TRIAL; OTHER WAIVERS.

20.1EACH BORROWER AND THE LENDER EACH HEREBY WAIVE ALL RIGHTS TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT BY ONE OR MORE BORROWERS OR LENDER OR WHICH, IN ANY
WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP
BETWEEN BORROWERS AND LENDER.  IN NO EVENT SHALL LENDER BE LIABLE FOR LOST
PROFITS OR OTHER SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

20.2Each Borrower hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

20.3Each Borrower hereby waives the benefit of any law that would otherwise
restrict or limit Lender or any of its affiliates in the exercise of its right,
which is hereby acknowledged and agreed to, to set-off against the Obligations,
without notice at any time hereafter, any Indebtedness, matured or unmatured,
owing by Lender or an affiliate of Lender to such Borrower.

20.4 EACH BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND
PRIOR TO THE EXERCISE BY LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF A
BORROWER WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH
COLLATERAL.

20.5Lender’s failure, at any time or times hereafter, to require strict
performance by a Borrower of any provision of this Agreement or any of the other
Loan Documents shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance therewith.  Any
suspension or waiver by Lender of an Event of Default under this Agreement or
any default under any of the other Loan Documents shall not suspend, waive or
affect any other Event of Default under this Agreement or any other default
under any of the other Loan Documents, whether the same is prior or subsequent
thereto and whether of the same or of a different kind or character.  No delay
on the part of Lender in the exercise of any right or remedy under this
Agreement or any other Loan Document shall preclude other or further exercise
thereof or the exercise of any right or remedy.  None of the undertakings,
agreements, warranties, covenants and representations of a Borrower contained in
this Agreement or any of the other Loan Documents and no Event of Default under
this Agreement or default under any of the other Loan Documents shall be deemed
to have been suspended or waived by Lender  unless such suspension or waiver is
in writing, signed by a duly authorized officer of Lender, and directed to one
or more Borrowers specifying such suspension or waiver.

21.UNCONDITIONAL NATURE OF LIABILITY.

Each Borrower agrees that its liability hereunder and under any other Loan
Document shall be absolute, unconditional, continuing, and irrevocable.  Each
Borrower expressly waives any requirement



50

 

--------------------------------------------------------------------------------

 

that the Lender exhausts any right, power, or remedy and proceed against any
other Person under any guaranty of, or security for, any of the Obligations.

 

22.ORAL AGREEMENTS.

ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT.  TO PROTECT COMPANY
(BORROWER) AND THE LENDER (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT,
ANY AGREEMENTS THE COMPANY (BORROWER) AND THE LENDER (CREDITOR) REACH COVERING
SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

SIGNATURES ON NEXT PAGE



51

 

--------------------------------------------------------------------------------

 



 

BORROWERS:

Peak Resorts, Inc. Hidden Valley Golf and Ski, Inc.

a Missouri corporationa Missouri corporation

 

By:  /s/ Stephen J. Mueller _________By:  /s/ Stephen J. Mueller _______

Name: Stephen J. Mueller__________ Name: Stephen J. Mueller________

Title: Vice President______________ Title: Vice President____________

 

Paoli Peaks, Inc. Snow Creek, Inc. 

a Missouri corporationa Missouri corporation

 

By:  /s/ Stephen J. Mueller _________By:  /s/ Stephen J. Mueller _______

Name: Stephen J. Mueller__________ Name: Stephen J. Mueller________

Title: Vice President______________ Title: Vice President____________

 

LBO Holding, Inc. SNH Development, Inc.  

a Maine corporationa Missouri corporation

 

By:  /s/ Stephen J. Mueller _________By:  /s/ Stephen J. Mueller _______

Name: Stephen J. Mueller__________Name: Stephen J. Mueller________

Title: Vice President______________ Title: Vice President____________

 

 

 

LENDER:

 

ROYAL BANKS OF MISSOURI  

a Missouri banking corporation

 

By:/s/ Steven Silver

Name:Steven Silver

Title:Senior Vice President

 





52

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 3.1(d) – Deeds of Trust and/or Mortgages

 

 

HIDDEN VALLEY GOLF AND SKI

 

Exhibit "A"

 

TRACT 1:

 

A TRACT OF LAND IN PART OF THE SOUTHWEST ¼ AND PART OF THE WEST ½ OF THE
SOUTHEAST ¼ OF SECTION 23, TOWNSHIP 44 NORTH, RANGE 3 EAST, ST. LOUIS COUNTY,
MISSOURI AND DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHEAST CORNER OF THE SOUTHWEST ¼, AS AFOREMENTIONED; THENCE
ALONG THE NORTH AND SOUTH CENTER LINE OF SAID SECTION 23 NORTH 1 DEGREE 24
MINUTES 20 SECONDS EAST, 600.00 FEET TO A POINT; THENCE LEAVING SAID CENTER
SECTION LINE AND RUNNING ALONG A LINE PARALLEL WITH THE SOUTH LINE OF SAID
SECTION 23 NORTH 89 DEGREES 37 MINUTES WEST, 700.00 FEET TO A POINT; THENCE
LEAVING SAID POINT AND RUNNING ALONG A LINE PARALLEL WITH SAID CENTER SECTION
LINE NORTH 1 DEGREE 24 MINUTES 20 SECONDS EAST, 400.00 FEET TO A POINT; THENCE
LEAVING SAID POINT AND RUNNING ALONG A LINE PARALLEL WITH THE WEST LINE OF SAID
SECTION 23, DUE NORTH, 1,702.72 FEET, MORE OR LESS, TO A POINT ON THE EAST AND
WEST CENTERLINE OF SAID SECTION 23; THENCE ALONG SAID CENTER SECTION LINE NORTH
89 DEGREES 50 MINUTES EAST, 2,099.74 FEET TO THE NORTHEAST CORNER OF THE WEST ½
OF THE SOUTHEAST ¼, AS AFOREMENTIONED; THENCE ALONG THE EAST LINE OF SAID WEST ½
OF THE SOUTHEAST ¼ SOUTH 0 DEGREES 42 MINUTES WEST, 2,720.19 FEET, MORE OR LESS,
TO A POINT ON THE SOUTH LINE OF SECTION 23, AS AFOREMENTIONED; THENCE ALONG SAID
SOUTH LINE NORTH 89 DEGREES 45 MINUTES WEST, 137.51 FEET TO A POINT BEING THE
SOUTHEAST CORNER OF PROPERTY CONVEYED TO CLIFFORD P. BAZAN AND WIFE BY DEED
RECORDED IN BOOK 6547, PAGE 211 OF THE ST. LOUIS COUNTY RECORDS; THENCE ALONG
SAID BAZAN'S EASTERN LINE THE FOLLOWING BEARINGS AND DISTANCE; NORTH 35 DEGREES
25 MINUTES WEST, 115.00 FEET; NORTH 23 DEGREES 35 MINUTES WEST, 114.95 FEET;
NORTH 5 DEGREES 34 MINUTES 30 SECONDS EAST, 164.48 FEET AND NORTH 17 DEGREES 13
MINUTES EAST, 535.96 FEET TO THE NORTHEASTERN CORNER THEREOF; THENCE ALONG SAID
BAZAN'S NORTHERN LINE NORTH 69 DEGREES 47 MINUTES WEST, 235.14 FEET TO THE
NORTHWESTERN CORNER THEREOF THENCE ALONG SAID BAZAN'S WESTERN LINE SOUTH 24
DEGREES 29 MINUTE 30 SECONDS WEST 349.13 FEET AND SOUTH 25 DEGREES 00 MINUTES 30
SECONDS WEST, 701.40 FEET TO THE SOUTHWESTERN CORNER THEREOF SAID POINT BEING ON
THE SOUTH LINE OF SAID SECTION 23; THENCE ALONG SAID SOUTH LINE NORTH 89 DEGREES
45 MINUTES WEST 653.04 FEET TO THE POINT OF BEGINNING, EXCEPTING THEREFROM THAT
PART CONVEYED TO TIMOTHY D. BOYD AND WIFE BY DEED RECORDED IN BOOK 9810, PAGE
2219.

 

TRACT 2:





53

 

--------------------------------------------------------------------------------

 

 

A TRACT OF LAND BEING IN THE SOUTHWESTERN QUARTER OF SECTION 23, TOWNSHIP 44
NORTH, RANGE 3 EAST ST. LOUIS COUNTY, MISSOURI AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT A POINT IN THE CENTER OF SECTION 23, THENCE WEST ALONG THE
EAST-WEST CENTER LINE OF SECTION 23, SOUTH 89 DEGREES 51 MINUTES 07 SECONDS,
WEST 762.36 FEET TO A POINT; THENCE SOUTH 00 DEGREES 00 MINUTES 23 SECONDS, EAST
1,702.36 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 02 DEGREES 05 MINUTES 02
SECONDS, WEST 400.00 FEET TO A POINT; THENCE SOUTH 89 DEGREES 37 MINUTES 00
SECONDS EAST, 700.00 FEET TO A POINT THENCE SOUTH 02 DEGREES 05 MINUTES 02
SECONDS, WEST 100.00 FEET TO A POINT; THENCE NORTH 04 DEGREES 56 MINUTES 21
SECONDS, EAST 501.41 FEET TO THE POINT OF BEGINNING.

 

TRACT 3:

 

A TRACT OF LAND BEING IN THE SOUTHWESTERN QUARTER OF SECTION 23, TOWNSHIP 44
NORTH, RANGE 3 EAST ST. LOUIS COUNTY, MISSOURI AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

 

COMMENCING AT A POINT IN THE CENTER OF SECTION 23, THENCE WEST ALONG THE
EAST-WEST CENTERLINE OF SECTION 23, SOUTH 89 DEGREES 51 MINUTES 07 SECONDS, WEST
762.36 FEET TO A POINT; THENCE SOUTH 00 DEGREES 00 MINUTES 23 SECONDS, EAST
878.26 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 00 DEGREES 00
MINUTES 23 SECONDS, EAST 552.00 FEET TO A POINT; THENCE SOUTH 89 DEGREES 59
MINUTES 37 SECONDS, WEST 200.00 FEET TO A POINT; THENCE NORTH 00 DEGREES 00
MINUTES 23 SECONDS, WEST 112.00 FEET TO A POINT; THENCE NORTH 24 DEGREES 26
MINUTES 16 SECONDS, EAST 483.32 FEET TO THE POINT OF BEGINNING.

 

TRACT 4:

 

A TRACT OF LAND IN THE SOUTHWEST ½ OF FRACTION SECTION 23, TOWNSHIP 44 NORTH,
RANGE 3 EAST, ST. LOUIS COUNTY, MISSOURI AND DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHWEST CORNER OF SAID SECTION 23, THENCE ALONG THE SOUTH
LINE OF SECTION 23 SOUTH 89 DEGREES 37 MINUTES EAST 2647.66 FEET TO THE
SOUTHEAST CORNER OF SAID SOUTH ¼; THENCE ALONG THE NORTH AND SOUTH CENTER LINE
OF SAID SECTION 23 NORTH 1 DEGREE 24 MINUTES 20 SECONDS EAST, 600.00 FEET TO A
POINT; THENCE LEAVING SAID CENTER SECTION LINE AND RUNNING ALONG A LINE PARALLEL
WITH THE SOUTH LINE OF SAID SECTION 23 NORTH 89 DEGREES 37 MINUTES WEST, 700.00
FEET TO A POINT; THENCE LEAVING SAID POINT AND RUNNING ALONG A LINE PARALLEL
WITH THE SAID NORTH AND SOUTH CENTER SECTION LINE NORTH 1



54

 

--------------------------------------------------------------------------------

 

DEGREE 24 MINUTES 20 SECONDS EAST, 400.00 FEET TO A POINT; THENCE LEAVING SAID
POINT AND RUNNING ALONG A LINE PARALLEL WITH THE WEST LINE OF SAID SECTION 23,
DUE NORTH, 1702.72 FEET, MORE OR LESS, TO A POINT ON THE EAST AND WEST
CENTERLINE OF SAID SECTION 23; THENCE ALONG SAID CENTER SECTION LINE SOUTH 89
DEGREES 50 MINUTES WEST, 1972.15 FEET, MORE OR LESS, TO THE NORTHWEST CORNER OF
THE SOUTHWEST ¼, AS AFOREMENTIONED; THENCE ALONG THE WEST LINE OF SAID SECTION
23, DUE SOUTH 2684.63 FEET TO THE POINT OF BEGINNING, EXCEPTING THEREFROM THAT
PORTION OF THE ABOVE DESCRIBED PROPERTY DEEDED TO HIDDEN VALLEY GOLF & SKI, INC.
ACCORDING TO INSTRUMENT RECORDED IN BOOK 12508, PAGE 1857.

 

BEING NOW KNOWN AS ADJUSTED PARCEL 1 OF THE BOUNDARY ADJUSTMENT PLAT RECORDED IN
BOOK 348, PAGE 65 OF THE ST. LOUIS COUNTY, MISSOURI, RECORDS.

 

 

PAOLI PEAKS

 

Exhibit "A"

PARCEL 1:

FEE SIMPLE TRACT COMBINED LAND DESCRIPTION

 

TRACT 1:

 

THAT PORTION OF SECTION 3, TOWNSHIP 1 NORTH, RANGE 1 WEST AND THAT PORTION OF
SECTION 34, TOWNSHIP 2 NORTH, RANGE 1 WEST OF THE SECOND PRINCIPAL MERIDIAN,
PAOLI TOWNSHIP, ORANGE COUNTY, INDIANA; BEING DESCRIBED AS FOLLOWS:

 

 

BEGINNING AT THE NORTH-QUARTER CORNER OF SAID SECTION 3 AND BEING MONUMENTED BY
A STEEL I-BEAM WITH A FLANGE WIDTH OF 4 INCHES AND A DEPTH OF 8 INCHES WHICH IS
EXPOSED 54 INCHES; THENCE, ALONG THE NORTH LINE OF SAID SECTION 3, SOUTH 89
DEGREES 51 MINUTES 44 SECONDS WEST 2,643.83 FEET TO THE NORTHWEST CORNER OF SAID
SECTION 3, ALSO BEING THE SOUTHWEST CORNER OF SAID SECTION 34, AND BEING
MONUMENTED BY A 5/8 INCH DIAMETER COPPER ROD FOUND EXPOSED 3 INCHES BESIDE A
DISTURBED SANDSTONE WITH A CHISELED "+"; THENCE, ALONG THE WEST LINE OF SAID
SECTION 34 NORTH 06 DEGREES 43 MINUTES 45 SECONDS EAST 2,735.33 FEET TO THE WEST
QUARTER CORNER OF SAID SECTION 34 AND BEING MONUMENTED BY A 5/8 INCH REBAR FOUND
EXPOSED 4 INCHES BEARING A SURVEY CAP INSCRIBED "R.C.H. S0271" BESIDE A STEEL
"T" POST; THENCE, ALONG THE NORTH LINE OF THE SOUTHWEST QUARTER OF SAID SECTION
34, SOUTH 89 DEGREES 40 MINUTES 05 SECONDS EAST, PASSING A 5/8 INCH REBAR SET
FLUSH BEARING A SURVEY CAP INSCRIBED "D.L. HELMS, RLS 29600022" AT 628.55 FEET,
678.55 IN ALL TO THE THREAD OF LICK CREEK (THE THREAD BEING DEFINED AS MIDWAY



55

 

--------------------------------------------------------------------------------

 

BETWEEN THE LOW WATER MARKS AS THE CHANNEL EXISTED ON MARCH 6, 1979); THENCE
ALONG THE THREAD OF LICK CREEK, BEING APPROXIMATED BY THE FOLLOWING SEVEN (7)
COURSES: (1) SOUTH 04 DEGREES 41 MINUTES 36 SECONDS WEST 183.78 FEET; (2) SOUTH
02 DEGREES 43 MINUTES 10 SECONDS EAST 208.86 FEET; (3) SOUTH 02 DEGREES 57
MINUTES 43 SECONDS EAST 160.35 FEET; (4) SOUTH 20 DEGREES 32 MINUTES 03 SECONDS
EAST 186.60 FEET; (5) SOUTH 30 DEGREES 05 MINUTES 23 SECONDS EAST 171.98 FEET;
(6) SOUTH 30 DEGREES 58 MINUTES 52 SECONDS EAST 272.46 FEET; AND (7) SOUTH 31
DEGREES 46 MINUTES 04 SECONDS EAST 349.55 FEET TO THE BOUNDARY DEFINED BY STONES
#7 AND #8 AS DESCRIBED IN DEED RECORD 140, PAGE 559 IN THE OFFICE OF THE
RECORDER OF ORANGE COUNTY, INDIANA; THENCE, ALONG SAID BOUNDARY, NORTH 89
DEGREES 15 MINUTES 58 SECONDS WEST 46.80 FEET TO THE SOUTHWESTERN BANK OF LICK
CREEK AND BEING MONUMENTED BY A 5/8 INCH REBAR SET FLUSH BEARING SAID HELMS
SURVEY CAP; THENCE, ALONG SAID SOUTHWESTERN AND SOUTHERN BANK OF LICK CREEK,
BEING APPROXIMATED BY THE FOLLOWING NINETEEN (19) COURSES: (1) SOUTH 32 DEGREES
44 MINUTES 56 SECONDS EAST 138.00 FEET; (2) SOUTH 36 DEGREES 23 MINUTES 48
SECONDS EAST 258.68 FEET; (3) SOUTH 48 DEGREES 59 MINUTES 16 SECONDS EAST 90.77
FEET; (4) SOUTH 26 DEGREES 33 MINUTES 09 SECONDS EAST 185.34 FEET; (5) SOUTH 15
DEGREES 12 MINUTES 11 SECONDS EAST 138.11 FEET; (6) SOUTH 28 DEGREES 01 MINUTE
46 SECONDS EAST 81.17 FEET; (7) SOUTH 40 DEGREES 56 MINUTES 38 SECONDS EAST
75.16 FEET; (8) SOUTH 41 DEGREES 14 MINUTES 40 SECONDS EAST 60.35 FEET; (9)
SOUTH 28 DEGREES 52 MINUTES 13 SECONDS EAST 72.13 FEET; (10) SOUTH 33 DEGREES 54
MINUTES 21 SECONDS EAST 63.45 FEET; (11) SOUTH 32 DEGREES 38 MINUTES 41 SECONDS
EAST 35.38 FEET; (12) SOUTH 44 DEGREES 55 MINUTES 58 SECONDS EAST 46.34 FEET;
(13) SOUTH 45 DEGREES 57 MINUTES 31 SECONDS EAST 70.59 FEET; (14) SOUTH 49
DEGREES 49 MINUTES 17 SECONDS EAST 75.78 FEET; (15) NORTH 80 DEGREES 27 MINUTES
13 SECONDS EAST 125.18 FEET; (16) SOUTH 87 DEGREES 45 MINUTES 38 SECONDS EAST
188.06 FEET; (17) NORTH 78 DEGREES 14 MINUTES 49 SECONDS EAST 129.93 FEET; (18)
NORTH 78 DEGREES 14 MINUTES 49 SECONDS EAST 79.70 FEET; AND (19) SOUTH 88
DEGREES 29 MINUTES 11 SECONDS EAST 21.33 FEET TO THE THREAD OF A SMALL SPRING
BRANCH AND BEING MONUMENTED BY A 5/8 INCH REBAR SET FLUSH BEING SAID HELMS
SURVEY CAP; THENCE ALONG THE THREAD OF THE SPRING BRANCH, BEING APPROXIMATED BY
THE FOLLOWING SEVEN (7) COURSES: (1) SOUTH 02 DEGREES 39 MINUTES 12 SECONDS EAST
25.81 FEET; (2) SOUTH 77 DEGREES 21 MINUTES 04 SECONDS EAST 38.69 FEET; (3)
SOUTH 32 DEGREES 54 MINUTES 50 SECONDS WEST 33.18 FEET; (4) SOUTH 42 DEGREES 16
MINUTES 08 SECONDS EAST 50.54 FEET; (5) SOUTH 51 DEGREES 55 MINUTES 22 SECONDS
WEST 26.38 FEET; (6) SOUTH 31 DEGREES 41 MINUTES 34 SECONDS EAST 120.47 FEET;
AND (7) SOUTH 25 DEGREES 53 MINUTES 31 SECONDS EAST 5.10 FEET TO THE SOUTH LINE
OF SAID SECTION 34, ALSO BEING THE NORTH LINE OF SAID SECTION 3, AND BEING
MONUMENTED BY 5/8 INCH REBAR SET FLUSH BEARING SAID HELMS SURVEY CAP; THENCE,
ALONG SAID SECTION LINE, NORTH 89 DEGREES 58 MINUTES 19 SECONDS EAST, PASSING A
5/8 INCH REBAR SET FLUSH BEARING SAID HELMS SURVEY CAP AT 1,351.59 FEET,
1,376.59 FEET IN ALL TO THE THREAD OF WILLOW CREEK; THENCE ALONG THE THREAD OF
WILLOW CREEK,



56

 

--------------------------------------------------------------------------------

 

BEING APPROXIMATED BY THE FOLLOWING NINE (9) COURSES: (1) NORTH 29 DEGREES 33
MINUTES 22 SECONDS WEST 15.15 FEET; (2) NORTH 13 DEGREES 55 MINUTES 31 SECONDS
WEST 183.39 FEET; (3) NORTH 26 DEGREES 31 MINUTES 33 SECONDS WEST 83.26 FEET;
(4) NORTH 56 DEGREES 41 MINUTES 47 SECONDS WEST 97.80 FEET; (5) NORTH 87 DEGREES
05 MINUTES 52 SECONDS WEST 64.98 FEET; (8) NORTH 40 DEGREES 29 MINUTES 56
SECONDS WEST 27.49 FEET; (7) NORTH 05 DEGREES 44 MINUTES 55 SECONDS WEST 26.38
FEET; (8) NORTH 25 DEGREES 38 MINUTES 53 SECONDS EAST 59.45 FEET; AND (9) NORTH
25 DEGREES 35 MINUTES 55 SECONDS WEST 15.76 FEET TO THE INTERSECTION OF SAID
WILLOW CREEK WITH THE THREAD OF A SMALL TRIBUTARY CREEK (POSSIBLE FORMER BED OF
LICK CREEK AS RECORDED IN DEED RECORD 157, PAGE 762); THENCE ALONG SAID
TRIBUTARY CREEK, BEING APPROXIMATED BY THE FOLLOWING THREE (3) COURSES: (1)
NORTH 33 DEGREES 38 MINUTES 18 SECONDS EAST 87.07 FEET; (2) NORTH 26 DEGREES 27
MINUTES 24 SECONDS EAST 66.65 FEET AND (3) NORTH 09 DEGREES 11 MINUTES 50
SECONDS EAST 91.32 FEET; THENCE, ALONG A LINE PARALLEL WITH AND 660.00 FEET
NORTH OF THE SOUTH LINE OF SAID SECTION 34, NORTH 89 DEGREES 58 MINUTES 19
SECONDS EAST PASSING A 5/8 INCH REBAR SET FLUSH BEARING SAID HELMS SURVEY CAP AT
35.00 FEET, 483.19 FEET IN ALL TO A 5/8 INCH REBAR SET FLUSH BEARING SAID HELMS
SURVEY CAP; THENCE ALONG AN OLD FENCE AND TREE LINE, SOUTH 01 DEGREE 19 MINUTES
16 SECONDS WEST; PASSING THE SOUTH LINE OF SAID SECTION 34 AT 660.18 FEET AND
PASSING A 5/8 INCH REBAR SET FLUSH BEARING SAID HELMS SURVEY CAP AT 1,163.89
FEET, 1,188.89 FEET IN ALL TO THE THREAD OF WILLOW CREEK; THENCE, AT RIGHT
ANGLES TO THE PREVIOUS COURSE, NORTH 88 DEGREES 40 MINUTES 44 SECONDS WEST 75.44
FEET TO A 5/8 REBAR SET FLUSH BEARING SAID HELMS SURVEY CAP; THENCE, AT RIGHT
ANGLES TO THE PREVIOUS COURSE AND ALONG AN OLD FENCE, SOUTH 01 DEGREE 19 MINUTES
16 SECONDS WEST 530.55 FEET TO THE NORTHEAST CORNER OF THE TRACT OF LAND
DESCRIBED IN DEED TO DON VINCENT, ET UX. AS RECORDED IN DEED RECORD 141, PAGE
475 IN SAID RECORDER'S OFFICE AND BEING MONUMENTED BY A 5/8 INCH REBAR SET FLUSH
BEARING SAID HELMS SURVEY CAP; THENCE, ALONG THE NORTHERN BOUNDARY OF SAID
VINCENT TRACT, NORTH 83 DEGREES 03 MINUTES 31 SECONDS WEST 260.00 FEET TO THE
NORTHWEST CORNER OF SAID VINCENT TRACT, ALSO BEING THE EAST BOUNDARY OF A
30-FOOT DRIVEWAY AS DESCRIBED IN DEED RECORD 157, PAGE 762 IN SAID RECORDER'S
OFFICE, AND BEING MONUMENTED BY A 5/8 INCH REBAR SET FLUSH BEARING SAID HELMS
SURVEY CAP; THENCE, ALONG THE WEST BOUNDARY OF SAID VINCENT TRACT AND THE EAST
BOUNDARY OF SAID 30-FOOT DRIVEWAY, SOUTH 01 DEGREE 19 MINUTES 16 SECONDS WEST
420.00 FEET TO THE CENTER OF COUNTY ROAD 25 SOUTH (FORMERLY KNOWN AS THE OLD
FRENCH LICK-PAOLI ROAD) AND BEING MONUMENTED BY A MAGNETIC NAIL SET FLUSH WITH A
BRASS TAG INSCRIBED "D.L. HELMS RLS 29600022"; THENCE, ALONG THE CENTER OF
COUNTY ROAD 25 SOUTH, NORTH 83 DEGREES 03 MINUTES 31 SECONDS WEST 30.14 FEET TO
THE WEST BOUNDARY OF SAID 30-FOOT DRIVEWAY AND BEING MONUMENTED BY A MAGNETIC
NAIL SET FLUSH WITH SAID HELMS BRASS TAG; THENCE, ALONG SAID WEST BOUNDARY,
NORTH 01 DEGREE 19 MINUTES 16 SECONDS EAST 420.00 FEET TO A 5/8 INCH REBAR SET



57

 

--------------------------------------------------------------------------------

 

FLUSH BEARING SAID HELMS SURVEY CAP; THENCE NORTH 86 DEGREES 32 MINUTES 07
SECONDS WEST 368.56 FEET TO THE SOUTHEAST CORNER OF THE HILLTOP LOT AS DESCRIBED
IN DEED RECORD 130, PAGE 480 IN THE OFFICE OF SAID RECORDER AND BEING MONUMENTED
BY A 5/8 INCH REBAR SET FLUSH BEARING SAID HELMS SURVEY CAP; THENCE, ALONG THE
BOUNDARY OF SAID HILLTOP LOT THE FOLLOWING ELEVEN (11) COURSES: (1) NORTH 00
DEGREES 32 MINUTES 57 SECONDS WEST 225.84 FEET; (2) NORTH 12 DEGREES 04 MINUTES
19 SECONDS WEST 43.11 FEET; (3) NORTH 23 DEGREES 12 MINUTES 41 SECONDS WEST
72.09 FEET; (4) NORTH 34 DEGREES 20 MINUTES 27 SECONDS WEST 89.88 FEET; (5)
NORTH 56 DEGREES 37 MINUTES 09 SECONDS WEST 48.98 FEET TO A 5/8 INCH REBAR SET
FLUSH BEARING SAID HELMS SURVEY CAP; (6) SOUTH 51 DEGREES 26 MINUTES 32 SECONDS
WEST 294.74 FEET; (7) SOUTH 62 DEGREES 47 MINUTES 14 SECONDS WEST 44.30 FEET;
(8) SOUTH 73 DEGREES 55 MINUTES 08 SECONDS WEST 143.93 FEET; (9) SOUTH 50
DEGREES 43 MINUTES 38 SECONDS WEST 123.57 FEET; (10) SOUTH 44 DEGREES 28 MINUTES
33 SECONDS WEST 327.89 FEET TO THE EASTERN BOUNDARY OF A 50-FOOT ROADWAY
EASEMENT AS DESCRIBED IN DEED RECORD 157, PAGE 761 IN SAID RECORDER'S OFFICE AND
(11) SOUTH 21 DEGREES 56 MINUTES 48 SECONDS WEST, ALONG SAID EASTERN BOUNDARY
36.71 FEET TO THE INTERSECTION OF THE NORTHERN BOUNDARY OF COUNTY ROAD 25 SOUTH
(FORMERLY KNOWN AS THE OLD FRENCH LICK-PAOLI ROAD, WITH A TOTAL RIGHT OF WAY
WIDTH OF 35 FEET) AND BEING MONUMENTED BY A MAGNETIC NAIL SET FLUSH WITH SAID
HELMS BRASS TAG; THENCE ALONG SAID NORTHERN BOUNDARY OF COUNTY ROAD 25 SOUTH THE
FOLLOWING TWO (2) COURSES: (1) SOUTH 76 DEGREES 08 MINUTES 49 SECONDS WEST 21.03
FEET AND (2) SOUTH 74 DEGREES 20 MINUTES 39 SECONDS WEST 253.56 FEET TO THE EAST
LINE OF THE NORTHWEST QUARTER OF SAID SECTION 3 AND BEING MONUMENTED BY A 5/8
INCH REBAR SET FLUSH BEARING SAID HELMS SURVEY CAP; THENCE, ALONG SAID EAST LINE
NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST 957.11 FEET TO THE SOUTHWEST CORNER
OF A 0.28 ACRE TRACT AS RECORDED IN DEED RECORD 157, PAGE 770 IN THE OFFICE OF
SAID RECORDER AND BEING MONUMENTED BY A 5/8 INCH REBAR SET FLUSH BEARING SAID
HELMS SURVEY CAP; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST 100.00 FEET
TO THE SOUTHEAST CORNER OF SAID 0.28 ACRE TRACT AND BEING MONUMENTED BY A 5/8
INCH REBAR SET FLUSH BEARING SAID HELMS SURVEY CAP; THENCE NORTH 00 DEGREES 00
MINUTES 00 SECONDS EAST 120.00 FEET TO THE NORTHEAST CORNER OF SAID 0.28 ACRE
TRACT AND BEING MONUMENTED BY A 5/8 INCH REBAR SET FLUSH BEARING SAID HELMS
SURVEY CAP; THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST 100.00 FEET TO
THE NORTHWEST CORNER OF SAID 0.28 ACRE TRACT WHICH LIES ON THE EAST LINE OF THE
NORTHWEST QUARTER OF SAID SECTION 3 AND BEING MONUMENTED BY A 5/8 INCH REBAR SET
FLUSH BEARING SAID HELMS SURVEY CAP; THENCE, ALONG SAID EAST LINE, NORTH 00
DEGREES 00 MINUTES 00 SECONDS EAST 150.00 FEET TO THE POINT OF BEGINNING OF THIS
DESCRIPTION AND CONTAINING 131.657 ACRES, MORE OR LESS. THE BEARING SYSTEM OF
THIS DESCRIPTION IS BASED ON THE WEST LINE OF THE NORTHWEST QUARTER OF SAID
SECTION 3 BEING NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST. THE SURVEY
PERFORMED TO COMPLETE THIS DESCRIPTION WAS CONDUCTED



58

 

--------------------------------------------------------------------------------

 

OCTOBER 7 THRU 24, 1997 BY LANDMARK SURVEYING CO., INC. AND CERTIFIED BY DARREN
L. HELMS, R.L.S. 29600022.

 

SUBJECT TO A 50-FOOT RIGHT OF WAY FOR THE RIGHT OF INGRESS AND EGRESS FROM
COUNTY ROAD 25 SOUTH (FORMERLY KNOWN AS THE OLD FRENCH LICK-PAOLI ROAD) TO THE
0.28 ACRE TRACT, DESCRIBED IN DEED RECORD 133, PAGE 599 IN THE OFFICE OF THE
RECORDER OF ORANGE COUNTY, INDIANA. THIS RIGHT OF WAY WAS ORIGINALLY GRANTED IN
DEED RECORD 133, PAGE 599 AND FURTHER CLARIFIED IN DEED RECORD 157, PAGE 761
WITH BOTH DOCUMENTS BEING RECORDED IN SAID RECORDER'S OFFICE. THE CENTER LINE OF
SAID 50-FOOT RIGHT OF WAY BEING DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTH QUARTER CORNER OF SECTION 3, TOWNSHIP 1 NORTH, RANGE 1
WEST OF THE SECOND PRINCIPAL MERIDIAN, PAOLI TOWNSHIP, ORANGE COUNTY INDIANA;
THENCE, ALONG THE EAST LINE OF THE NORTHWEST QUARTER OF SAID SECTION, SOUTH 00
DEGREES 00 MINUTES 00 SECONDS EAST 150.00 FEET TO THE NORTHWEST CORNER OF A 0.28
ACRE TRACT AS RECORDED IN DEED RECORD 157, PAGE 770; THENCE, ALONG THE NORTH
LINE OF SAID 0.28 ACRE TRACT, NORTH 90 DEGREES 00 MINUTES 00 EAST 78.19 FEET TO
THE CENTER OF AN EXISTING CRUSHED STONE DRIVEWAY AND BEING THE POINT OF
BEGINNING OF THIS DESCRIPTION; THENCE ALONG THE CENTER OF SAID DRIVEWAY THE
FOLLOWING TWENTY (20) COURSES: (1) NORTH 29 DEGREES 08 MINUTES 39 SECONDS EAST
40.20 FEET; (2) NORTH 59 DEGREES, 38 MINUTES 10 SECONDS EAST 37.38 FEET; (3)
SOUTH 85 DEGREES 59 MINUTES 57 SECONDS EAST 82.40 FEET; (4) SOUTH 75 DEGREES 51
MINUTES 20 SECONDS EAST 172.25 FEET; (5) SOUTH 74 DEGREES 09 MINUTES 12 SECONDS
EAST 150.17 FEET; (6) SOUTH 68 DEGREES 08 MINUTES 10 SECONDS EAST 115.35 FEET;
(7) SOUTH 56 DEGREES 10 MINUTES 34 SECONDS EAST 104.77 FEET; (8) SOUTH 30
DEGREES 02 MINUTES 21 SECONDS EAST 111.63 FEET; (9) SOUTH 03 DEGREES 47 MINUTES
17 SECONDS EAST 65.68 FEET; (10) SOUTH 17 DEGREES 13 MINUTES 43 SECONDS WEST
99.55 FEET; (11) SOUTH 43 DEGREES 02 MINUTES 39 SECONDS WEST 64.16 FEET; (12)
SOUTH 60 DEGREES 02 MINUTES 14 SECONDS WEST 86.63 FEET; (13) SOUTH 69 DEGREES 56
MINUTES 13 SECONDS WEST 86.28 FEET; (14) SOUTH 63 DEGREES 36 MINUTES 45 SECONDS
WEST 75.28 FEET; (15) SOUTH 46 DEGREES 02 MINUTES 42 SECONDS WEST 74.42 FEET;
(16) SOUTH 32 DEGREES 54 MINUTES 50 SECONDS WEST 51.08 FEET; (17) SOUTH 25
DEGREES 32 MINUTES 21 SECONDS WEST 66.48 FEET; (18) SOUTH 23 DEGREES 22 MINUTES
51 SECONDS WEST 153.16 FEET; (19) SOUTH 25 DEGREES 01 MINUTE 42 SECONDS WEST
131.77 FEET AND (20) SOUTH 21 DEGREES 39 MINUTES 58 SECONDS WEST 54.07 FEET TO
THE NORTHERN RIGHT OF WAY OF COUNTY ROAD 25 SOUTH (FORMERLY KNOWN AS THE OLD
FRENCH LICK-PAOLI ROAD) WHICH HAS A TOTAL RIGHT OF WAY OF 35 FEET. THE SIDELINES
OF THE ABOVE DESCRIBED 50-FOOT RIGHT OF WAY IS TO BE EXTENDED OR SHORTENED TO
TERMINATE ON THE NORTH AND EAST BOUNDARY OF SAID 0.28 ACRE TRACT AND THE
NORTHERN BOUNDARY OF COUNTY ROAD 25 SOUTH. THE BEARING SYSTEM OF THIS
DESCRIPTION IS BASED ON THE WEST LINE OF THE NORTHWEST QUARTER OF SAID SECTION 3
BEING NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST. THE SURVEY PERFORMED TO
COMPLETE THIS DESCRIPTION



59

 

--------------------------------------------------------------------------------

 

WAS CONDUCTED OCTOBER 7 THRU 24, 1997 BY LANDMARK SURVEYING CO., INC. AND
CERTIFIED BY DARREN L. HELMS, R.L.S. 29600022.

 

ALSO SUBJECT TO ALL OTHER LEGAL EASEMENTS, AGREEMENTS, RESTRICTIONS, LEASES AND
RIGHTS OF WAYS.

 

SOURCE OF TITLE: BEING THE SAME AS AND LYING ENTIRELY WITHIN THE LAND DESCRIBED
IN DEED TO PAOLI PEAKS, INC. AS RECORDED IN DEED RECORD 132, PAGE 749; DEED
RECORD 140; PAGE 556-557; DEED RECORD 140, PAGE 559 AND DEED RECORD 157, PAGE
762-763 WITH ALL DOCUMENTS BEING FILED IN THE OFFICE OF THE RECORDER OF ORANGE
COUNTY, INDIANA.

 

TRACT 2:

 

ALSO:

 

A PART OF THE SOUTH HALF OF SECTION 34, TOWNSHIP 2 NORTH, RANGE 1 WEST, PAOLI
TOWNSHIP, ORANGE COUNTY, INDIANA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT A STEEL I-BEAM MARKING THE NORTH QUARTER CORNER OF SECTION 3,
TOWNSHIP 1 NORTH, RANGE 1 WEST;

 

THENCE N 89° 58' 19" E, WITH THE NORTH LINE OF SAID SECTION, A DISTANCE OF
198.71 FEET TO A 5/8 INCH REBAR IN THE THREAD OF A SPRING BRANCH (THE THREAD
BEING THE DEFINED AS MIDWAY BETWEEN THE LOW WATER MARKS AS THE CHANNEL EXISTED
ON MARCH 6, 1979) AND THE POINT OF BEGINNING;

 

THENCE CONTINUE N 89° 58' 19" E, WITH THE NORTH LINE OF SAID SECTION, A DISTANCE
OF 1376.59 FEET (PASSING OVER A 5/8 INCH REBAR AT 1351.59 FEET) TO THE THREAD OF
WILLOW CREEK;

 

THENCE WITH SAID THREAD OF WILLOW CREEK, BEING APPROXIMATED BY THE FOLLOWING
NINE (9) COURSES:

 

ARTICLE 12 N 29° 33' 22" W A DISTANCE OF 15.15 FEET;

 

ARTICLE 13 N 13° 55' 31" W A DISTANCE OF 183.39 FEET;

 

ARTICLE 14 N 26° 31' 33" W A DISTANCE OF 83.26 FEET;

 

ARTICLE 15 N 56° 41' 47" W A DISTANCE OF 97.80 FEET;

 

ARTICLE 16 N 87° 05' 52" W A DISTANCE OF 64.98 FEET;

 

ARTICLE 17 N 40° 29' 56" W A DISTANCE OF 27.49 FEET;

 

ARTICLE 18 N 05° 44' 55" W A DISTANCE OF 26.38 FEET;





60

 

--------------------------------------------------------------------------------

 

 

ARTICLE 19 N 25° 38' 53" E A DISTANCE OF 59.45 FEET; AND

 

ARTICLE 20 N 25° 35' 55" W A DISTANCE OF 15.76 FEET TO THE INTERSECTION OF SAID
WILLOW CREEK WITH THE THREAD OF A SMALL TRIBUTARY CREEK (POSSIBLY FORMER BED OF
LICK CREEK, AS RECORDED IN DEED RECORD 157, PAGE 762 OF THE ORANGE COUNTY
RECORDER'S OFFICE);

 

THENCE CONTINUE WITH THE THREAD OF SAID WILLOW CREEK WESTERLY AND NORTHERLY A
DISTANCE OF 350 FEET, MORE OR LESS, TO THE THREAD OF LICK CREEK:

 

THENCE SOUTHWESTERLY WITH THE THREAD OF SAID LICK CREEK A DISTANCE OF 950.00
FEET, MORE OR LESS, TO THE THREAD OF SAID SPRING BRANCH;

 

THENCE WITH THE THREAD OF SAID SPRING BRANCH APPROXIMATED BY THE FOLLOWING EIGHT
(8) COURSES:

 

SOUTHERLY A DISTANCE OF 20 FEET, MORE OR LESS, TO A 5/8 INCH REBAR;

 

S 02° 39' 12" E A DISTANCE OF 25.81 FEET;

 

S 77° 21' 04" E A DISTANCE OF 38.69 FEET;

 

S 32° 54' 50" W A DISTANCE OF 33.18 FEET;

 

S 42° 16' 08" E A DISTANCE OF 50.54 FEET;

 

S 51° 55' 22" W A DISTANCE OF 26.38 FEET;

 

S 31° 41' 34" E A DISTANCE OF 120.47 FEET; AND

 

S 25° 53' 51" E A DISTANCE OF 5.10 FEET TO THE POINT OF BEGINNING, CONTAINING 10
ACRES, MORE OR LESS.

 

EXCEPT THEREFROM

 

A PART OF THE WEST HALF OF THE NORTHWEST QUARTER OF THE NORTHEAST QUARTER OF
SECTION 3,

 

TOWNSHIP 1 NORTH, RANGE 1 WEST, PAOLI TOWNSHIP, ORANGE COUNTY, INDIANA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE WEST LINE OF SAID QUARTER-QUARTER SECTION 270 FEET
SOUTH OF THE NORTHWEST CORNER OF SAID QUARTER-QUARTER SECTION; ALSO, SAID POINT
OF BEGINNING IS THE SOUTHWEST CORNER OF THE JERRY J. FUHS TRACT (DEED RECORD
157, PAGE 770); THENCE



61

 

--------------------------------------------------------------------------------

 

EAST 110.00 FEET ALONG THE SOUTH LINE OF SAID TRACT TO AN IRON PIN; THENCE SOUTH
290.00 FEET TO AN IRON PIN; THENCE WEST 110.00 FEET TO AN IRON PIN IN THE WEST
LINE OF SAID QUARTER-QUARTER SECTION; THENCE NORTH 290.00 FEET TO THE POINT OF
BEGINNING AND CONTAINING 0.73 ACRE MORE OR LESS.

 

ALSO, THE RIGHT OR INGRESS AND EGRESS OVER AND ACROSS THAT PORTION OF LAND WHICH
LIES NORTH OF THE NORTH LINE OF THE ABOVE DESCRIBED 0.73-ACRE TRACT TO THE
CENTERLINE OF AN EXISTING DRIVEWAY.

 

ALSO, A RIGHT-OF-WAY FOR THE RIGHT OF INGRESS AND EGRESS FOR THE PURCHASERS AND
ANY ASSIGNEES, RENTORS, OR VISITORS TO SAID PROPERTY OVER AN EXISTING DRIVEWAY
FROM THE COUNTY ROAD TO THE ABOVE DESCRIBED REAL ESTATE. SAID EASEMENT IS THE
SAME PLUS CERTAIN ADDITIONAL THAT WAS STIPULATED PREVIOUSLY BY THE PREVIOUS
GRANTORS TO PAOLI PEAKS, INC. WHICH AGREEMENT AND EASEMENT MAY NOT BE OF RECORD.

 

LEGAL DESCRIPTION FURNISHED BY KENNETH R. BROSMER, L.S. 80880037, STATE OF
INDIANA.

 

EXCEPT THEREFROM:

 

A PART OF THE SOUTHEAST QUARTER OF SECTION 34, TOWNSHIP 2 NORTH, RANGE 1 WEST
AND A PART OF THE NORTHEAST QUARTER OF SECTION 3, TOWNSHIP 1 NORTH, RANGE 1
WEST, ALL IN PAOLI TOWNSHIP, ORANGE COUNTY, INDIANA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT A STEEL I-BEAM MARKING THE NORTH QUARTER CORNER OF SAID SECTION 3;

 

THENCE N 89° 58' 19" E, WITH THE NORTH LINE OF SAID SECTION, A DISTANCE OF
1575.30 FEET (PRESSING OVER A 5/8 INCH REBARS AT 198.71 FEET AND AT 1550.30
FEET) TO THE THREAD OF WILLOW CREEK (THE THREAD BEING DEFINED AS MIDWAY BETWEEN
THE LOW WATER MARKS AS THE CHANNEL EXISTED ON MARCH 6, 1979 AND THE POINT OF
BEGINNING; THENCE WITH SAID THREAD OF WILLOW CREEK, BEING APPROXIMATED BY THE
FOLLOWING NINE (9) COURSES:

 

N 29° 33' 22" W A DISTANCE OF 15.15 FEET;

 

N 13° 55' 31" W A DISTANCE OF 183.39 FEET;

 

N 26° 31' 33" W A DISTANCE OF 83.26 FEET;

 

N 56° 41' 47" W A DISTANCE OF 97.80 FEET;

 

 





62

 

--------------------------------------------------------------------------------

 

N 87° 05' 52" W A DISTANCE OF 64.98 FEET;

 

N 40° 29' 56" W A DISTANCE OF 27.49 FEET;

 

N 05° 44' 55" W A DISTANCE OF 26.38 FEET;

 

N 25° 38' 53" E A DISTANCE OF 59.45 FEET; AND

 

N 25° 35' 55" W A DISTANCE OF 15.76 FEET TO THE INTERSECTION OF SAID WILLOW
CREEK WITH THE THREAD OF A SMALL TRIBUTARY CREEK (POSSIBLY FORMER BED OF LICK
CREEK AS RECORDED IN DEED RECORD 157, PAGE 762 OF THE ORANGE COUNTY RECORDER'S
OFFICE);

 

THENCE WITH THE THREAD OF SAID TRIBUTARY CREEK, BEING APPROXIMATED BY THE
FOLLOWING THREE (3) COURSES:

 

20.1 N 33° 38' 18" E A DISTANCE OF 87.07 FEET;

20.2 N 26° 27' 24" E A DISTANCE OF 66.65 FEET;

20.3 N 09° 11' 50" E A DISTANCE OF 91.32 FEET;

 

THENCE LEAVING SAID TRIBUTARY CREEK, AND ON A LINE PARALLEL WITH AND 650.00 FEET
NORTH OF THE SOUTH LINE OF SAID SECTION 34, N 89° 58' 19' E A DISTANCE OF 483.19
FEET TO A 5/8 INCH REBAR (PASSING OVER A 5/8 INCH REBAR AT 35.00 FEET);

 

THENCE ALONG AN OLD FENCE AND TREE LINE S 01° 19' 16" W A DISTANCE OF 660.18
FEET TO THE SOUTH LINE OF SAID SECTION 34;

 

THENCE CONTINUE S 01° 19' 16" W A DISTANCE OF 503.71 FEET TO A 5/8 INCH REBAR;

 

THENCE CONTINUE S 01° 19' 16" W A DISTANCE OF 25.00 FEET TO THE THREAD OF SAID
WILLOW CREEK;

 

THENCE NORTHWESTERLY WITH THE THREAD OF SAID WILLOW CREEK TO THE POINT OF
BEGINNING, CONTAINING 5.44 ACRES, MORE OR LESS.

 

SUBJECT TO ALL EASEMENTS, RESTRICTIONS AND RESERVATIONS OF RECORD.

 

PARCEL 2:

 

LEASE TRACT LAND BOUNDARY DESCRIPTION

 

THAT PORTION OF THE NORTH HALF OF THE NORTHWEST QUARTER OF SECTION 3, TOWNSHIP 1
NORTH, RANGE 1 WEST OF THE SECOND PRINCIPAL MERIDIAN, PAOLI TOWNSHIP, ORANGE
COUNTY, INDIANA; BEING DESCRIBED AS FOLLOWS:

 





63

 

--------------------------------------------------------------------------------

 

 

BEGINNING AT THE NORTH QUARTER CORNER OF SAID SECTION AND BEING MONUMENTED BY A
STEEL I- BEAM WITH A FLANGE WIDTH OF 4 INCHES AND A DEPTH OF 8 INCHES WHICH IS
EXPOSED 54 INCHES; THENCE, ALONG THE EAST LINE OF SAID HALF-QUARTER SECTION,
SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, PASSING A 5/8 INCH REBAR SET FLUSH
BEARING A SURVEY CAP INSCRIBED "D.L. HELMS RLS 29600022" AT 1,227.11 FEET ON THE
NORTHERN RIGHT OF WAY OF COUNTY ROAD 25 SOUTH (FORMERLY KNOWN AS THE OLD FRENCH
LICK-PAOLI ROAD WHICH HAS A TOTAL RIGHT OF WAY WIDTH OF 35 FEET), 1,245.28 FEET
IN ALL TO A MAGNETIC NAIL SET FLUSH WITH A BRASS TAG INSCRIBED "D.L. HELMS RLS
29600022" IN THE CENTER OF COUNTY ROAD 25 SOUTH; THENCE ALONG THE CENTER OF SAID
ROAD THE FOLLOWING THE FOLLOWING THREE (3) COURSES: (1) SOUTH 74 DEGREES 20
MINUTES 39 SECONDS WEST 38.45 FEET, (2) SOUTH 74 DEGREES 28 MINUTES 05 SECONDS
WEST 177.06 FEET AND (3) SOUTH 74 DEGREES 39 MINUTES 54 SECONDS WEST 148.07 FEET
TO THE SOUTH LINE OF SAID HALF-QUARTER SECTION AND BEING MONUMENTED BY A
MAGNETIC NAIL SET FLUSH WITH SAID HELMS BRASS TAG; THENCE, ALONG SAID SOUTH
LINE, SOUTH 89 DEGREES 51 MINUTES 44 SECONDS WEST 560.32 FEET TO THE CENTER OF
COUNTY ROAD 25 SOUTH AND BEING MONUMENTED BY A MAGNETIC NAIL SET FLUSH WITH SAID
HELMS BRASS TAG; THENCE ALONG THE CENTER OF SAID ROAD THE FOLLOWING SEVENTEEN
(17) COURSES: (1) NORTH 67 DEGREES 42 MINUTES 06 SECONDS WEST 310.86 FEET; (2)
NORTH 67 DEGREES 36 MINUTES 24 SECONDS WEST 200.51 FEET; (3) NORTH 67 DEGREES 26
MINUTES 31 SECONDS WEST 102.23 FEET (4) NORTH 66 DEGREES 46 MINUTES 11 SECONDS
WEST 94.15 FEET; (5) NORTH 66 DEGREES 30 MINUTES 25 SECONDS WEST 98.95 FEET; (6)
NORTH 66 DEGREES 03 MINUTES 50 SECONDS WEST 68.51 FEET; (7) NORTH 63 DEGREES 53
MINUTES 48 SECONDS WEST 76.54 FEET; (8) NORTH 53 DEGREES 28 MINUTES 22 SECONDS
WEST 99.21 FEET; (9) NORTH 53 DEGREES 37 MINUTES 33 SECONDS WEST 98.95 FEET;
(10) NORTH 67 DEGREES 28 MINUTES 18 SECONDS WEST 74.93 FEET; (11) NORTH 73
DEGREES 35 MINUTES 08 SECONDS WEST 57.35 FEET; (12) NORTH 79 DEGREES 12 MINUTES
19 SECONDS WEST 148.78 FEET; (13) NORTH 79 DEGREES 52 MINUTES 19 SECONDS WEST
113.87 FEET; (14) NORTH 76 DEGREES 58 MINUTES 02 SECONDS WEST 71.67 FEET; (15)
NORTH 72 DEGREES 17 MINUTES 17 SECONDS WEST 68.28 FEET; (16) NORTH 67 DEGREES 49
MINUTES 56 SECONDS WEST 107.23 FEET AND (17) NORTH 68 DEGREES 41 MINUTES 13
SECONDS WEST 67.64 FEET TO THE WEST LINE OF SAID HALF-QUARTER SECTION AND BEING
MONUMENTED BY A MAGNETIC NAIL SET FLUSH WITH SAID HELMS BRASS TAG; THENCE, ALONG
SAID WEST LINE, NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST 682.56 FEET TO THE
NORTHWEST CORNER OF SAID SECTION AND BEING MONUMENTED BY A 5/8 INCH DIAMETER
COPPER ROD FOUND EXPOSED 3 INCHES BESIDE A DISTURBED SANDSTONE WITH A CHISELED
"+"; THENCE ALONG THE NORTH LINE OF SAID HALF-QUARTER SECTION, NORTH 89 DEGREES
51 MINUTES 44 SECONDS EAST 2,643.83 FEET TO THE POINT OF BEGINNING AND
CONTAINING 67.002 ACRES, MORE OR LESS. THE BEARING SYSTEM OF THIS DESCRIPTION IS
BASED ON THE WEST LINE OF THE NORTHWEST QUARTER OF SAID SECTION 3 BEING NORTH 00
DEGREES 00 MINUTES 00 SECONDS EAST. THE SURVEY PERFORMED TO



64

 

--------------------------------------------------------------------------------

 

COMPLETE THIS DESCRIPTION WAS CONDUCTED OCTOBER 7 THRU 24, 1997 BY LANDMARK
SURVEYING CO., INC. AND CERTIFIED BY DARREN L. HELMS, R.L.S

 

SNOW CREEK

 

Exhibit "A"

A TRACT OF LAND DESCRIBED AS FOLLOWS: COMMENCING AT THE WEST QUARTER OF SECTION
20, TOWNSHIP 54 NORTH, RANGE 36 WEST, PLATTE COUNTY, MISSOURI; THENCE ALONG
SECTION LINE, SOUTH 00° 24' 29" WEST 599.71 FEET TO AN IRON BAR ESTABLISHED BY
GENE BUZZARD, L.S. 1463, IN A SURVEY COMPLETED MAY 20, 1983, SAID POINT ALSO
BEING THE SOUTHEAST CORNER OF A TRACT OF LAND AS DESCRIBED THROUGH "CORRECTION
DEED" RECORDED IN BOOK 665, PAGE 479, AND BOOK 665, PAGE 480; THENCE ALONG THE
SOUTHERN BOUNDARY OF SAID TRACT, NORTH 88° 54' 43" WEST 746.26 FEET TO AN IRON
BAR PREVIOUSLY ESTABLISHED BY GENE BUZZARD, L.S. 1463; THENCE SOUTH 00° 13' 43"
EAST 184.60 FEET; THENCE ALONG AN EXISTING ANCIENT FENCE, NORTH 89° 29' 18" WEST
1134.00 FEET ALONG A LINE SURVEYED APRIL, 1913 BY WALTER SPRATT, RECORDED IN
SURVEY BOOK PAGE 34 AND 35, SAID POINT FALLING IN THE CENTERLINE OF THE OLD ROAD
RUNNING FROM IATAN TO WESTON; THENCE SOUTH 12° 11' 58" EAST 100.00 FEET; THENCE
SOUTH 80° 33' 43" WEST 90.00 FEET TO THE EASTERN RIGHT OF WAY OF AN ABANDONED
RAILROAD; THENCE ALONG SAID RIGHT OF WAY SOUTH 34° 57' 52" EAST 132.00 FEET;
THENCE SOUTH 55° 01' 50" WEST 148.06 FEET TO A POINT 50.00 FEET EASTERLY OF THE
CENTERLINE OF THE EXISTING PRESENT RAILROAD TRACKS; THENCE ALONG A LINE 50.00
FEET EAST OF, AND PARALLEL TO, SAID CENTERLINE SOUTH 37° 13' 59" EAST 1550.35
FEET; THENCE CONTINUING ALONG RIGHT OF WAY, SOUTH 40° 07' 04" EAST 460.29 FEET
TO THE SOUTH LINE OF SECTION 19; THENCE ALONG SECTION LINE, SOUTH 88° 59' 34"
EAST 777.43 FEET TO THE SOUTHWEST CORNER OF SECTION 20; THENCE ALONG SECTION
LINE, SOUTH 00° 19' 20" EAST 914.95 FEET TO THE EASTERN RIGHT OF WAY OF THE
EXISTING RAILROAD; THENCE ALONG SAID RIGHT OF WAY, SOUTH 40° 07' 04" EAST
3624.17 FEET; THENCE CONTINUING ALONG RIGHT OF WAY, HAVING A CENTERLINE BEARING
OF SOUTH 45° 06' 07" EAST 2018.77 TO THE INTERSECTION OF SAID RIGHT OF WAY AND
THE NORTHERN MEANDER LINE OF A TRACT OF LAND AS RECORDED IN BOOK 638, PAGE 865,
AS SURVEYED IN JANUARY, 1904, BY W.E. MOUTAGUSS; THENCE ALONG SAID LINE, NORTH
47° 29' 51" EAST 451.11 FEET (NORTH 48° EAST 462 FEET RECORD); THENCE NORTH 44°
55' 52" EAST 334.62 FEET (NORTH 40° EAST 334.62 FEET RECORD); THENCE NORTH 13°
18' 26" EAST 257.33 FEET (NORTH 12° EAST 257.40 FEET RECORD); THENCE NORTH 36°
14' 50" EAST 245.35 FEET (NORTH 33° EAST 244.20 FEET RECORD); THENCE NORTH 13°
53' 45" EAST 128.70 FEET (NORTH 12° 30' EAST 128.70 FEET RECORD); THENCE NORTH
26° 22' 35" EAST 214.56 FEET (NORTH 26° EAST 214.50 FEET RECORD); THENCE SOUTH
88° 06' 21" EAST 559.97 FEET (EAST 582.12 FEET RECORD) TO THE EAST LINE OF
SECTION 29, SAID POINT BEING 1584.00 FEET NORTH OF THE SOUTHEAST CORNER OF SAID
SECTION; THENCE ALONG SECTION LINE, NORTH 00° 52' 38" EAST 1073.94 FEET TO THE
EAST QUARTER CORNER OF SAID SECTION 29; THENCE ALONG QUARTER SECTION LINE, NORTH
88° 21' 21" WEST 1314.59 FEET TO QUARTER



65

 

--------------------------------------------------------------------------------

 

QUARTER SECTION LINE; THENCE ALONG SAID LINE, NORTH 00° 06' 05" EAST 1321.81
FEET; THENCE ALONG QUARTER SECTION LINE, NORTH 86° 27' 12" WEST 358.33 FEET TO A
22" X 12" X 4" LIMESTONE SET BY W.H. DAUGHERTY, PLATTE COUNTY SURVEYOR, MAY 10,
1883; THENCE 00° 50' 08" EAST 1306.51 FEET TO THE NORTH LINE OF SAID SECTION 29;
THENCE ALONG SECTION LINE, NORTH 89° 34' 58" EAST 340.61 FEET; THENCE NORTH 00°
10' 05" EAST 1313.11 FEET TO THE QUARTER QUARTER SECTION LINE; THENCE ALONG SAID
LINE, NORTH 89° 19' 42" WEST 1319.37 FEET TO A STONE FOUND AT THE EAST QUARTER
CORNER OF THE SOUTHWEST QUARTER OF SECTION 20; THENCE CONTINUING ALONG QUARTER
QUARTER SECTION LINE, NORTH 88° 31' 01" WEST 1313.78 FEET TO QUARTER QUARTER
SECTION LINE; THENCE ALONG SAID LINE, NORTH 00° 09' 38" WEST 1333.56 FEET TO A
STONE FOUND AT THE NORTH QUARTER CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION
20; THENCE NORTH 88° 33' 20" WEST 1314.19 FEET TO THE POINT OF BEGINNING, LESS
ANY PART, IF ANY, TAKEN OR USED FOR ROADS, ALL IN PLATTE COUNTY, MISSOURI,
EXCEPT ALL THAT PART OF THE SOUTHEAST QUARTER OF SECTION 19, TOWNSHIP 54, RANGE
36, BOUNDED ON THE EAST BY THE LAND DESCRIBED IN THE FIRST PARAGRAPH OF THE
LEGAL DESCRIPTION IN DEED IN BOOK 688, PAGE 689, BOUNDED ON THE NORTH BY THE
EXTENSION OF THE LAST COURSE OF THE NORTH LINE OF THE ABOVE-DESCRIBED LAND (AS
PARAGRAPH ONE IN DEED IN BOOK 688, PAGE 689) WESTERLY TO A POINT 50 FEET EAST OF
THE CENTER LINE OF THE PRESENT RAILROAD TRACK, BOUNDED ON THE WEST BY A LINE
PARALLEL TO AND 50 FEET EASTERLY DISTANCE FROM THE CENTER LINE OF THE PRESENT
RAILROAD

TRACK, BOUNDED ON THE SOUTH BY THE SOUTH LINE OF THE SOUTHEAST QUARTER OF
SECTION 19, TOWNSHIP 54, RANGE 36. THE ABOVE DESCRIBED IS FURTHER DESCRIBED BY
SURVEY BY GENE BUZZARD & ASSOCIATES, INC., ON MARCH 14, 1990, FILE NO.
889-851PSFF DESCRIBED AS FOLLOWS: ALL OF THE RIGHT OF WAY OF THE CHICAGO
BURLINGTON AND QUINCY RAILROAD COMPANY LOCATED 60 FEET NORTHEASTERLY OF THE
CENTERLINE OF THE MAIN TRACK OF SAID RAILROADS, BEING PARALLEL AND CONCENTRIC
WITH SAID MAIN TRACK, BETWEEN THE NORTHERLY BANK OF MISSION CREEK AND THE SOUTH
LINE OF THE SOUTHEAST QUARTER OF SECTION 19, ALL BEING IN SAID SOUTHEAST QUARTER
OF SECTION 19, TOWNSHIP 54 NORTH, RANGE 36 WEST, PLATTE COUNTY, STATE OF
MISSOURI, CONTAINING 5 ACRES, MORE OR LESS, RECORDED IN BOOK 245, PAGE 507 IN
THE OFFICE OF THE RECORDER OF DEEDS, PLATTE COUNTY, MISSOURI, EXCEPT FOR THAT
PART RECORDED IN BOOK 558, PAGE 425 IN THE OFFICE OF RECORDER OF DEEDS, PLATTE
COUNTY, MISSOURI, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A FOUND
BAR AND CAP L.S. #1724 AT THE SOUTHEAST CORNER OF THE SOUTHEAST QUARTER OF
SECTION 19, TOWNSHIP 54 NORTH, RANGE 36 WEST, PLATTE COUNTY, MISSOURI; THENCE N
88° 59' 34" W, ALONG THE SOUTH LINE OF SAID SOUTHEAST QUARTER, 747.19 FEET TO A
POINT ON THE NORTHEAST RIGHT OF WAY LINE OF THE PREVIOUS MAIN LINE TRACK AND THE
TRUE POINT OF BEGINNING; THENCE NORTHWESTERLY ALONG SAID NORTHEASTERLY RIGHT OF
WAY LINE OF THE PREVIOUS MAIN LINE TRACK ALONG A CURVE TO THE RIGHT HAVING A
RADIUS OF 6825.55 FEET, AND AN ARC LENGTH OF 509.48 FEET; THENCE CONTINUING
ALONG SAID NORTHEASTERLY RIGHT OF WAY LINE OF



66

 

--------------------------------------------------------------------------------

 

THE PREVIOUS MAIN LINE TRACK N 33° 45' 25" W, 1652.77 FEET TO THE NORTHEASTERLY
CORNER OF A TRACT CONVEYED TO MARTIN M. AND RUTH M. OHLHAUSEN, RECORDED IN BOOK
595, PAGE 601 IN THE OFFICE OF THE RECORDER OF DEEDS, PLATTE COUNTY, MISSOURI;
THENCE S 51° 22' 05" W, ALONG THE NORTHERLY LINE OF OHLHAUSEN TRACT, 147.22 FEET
TO A POINT ON THE NORTHEASTERLY RIGHT OF WAY OF THE CHICAGO, BURLINGTON AND
QUINCY RAILROAD COMPANY RIGHT OF WAY THAT IS 60 FEET NORTHEASTERLY MEASURED AT
RIGHT ANGLES FROM THE NEW CENTERLINE OF SAID CHICAGO, BURLINGTON AND QUINCY
RAILROAD COMPANY; THENCE S 37° 13' 59" E, ALONG A LINE THAT IS 60 FEET
NORTHEASTERLY AND PARALLEL TO THE CENTERLINE OF SAID RAILROAD, 1404.51 FEET;
THENCE ALONG A CURVE TO THE LEFT BEING 60 FEET AT RIGHT ANGLES AND CONCENTRIC
WITH SAID CENTERLINE HAVING A RADIUS OF 11399.20 FEET WITH AN ARC LENGTH OF
574.10 FEET; THENCE S 40° 07' 04" E, 166.86 FEET, BEING 60 FEET AT RIGHT ANGLES
AND PARALLEL TO SAID CENTERLINE OF RAILROAD, TO A POINT ON THE SOUTH LINE OF THE
SOUTHEAST QUARTER OF SAID SECTION 19; THENCE S 88° 59' 34" E, ALONG SAID SOUTH
LINE, 16.74 FEET TO THE TRUE POINT OF BEGINNING.

 

 

ATTITASH

 

Exhibit "A"

Legal Description

 

Real property in the City of Bartlett, County of Carroll, State of New
Hampshire, described as follows:

Certain tracts or parcels of land, with the buildings and improvements thereon,
situated in Bartlett, County of Carroll, State of New Hampshire, more
particularly bounded and described as follows:

 

The first three parcels of land are shown as Parcels One, Two and Three on a
plan entitled "Plan of Land for Transfer from Attitash Investment Trust to
Bartlett Recreation Development Corp." by Robert T. Holloran, Registered
Architect, and more particularly described:

 

Parcel One: Beginning at a point on the southerly side of Route 302 at the
northerly side of the Maine Central Railroad right-of-way near Rogers Crossing,
so-called, and thence running westerly and southwesterly along the southerly
side of Route 302, a distance of 1850 feet to a point; thence turning and
running southerly about 220 feet to the northwesterly side of said Maine Central
Railroad right-of-way; thence turning and running northeasterly along said
right-of-way about 1910 feet to the point of beginning.

 

Parcel Two: Beginning at a point on the northwesterly side of a roadway conveyed
to the Town of Bartlett, shown on said plans as "Road-Town of Bartlett 66' Way",
opposite the northeasterly corner of the land shown on said plans as "Alpine
Village B" and thence running northeasterly along the northwesterly sideline of
said roadway approximately 800 feet to a point opposite the northwesterly corner
of the land shown on said plan as "Alpine Village A"; thence turning and running
northerly about 110 feet to a point on the southeasterly side of said Maine
Central



67

 

--------------------------------------------------------------------------------

 

Railroad right-of-way; thence turning and running southwesterly along the
southeasterly sideline of said right-of-way, approximately 800 feet to a point;
thence turning and running southerly about 110 feet to the point of beginning.

 

Parcel Three: Beginning at a point on the southeasterly side of Route 302 at the
southwesterly side of said roadway conveyed to the Town of Bartlett and thence
running southwesterly along the southeasterly sideline of said Route 302, a
distance of 334 feet to a point; thence turning and running southeasterly about
220 feet to the northwesterly sideline of said Railroad right-of-way; thence
turning and running northeasterly along the northwesterly side of said
right-of-way, a distance of 334 feet to the said roadway; thence turning and
running northwesterly along the southwesterly sideline Of said roadway about 220
feet to the point of beginning.

 

 

Parcel Four-A: Beginning at a point on the boundary line between the premises
hereby conveyed and the White Mountain National Forest, marked by a moosewood
post in a mound of stones, scribed Angle W Corner 24, and thence running South
83° 43' East, bounded southerly by the White Mountain National Forest about 4600
feet to a maple post in a mound of stones, scribed CC 1911 WSR, CC 120 R, Corner
25; thence running northerly, bounded easterly by the White Mountain National
Forest by various courses, the straight line distance being about 4158 feet, to
a concrete post with a brass cap set in a mound of stones, scribed CA 355;
thence continuing northerly, bounded easterly by land now or formerly of
Garland, along Stony Brook about 900 feet; thence South 59° West, bounded
northwesterly by land now or formerly of Seemann a distance of 1353 feet; thence
running North 3° East, bounded easterly by said land now or formerly of Seemann,
a distance of 957 feet to an iron stake at the southeasterly corner of Lot No. 8
as shown on a plan entitled "Subdivision Plan, Land of Attitash Investment
Trust, Bartlett, New Hampshire" dated June 1, 1963, by said Robert T. Holloran,
recorded with the Carroll County Registry of Deeds; thence running South 83°
West, bounded northerly by Lots No. 8, No. 9, No. 10 and Nos. 27 through 32
inclusive, as shown on last-mentioned plan, a distance of 1386 feet to an iron
stake; thence continuing South 83° West a distance of 200 feet to the
southwesterly corner of the tract shown on said last-mentioned plan; thence
running northerly bounded easterly by said tract (which is labeled "Alpine
Village A" on said first-mentioned plan), a distance of 720 feet, more or less,
to a point on the southerly side of a roadway to be conveyed to the Town of
Bartlett shown on said plan as "Road-Town of Bartlett 66' Way"; thence running
southwesterly by the southeasterly sideline of said road, approximately 800 feet
to a stone bound; thence running southerly, bounded westerly by said Alpine
Village B as shown on said first-mentioned plan, a distance of 780 feet; thence
running southwesterly, bounded northwesterly by said Alpine Village B to land
now or formerly of Curry Associates and/or White Mountain National Forest;
thence running South 4° West, bounded westerly by said land now or formerly of
Curry Associates and/or White Mountain National Forest, about 4200 feet; thence
running South 88° 54' East, bounded southerly by the White Mountain National
Forest, about 1000 feet to the point of beginning.

 

The bearings recited in this description follow those of the abutting land of
the White Mountain National Forest. The bearing of the Maine Central Railroad,
according to railroad plans, is North 89° West, based upon a different North
coordinate. The aforementioned roadway conveyed to the Town of Bartlett is
parallel to the railroad; the westerly line of said Alpine Village A forms



68

 

--------------------------------------------------------------------------------

 

an angle of 71' with the sideline of said roadway; and the westerly line of said
Alpine Village A and the easterly line of said Alpine Village B are parallel.

 

Parcel Four-B: A certain tract or parcel of land situated in Bartlett, County of
Carroll, State of New Hampshire, shown on plan entitled "Plan of Land in
Bartlett, N.H. A Portion of Property of Attitash Investment Trust, Subdivision
Plan, Area B", surveyed by Thaddeus Thorne and recorded in the Carroll County
Registry of Deeds in Plan Book 7, Page 61, which tract of land is more
particularly bounded and described as follows:

 

Beginning at the northeast corner of the within described premises at land of
Attitash Development Corporation; thence South 18° 30' West a distance of 965.5
feet, more or less, to the southeast corner of the within premises; thence
turning and running North 89° West a distance of 1,689.5 feet, more or less, to
a stone bound at land now or formerly of Curry Associates; thence turning and
running North 18° 30' East a distance of 157 feet, more or less, by land of
Curry Associates; thence turning and running North 89° West a distance of 35
feet, more or less, to land of Curry Associates; thence turning and running
North 18° 30' East a distance of 695 feet, more or less, by land of Curry
Associates; thence turning and running South 89° East a distance of 35 feet,
more or less, by land of Curry Associates; thence turning and running North 18°
30' East a distance of 116.5 feet to land of the Maine Central Railroad Company;
thence turning and running South 89° East by land of the Maine Central Railroad
Company a distance of 1,689.5 feet, more or less, to the point of beginning.

 

Meaning and intending to convey all of Area B as shown on said plan.

 

Parcel Five: Beginning at a point at land now or formerly of Clinton R. Garland,
Sr. and Attitash Development Corporation, said point being the northwest corner
of the tract herein conveyed; thence running South 3° West, a distance of 957
feet along other land of Attitash Development Corporation to a point; thence
turning and running North 58° East a distance of 1353 feet along other land of
said Attitash Development Corporation to a point on the westerly bank of Stony
Brook; thence turning and running northerly along the westerly bank of Stony
Brook a distance of 400 feet, more or less, to a point; thence turning and
running South 83° West a distance of 1155 feet along land of said Garland to the
point of beginning. Together with a right-of-way from this tract to the main
highway, Route 302, twenty-five (25) feet in width, bordered on the East by the
westerly bank of Stony Brook.

 

Parcel Six: Beginning on the south side of Route 302 at land now or formerly of
Raymond Cannell and running southerly on land of said Cannell to land of the
United States Government; thence running easterly on land of said Government to
land formerly of Walter Chandler; thence running northerly on land formerly of
Walter Chandler to the main highway; thence running westerly on said highway to
the bound begun at.

 

Excepting and Reserving about two (2) acres previously deeded to Roland F.
Gouin.

 

Parcel Seven: Beginning at the Southwest corner of the conveyed tract of land at
land now or formerly of S. F. Rogers; thence running easterly on land of said
Rogers to land owned, now or formerly, by C. H., W. S. and B. F. George; thence
running northerly on land of said George to an elm tree, spotted and marked;
thence running westerly on land of said George to the East line



69

 

--------------------------------------------------------------------------------

 

of the Lloyd L. Hall farm owned, now or formerly, by S. F. Rogers; thence
turning southerly on said Rogers land to bound begun at.

 

Parcel Eight: Beginning at a pine tree spotted and marked, the corner of the lot
of land owned, now or formerly, by C. H., W. S., and B. F. George; thence
running southerly on land now or formerly of S. F. Rogers to land owned by the
United States Government; thence running easterly on the Government land to land
owned now or formerly by C. H., W. S. and B. F. George; thence running northerly
on land of said George to a bound; thence running northerly on land of said
George to a bound; thence running westerly on land of said George to the
first-mentioned bound.

 

Parcel Nine: Beginning on the South side of Route 302; thence running southerly
on the line of land formerly known as the White Farm to land formerly owned by
Cannell; thence westerly on land formerly of said Cannell to land owned formerly
by S. F. Rogers; thence running northerly on land formerly of said Rogers and
said Cannell to the highway, thence running easterly on said highway to bound
begun at.

 

Parcel Ten: Bounded on the East by land formerly of Frank Cannell; bounded on
the South by land of the United States Government; bounded on the West by land
now or formerly of Clifton R. and Fred L. Garland; bounded on the North by the
State Road, known as Route 302.

 

Excepting from Parcel Ten, the following:

 

(1) Lots No. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 as
depicted on plan entitled "Plan of Land in Bartlett, New Hampshire, Property of
Attitash Development Corp., Phase 1 of Subdivision," dated December 1973, and
recorded in Plan Book 26, Page 39 of the Carroll County Records; these same lots
having been previously conveyed of record by said Attitash Development
Corporation to individual purchasers.

 

(2) Conveyance to Cathedral Trail Associates of Condominium Site B.; dated May
3, 1976 and recorded at Book 627, Page 400.

 

(3) Conveyance to Cathedral Trail Development Corporation dated May 26, 1977,
and recorded at Book 668, Page 424.

 

(4) Conveyance to Locke Attitash Corporation dated November 1, 1972, and
recorded at Book 526, Page 486.

 

(5) Conveyance to Bartlett Valley Realty Trust dated March 10, 1978, and
recorded at Book 705, Page 101.

 

Parcel Eleven: Tract A: Beginning at a point of intersection 227 feet 8 inches
distant from the Smith Estate on the South bank of the Saco River; said point
also being the Northwest corner of land now or formerly of Shirley Murphy;
thence southerly along the West sideline of land of said Murphy a distance of
970 feet to an iron stake at the Southwest corner of land of said Murphy; thence
at an approximate right angle in a westerly direction a distance of 227 feet and
8 inches, more or less, to an iron stake; thence at an approximate right angle
in a northerly direction and



70

 

--------------------------------------------------------------------------------

 

parallel to the West sideline of the Smith Estate a distance of 970 feet, more
or less, to the point of beginning.

 

Parcel Eleven-Tract B: A certain tract or parcel of land situate in the Town of
Bartlett, County of Carroll, State of New Hampshire, bounded and described as
follows:

 

Beginning at the Northwest corner of the within described premises at the bank
of the Saco River, which is also the Northeast corner of land now of Richard
Garland; thence along said Saco River in an Easterly Direction to the Northwest
corner of land of Grantee, formerly of Donald Rogers; thence in a Southerly
direction along the Westerly line of land of the Grantee and parallel to the
West line of the land of Richard Garland a distance of nine hundred seventy feet
(970'), more or less, to an iron stake, said point also being the Southwest
corner of land of the Grantee; thence at an approximate right angle in a
Westerly direction a distance of two hundred twenty-seven feet and eight inches
(227'8"), more or less, to an iron stake on the Westerly side of land now of
Richard Garland; thence at an approximate right angle in a Northerly direction a
distance of nine hundred seventy feet (970'), more or less, to the Saco River
and the point of beginning.

 

Excepting from Parcel Eleven-Tracts A and B the premises conveyed by instrument
recorded in Book 1578, Page 26.

 

Parcel Eleven-Tract C: A certain tract or parcel of land situated in the Town of
Bartlett, County of Carroll and State of New Hampshire, northerly of and
non-adjacent to Route 302, the same being designated as Tract C on plan entitled
"Properties of Attitash Lift Corp. & Attitash Mountain Service Company (AMSCO),
Proposed Boundary Line Adjustments, Bartlett, New Hampshire" by Thaddeus
Thorne-Surveys, Inc. and recorded at Plan Book 148, Page 18, of the Carroll
County Registry of Deeds, bounded and described in accordance with said plan as
follows:

 

Commencing at an iron pipe which marks the southwesterly corner of the within
described premises and thence running North 17° 36' 00" East along other land of
the Grantee a distance of 934.62 feet to a point at or near the bank of the Saco
River and thence continuing a few feet to the Saco River;

 

Thence turning and running easterly along said Saco River as the same trends to
a point opposite an iron pipe at or near the bank of said Saco River (reference
line course and distance along said Saco River being South 53° 29' 48" East,
231.85 feet);

 

Thence turning and running South 17° 36' 00" West a few feet to last mentioned
iron pipe and thence continuing said course along land of River Run Motel
Condominium I a distance of 794.86 feet to an iron pipe;

 

Thence turning and running North 88° 49' 20" West along other land of the
Grantor a distance of 228.67 feet to an iron pipe being the point and place of
beginning.

 





71

 

--------------------------------------------------------------------------------

 

Also conveying with the land described as Parcels Eleven, Tracts A, B and C the
right to use a twenty (20) foot right-of-way in common with the grantor and its
successors and assigns, located immediately to the South of and along the
southern boundary of the parcel herein conveyed.

 

Parcel Twelve: Bounded on the East by a sixty-six (66) foot right-of-way
adjacent to land of Boren and land of Mt. Attitash Lift Corporation; on the
North by Route 302, land of Edward Garland, a tract reserved to Lyman and Bertha
Garland, measuring three hundred (300) feet in depth from Route 302, and land of
Cook; on the West by land of Cook, land of Lucille Garland and land of Mt.
Attitash Lift Corporation; on the South by land of the United States Government.

 

Parcel Thirteen: All of the land and any buildings or improvements thereon
formerly owned by Harry Rogers and situated in the Town of Bartlett, as conveyed
by deed of Forrester A. Clark to Mount Attitash Lift Corporation, by deed dated
November 4, 1977, recorded at Book 683, Page 15, of the Carroll County Registry
of Deeds, excluding, however, the following tracts with the buildings thereon:

 

Tract a: Beginning at a point on the northerly side of the Maine Central
Railroad, said bound of beginning being located 132.3 feet from the Southeast
corner of the dwelling of Harry Rogers; thence North 7° 18' East along land of
Attitash a distance of 378.3 feet to a point on the top of a banking; thence
North 85° 35' West 248.7 feet along other land of Attitash to a point on the top
of said banking; thence North 62° 16' West a distance of 211 feet along other
land of Attitash to a point on the top of said banking; thence South 12° 02'
West along other land of Attitash to a point on the northerly side of the State
Highway (Route 302); thence easterly along the northerly side of said highway;
thence along the northerly side of said Maine Central Railroad to the bound of
beginning.

 

Tract b: Beginning at an iron pin in the northerly side of the State Highway
(Route 302), said bound being the Southeast corner of land now or formerly of
Meade and the Southwest corner of land of Attitash on the northerly side of said
highway; thence easterly along the northerly side of said highway a distance of
135 feet to a point thence North 17° East along other land of Attitash a
distance of 398 feet to a point at the top of a banking; thence continuing on
the same course to the southerly side of the Saco River; thence westerly along
the southerly side of said River as it runs, a distance of 135 feet, more or
less, to land now or formerly of Meade; thence South 17° West along land now or
formerly of Meade to the bound of beginning.

 

Meaning and intending to describe a parcel of land 135 feet in width running
from Route 302 to the Saco River at the westerly extreme of land of Attitash on
the northerly side of said highway.

 

Excepting from Parcels Twelve and Thirteen a small tract of land conveyed by
Forrester A. Clark to the Bartlett Cemetery Association by deed dated October
16, 1975 and recorded in said Registry of Deeds in Book 608, Page 412; and a
parcel conveyed to Stony Brook Associates, Inc. by Mt. Attitash Lift Corporation
by deed dated October 19, 1984 and recorded in the Carroll County Registry of
Deeds, Book 969, Page 79, which is more particularly described as follows:

 

Beginning at an iron pipe corner as shown on a plan entitled "Two Lot
Subdivision Property of Mt. Attitash Lift Corporation, Bartlett, New Hampshire"
as surveyed by Thaddeus Thorne-Surveys, Inc., Center Conway, NH, December 8,
1977 revised to May 23, 1984; said iron pipe



72

 

--------------------------------------------------------------------------------

 

being situate on the easterly bank of Stony Brook, so-called, and being the
Southwest corner of land now or formerly of Cook;

 

Thence, running on a bearing of North 79° 52' 40" East, a distance of 253.10
feet along the southerly line of said Cook, to an iron pipe; said iron pipe
being the Southeast corner of said Cook;

 

Thence turning to the left and running on a bearing of North 01° 44' 50" West, a
distance of 100.10 feet along the easterly line of said Cook, to an iron pipe;

 

Thence continuing along the easterly line of said Cook on a bearing of North 00°
55' 40" East, a distance of 120.40 feet to an iron pipe; said iron pipe being
the Southwest corner of land now or formerly of Sheaff;

 

Thence turning to the right and running on a bearing of North 81° 27' 20" East,
a distance of 431.60 feet along the southerly line of said Sheaff then along the
southerly line of land now or formerly of Garland, to an iron pipe; said iron
pipe being the Southeast corner of said Garland;

 

Thence, turning to the left and running on a bearing of North 01° 06' 20" East,
a distance of 143.10 feet along the easterly line of said Garland, to a stone
bound; said stone bound being the Southwest corner of land now or formerly of
Kelley;

 

Thence, turning to the right and running on a bearing of North 80° 27' 30" East,
a distance of 136.00 feet along the southerly line of said Kelley, to a stone
bound; said stone bound being the Southeast corner of said Kelley;

 

Thence, turning to the right and running on a bearing of South 00° 59' 20" West,
a distance of 45.00 feet, to a point;

 

Thence, turning to the left and running a bearing of South 42° 00' 00" East, a
distance of 250.00 feet, to a point;

 

Thence, turning to the right and running on a bearing of South 48° 15' 00" West,
a distance of 125.00 feet, to a point;

 

Thence, turning to the right and running on a bearing of South 63° 00' 00" West,
a distance of 200.00 feet, to a point;

 

Thence, turning to the left and running on a bearing of South 18° 10' 00" West,
a distance of 230.00 feet, to a point;

 

Thence, turning to the left and running on a bearing of South 07° 35' 00" West,
a distance of 430.00 feet, to a point;

 

Thence, turning to the right and running on a bearing of South 22° 45' 00" West,
a distance of 275.00 feet, to a point;

 





73

 

--------------------------------------------------------------------------------

 

Thence, turning to the left and running on a bearing of South 36° 20' 00" East,
a distance of 1,230 feet, more or less, to a point; said point being situate on
the northerly line of the White Mountain National Forest;

 

Thence, turning to the right and running on a bearing of North 88° 44' 40" West,
a distance of 640 feet, more or less along the northerly line of the White
Mountain National Forest, to a point; said point being situate on the easterly
bank of the aforementioned Stony Brook:

 

Thence, turning to the right and running downstream in a general northerly
direction a distance of 2,140 feet, more or less, to the bound of beginning.

 

Parcel Fourteen: Beginning at an iron pin, to be set, on the Northerly side of
Route 302; thence North 9° 39' West, Sixty-three and Seven tenths (63.7) feet to
the land of the Maine Central Railroad at an iron pin, to be set; thence South
88° 30' East, along the course of the Maine Central Railroad, Nine Hundred Five
(905) feet to an iron pin at the Northwest corner of land now or formerly of
Russo; thence South 21° 50' West, along said Russo land, One Hundred Ninety and
Five Tenths (190.5) feet to an iron pin; thence North 80° 21' West along the
Northerly side of Route 302, Eight Hundred Fifty-Four (854) feet to the point of
beginning.

 

Parcel Fifteen: Being on the northerly side of Route 302 bounded as follows:
Beginning on the northerly side of said highway at the southeasterly corner of
land now or formerly of GBP Realty Corp.; thence running northerly by said GBP
land a distance of 440 feet, more or less, to land of the Maine Central
Railroad; thence turning and running N 74° 37' 00" East by said Railroad land a
distant of 2270 feet, more or less, to land now or formerly of one Larson;
thence turning and running southerly by said Larson land a distance of 460 feet,
more or less, to a thread of a small brook or stream; thence turning and running
southeasterly by said thread of said brook or stream a distance of 405 feet,
more or less, to said Route 302; thence turning and running westerly by said
Route 302 a distance of 2340 feet, more or less, to the point of beginning.

 

Parcel Sixteen: Situate off the northerly side of Route 302 in said Bartlett
between the Maine Central Railroad property on the South and the Saco River on
the North, bounded and described as follows: Beginning on the northerly side of
said Maine Central Railroad right-of-way, so-called, at land now or formerly of
one Bagley; thence running S 74° 37' 00" West by said Railroad property a
distance of 4000 feet, more or less, to land now or formerly of River Run Co.;
thence turning and running N 01° 11' 20" East a distance of 1320 feet, more or
less, by land of said River Run Co. to the thread of the Saco River; thence
turning and running easterly by the thread of said Saco River a distance of 4000
feet, more or less, to land of said Bagley; thence turning and running southerly
by said Bagley land a distance of 1200 feet, more or less, to the point of
beginning.

 

Parcel Seventeen: Situate off the southerly side of Route 302 in said Bartlett,
the same being in the Cow Hill area, so-called, shown on a plan entitled
"Property of Attitash Enterprises, Book 395, Page 425, Bartlett, N.H." as drawn
by Thaddeus Thorne-Surveys, Inc., Center Conway, N.H., bounded and described as
follows:

 

Beginning at a point situate on the southerly side of Cow-Hill Road, so-called,
said point being the Northeast corner of Lot 3 of Attitash Enterprises 1984
subdivision;





74

 

--------------------------------------------------------------------------------

 

 

Thence running along the southerly sideline of said Cow Hill Road in a generally
easterly direction a distance of 200 feet, more or less, to a point, said point
being the Northwest corner of Lot 15 Attitash Enterprises Phase 1 Subdivision;

 

Thence turning to the right and running along the westerly sideline of said Lot
15 in a generally southerly direction a distance of 100 feet, more or less, to a
point;

 

Thence continuing along the southerly line of said Lot 15 in a generally
southeasterly direction a distance of 171.9 feet to a point;

 

Thence continuing along the easterly line of said Lot 15 in a generally
northeasterly direction a distance of 166.4 feet to a point;

 

Thence continuing along the easterly line of said Lot 15 in a generally
northeasterly direction a distance of 63 feet, more or less, to a point, said
point being situate on the southerly line of an unnamed road and being the
Northeast corner of said Lot #15;

 

Thence continuing along the southerly sideline of said Road in a generally
easterly direction a distance of 100 feet, more or less, to a point said point
situate at the thread of a small stream;

 

Thence turning to the right and running upstream in a generally southerly
direction a distance of 1200 feet, more or less, to a point, said point being
situate on the westerly line of land now or formerly of Nuveen;

 

Thence continuing in a generally southerly direction along the westerly line of
said Nuveen a distance of 500 feet, more or less, to a point, said point being
the Southwest corner of land of said Nuveen;

 

Thence turning to the left and running along the southerly line of said Nuveen
in a generally easterly direction a distance of 30 feet, more or less, to a
point, said point being situate at the thread of a small stream;

 

Thence turning to the right and running upstream in a generally southerly
direction a distance of 550 feet, more or less to a point, said point being
situate on the northerly line of the U.S. Forest Service;

 

Thence turning to the right and running on a bearing of N 88° 44' 40" W a
distance of 1897 feet, more or less, along the northerly line of the U.S. Forest
Service to a point, said point being the Southeast corner of land now or
formerly of Mt. Attitash Lift Corporation and the Southwest corner of the parcel
herein described;

 

Thence turning to the right and running on a bearing of N 01° 34' 50" E a
distance of 1560 feet, more or less, first along land of said Mt. Attitash Lift
Corporation and then along land now or formerly of Cathedral Trail Development
Corporation to a point, said point being the Southwest corner of other land of
said Cathedral Trail Development Corporation and the Northeast corner of the
parcel herein described;





75

 

--------------------------------------------------------------------------------

 

 

Thence turning to the right and running on a bearing of S 68° 30' E a distance
of 500 feet, more or less, along the southerly line of said Cathedral Trail
Development Corporation to a point, said point being the Southeast corner of
Cathedral Trail Development Corporation, and the Southwest corner of "Treetops
Condominiums" so-called;

 

Thence turning to the left and running on a bearing of S 68° 12' E a distance of
450 feet, more or less, along the southerly line of said "Treetops" to a point,
said point being the Southeast corner of "Treetops" and the Southwest corner of
other land of Attitash Enterprises;

 

Thence turning to the left and running on a bearing of S 74° 50' E a distance of
400 feet, more or less, along the southerly line of said other land of Attitash
Enterprises to a point, said point being the Southeast corner of other land of
Attitash Enterprises;

 

Thence turning to the left and running on a bearing of N 17° 00' E a distance of
776.5 feet along the easterly line of said Lot 3 Attitash Enterprises, to the
point of beginning.

 

Including, with Parcels One through Seventeen above, the premises conveyed to
Mt. Attitash Lift Corporation from the Town of Bartlett as described in the deed
dated December 18, 1992 and recorded in the Carroll County Registry of Deeds in
Book 1514, Page 303 as follows:

 

A portion of a certain tract or parcel of land conveyed to the Town of Bartlett
for highway purposes located in Bartlett, Carroll County, New Hampshire, being a
strip of land sixty-six (66) feet in width, particularly bounded and described
as follows:

 

1. Beginning at a point on the center line of the Town Road serving Alpine
Village Subdivision (Section A), being the point opposite the West line of the
said Subdivision Section A;

 

2. Thence running along the center line in a Westerly direction described in the
below-referenced deed into the Town as running North 89° West and being 192.5
feet from the center of the Maine Central Railroad right-of-way for a distance
of approximately 1,810,. 35 feet;

 

3. Thence turning and running Northerly along the center line of the former Town
road across the railroad and to Route 302, this portion of the center line
running parallel to the Westerly said line of the cemetery lot of the Roman
Catholic Church and 33 feet Westerly from said cemetery lot line. Excepting and
reserving the rights of the railroad.

 

Meaning and intending to convey a portion of the tract or parcel of land
conveyed by Bartlett Recreation Development Corporation for highway purposes by
deed recorded in the Carroll County Registry of Deeds, Book 367, Page 336.
Excepting and reserving from that said conveyance the portion of the tract that
is the Town road leading from Route 302 at a point beginning on the Southerly
edge of Route 302, 158 feet Westerly of an iron stake also near the Southerly
edge of Route 302 and running Westerly to the point opposite the West side line
of Alpine Village Subdivision Section A, the point of beginning of the
conveyance herein to Mt. Attitash Lift Corporation as above described.

 





76

 

--------------------------------------------------------------------------------

 

Also including, with Parcels One through Seventeen above, the premises conveyed
to Mt. Attitash Lift Corporation from the Town of Bartlett as described in the
deed dated December 18, 1992 and recorded in the Carroll County Registry of
Deeds in Book 1514, Page 305 as follows:

 

A certain tract or parcel of land situated in said Town of Bartlett, Carroll
County, New Hampshire, which tract of land is sixty-six (66) feet in width, and
the center line of said tract is bounded and described as follows:

 

Beginning at a point at land now or formerly of Curry Co., Inc. and George
McHenry Seeman, which point is located South 18° 30' West of the Southwest
corner of Lot #158 now or formerly of Robert E. Bowers, Trustee of Attitash
Investment Trust, and which corner is also the Southeast corner of Lot #1 of
subdivision of Curry Co., Inc. and George McHenry Seeman; thence South 18° 30'
West six hundred and twenty eight (628) feet to a point; thence turning and
running South 89° East fourteen hundred and fifty (1450) feet to a point, which
point is located 33 feet Westerly of land of Mt. Attitash Lift Corporation;
thence turning and running North 18° 30 minutes East 628 feet to a point thence
turning and running North 89° West 1450 feet to the point of beginning.

 

The premises described above are shown on the plan entitled "A Portion of
Property of Attitash Investment Trust, Subdivision Plan: Area "B" revised
September, 1965" by Thaddeus Thorne.

 

Excepting from the above described Parcels One through Seventeen the following:

 

a.) Premises described in quitclaim deed of L.B.O. Holding, Inc. to LBO Hotel
Co. dated June 28, 1996, and recorded in Book 1662, Page 425, of the Carroll
County Registry of Deeds; as affected by the Corrective Deed dated July 12, 1996
and recorded at Book 1666, Page 745; and further affected by the Deed dated
September 29, 1996 and recorded at Book 1674, Page 469, and being more
particularly described as follows:

 

A certain tract or parcel of land located in Bartlett, Carroll County, New
Hampshire, being shown as parcel 2 on a Plan of Land entitled "Subdivision Plat
Grand Summit Hotel at Attitash property of L.B.O. Holding Company, Inc.
Bartlett, NH", said Plan being dated March 7, 1996, revised through July 11,
1996, and recorded in the Carroll County Registry of Deeds in Book 157, Page 17.
Said premises are more particularly bounded and described as follows:

 

Commencing at a point which is S 02° 06' 56" E a distance of 382.52 feet from a
State of New Hampshire Railroad right-of-way; thence, said point being the
northeasterly most corner of the premises described herein; thence

 

N 88° 22' 05" W a distance of 1,375.44 feet to a point; thence

 

S 01° 37' 55" W a distance of 440.33 feet to a point; thence

 

S 88° 22' 05" E a distance of 155.03 feet to a point; thence

 

S 01° 37' 55" W a distance of 451.82 feet to a point; thence

 





77

 

--------------------------------------------------------------------------------

 

S 88° 22' 05" E a distance of 1,325.41 feet to a point; thence

 

N 01° 37' 55" E a distance of 550 feet to a point; thence

 

N 88° 22' 05" W a distance of 105 feet to a point; thence

 

N 01° 37' 55" E a distance of 342.15 feet to the point of beginning.

 

b.) Premises described in warranty deed from L.B.O. Holding, Inc. to River Run
Company, Inc., dated October 21, 2003, recorded at Book 2225, Page 850 of the
Carroll County Registry of Deeds, being Lot 1 on Plan entitled "Property of
Mount Attitash Lift Corporation Proposed Two Lot Subdivision" as prepared by
Thaddadeus Thorne-Surveys, Inc., dated January 25, 1990 and revised July 26,
1999, recorded in said Registry in Plan Book 168, Page 13, being more
particularly described as follows:

 

Beginning at a point at the Southwest corner of Lot 1, situated on the northerly
sideline of Route 302 as shown on a plan entitled, "Property of Mt. Attitash
Lift Corporation, Proposed Two Lot Subdivision, Bartlett, New Hampshire," as
surveyed by Thaddeus Thorne-Surveys, dated August 19, 1989 and revised to July
26, 1999, said point being the Southeast corner of land now or formerly of
Howard and Dorothy Webster, and as stated, the Southwest corner of the parcel
herein described, said point also being 4.1 feet on a bearing of North 16° 33'
49" East From a stone bound;

 

Thence continuing on a bearing of North 16° 33' 49" East a distance of 815.92
feet along said land now or formerly of Webster to an iron pipe found;

 

Thence continuing on the same bearing of North 16° 33' 49" East, a distance of
46.49 feet still along said Webster to an iron rebar set, said rebar being a
northwesterly corner of Lot 2 and its Conservation Easement, and the Northwest
corner of the parcel herein described;

 

Thence, turning to the right and running on a bearing of South 34° 29' 51" East,
a distance of 172.77 feet along said Lot 2/Conservation Easement to an iron
rebar set;

 

Thence turning slightly to the left and running on a bearing of South 54° 46'
26" East, a distance of 181.61 feet still along said Lot 2/Conversation Easement
to an iron rebar set;

 

Thence turning slightly to the right and running on a bearing of South 12° 52'
57" East, a distance of 449.11 feet still along said Lot 2/Conservation Easement
to an iron rebar set;

 

Thence, turning to the left and running on a bearing of South 86° 59' 46" East,
a distance of 124.98 feet still along said Lot 2/Conservation Easement to an
iron rebar;

 

Thence, turning slightly to the right and running on a bearing of South 61° 42'
44" East, a distance of 146.60 feet still along said Lot 2/Conservation Easement
to an iron rebar set;

 





78

 

--------------------------------------------------------------------------------

 

Thence turning slightly to the left and running on a bearing of South 82° 47'
57" East, a distance of 200.14 feet still along said Lot 2/Conservation Easement
to an iron rebar corner, said rebar being a southwesterly corner of Lot 2 and
the Northeast corner of the parcel herein described;

 

Thence, turning to the right and running on a bearing of South 02° 34' 32" East,
a distance of 222.92 feet along the westerly line of said Lot 2, but no longer
its Conservation Easement to a point on the aforementioned northerly sideline of
Route 302, said point being a Southwest corner of the said Lot 2 and the
Southeast corner of the parcel herein described;

 

Thence, turning to the right and running on a bearing of North 79° 47' 12" West,
a distance of 831.50 feet along said northerly sideline of Route 302 to a point;

 

Thence running in a generally westerly direction along a curve having a radius
of 3360.11 feet, an arc distance of 165.54 feet still along said sideline of
Route 302 to a point;

 

Thence, continuing on a bearing of North 82° 36' 34" West, a distance of 73.82
feet along said sideline of Route 302 to the point of beginning.

 

c.) Premises described in a deed by L.B.O. Holding, Inc. to Bearfoot Creek, LLC,
dated July 2, 2004, recorded at Book 2315, Page 670 of said Registry, more
particularly described as follows:

 

A certain tract or parcel of land located in Bartlett, Carroll County, New
Hampshire, being shown as "Proposed BLA, 121, 490 square feet, 2.79 acres" on a
plan of land entitled "Boundary Line Adjustment, Properties of Cheboygan
Properties, LLC and of LBO Holding, Inc., Route 302, Bartlett, New Hampshire,"
prepared by Thaddeus Thorne-Surveys, Inc., dated February 27, 2004, as revised
through June 14, 2004, recorded at Plan Book 208, Page 58 in the Carroll County
Registry of Deeds, and being more particularly bounded and described as follows:

 

Beginning at a stone bound corner situate on the northerly property line of
L.B.O. Holding, Inc., as shown on a plan entitled "Boundary Line Adjustment,
Properties of Cheboygan Properties, LLC and of LBO Holding, Inc., Route 302,
Bartlett, New Hampshire," prepared by Thaddeus Thorne-Surveys, Inc., dated
February 27, 2004, as revised through June 14, 2004, said stone bound corner
being the Southeast corner of land of Richard and Sharon Capistran (Lot 8 Alpine
Village), the Southwest corner of land of Bearfoot Creek, LLC and the Northwest
corner of the parcel herein described;

 

Thence running on a bearing of South 81° 41' 50" East, a distance of 777.93 feet
along the South line of said land of Bearfoot Creek, LLC to an iron pipe
reference corner near the bank of Stoney Brook, thence continuing on the same
bearing of South 81° 41' 50" East, a distance of 36 feet more or less down the
stream bank to a point at the center of said Stoney Brook at the West line of
land of Mountainside-on-Attitash, said point being the Southeast corner of land
of Bearfoot Creek, LLC and the Northeast corner of the parcel herein described;

 

Thence turning to the right and running down the center of Stoney Brook on a
reference line of South 03° 24' 17" West, a distance of 284.94 feet along said
western line of land of Mountainside-on-Attitash to a point; thence, continuing
down the center of Stoney Brook on a reference line of South 01° 03' 20" East, a
distance of 219.06 feet still along said western line of



79

 

--------------------------------------------------------------------------------

 

Mountainside-on-Attitash to a point near the existing ski trail bridge, said
point being the Northeast corner of the remaining land of said L.B.O. Holding,
Inc., and the Southeast corner of the parcel herein described;

 

Thence turning to the right and running on a bearing of South 67° 45' 25" West,
a distance of 89.00 feet along remaining land of said L.B.O. Holding, Inc., to a
point;

 

Thence turning to the right and running on a bearing of North 60° 47' 05" West,
a distance of 30.73 feet along said remaining land of L.B.O. Holding, Inc. to a
point;

 

Thence turning to the right and running on a bearing of North 14° 15' 02" East,
a distance of 171.79 feet along said remaining land of L.B.O. Holding, Inc., to
a point;

 

Thence turning slightly to the left and running on a bearing of North 23° 02'
19" West, a distance of 224.31 feet along said remaining land of L.B.O. Holding,
Inc., to a point;

 

Thence turning slightly to the left and running on a bearing of North 65° 55'
47" West, a distance of 586.04 feet along said remaining land of L.B.O. Holding,
Inc., to a point;

 

Thence turning to the left and running on a bearing of South 27° 54' 45" West, a
distance of 76.00 feet along said remaining land of L.B.O. Holding, Inc., to a
point;

 

Thence turning to the right and running on a bearing of North 69° 42' 52" West,
a distance of 90.16 feet along said remaining land of L.B.O. Holding, Inc., to a
point, said point being the Southwest corner of the parcel herein described;

 

Thence turning to the right and running on a bearing of North 15° 18' 26" East,
a distance of 65.99 feet along said remaining land of L.B.O. Holding, Inc., to
the stone bound corner of beginning.

 

d.) Premises described in the deed from L.B.O. Holding, Inc. to Whites Ledges
Realty, Inc. dated July 6, 2006 and recorded in the Carroll County Registry of
Deeds in Book 2546, Page 792 bounded and described as follows:

 

A certain tract or parcel of land located northerly of U.S. Route 302 and the
former Maine Central Railroad, in the Town of Bartlett, County of Carroll, State
of New Hampshire, identified as Parcel B on a plan entitled "Boundary-Line
Adjustment Plan and Golf-Course Easements Plan between properties of L.B.O.
Holding, Inc. & Whites Ledges Realty, Inc. located in Bartlett, New Hampshire"
prepared by H. E. Bergeron Engineers, dated June 8, 2005, as revised and
recorded in the Carroll County Registry of Deeds in Book 214, Pages 95 and 96,
(the "Plan"), said Parcel B being more particularly bounded and described as
follows:

 

Beginning at a rebar with HEB disk set on the North sideline of state highway
U.S. Route 302, at the Southeast corner of land of Bartlett Cemetery
Association, and at a Southwest corner of the premises herein described;

 

Thence bearing the following courses by said land of Bartlett Cemetery
Association:





80

 

--------------------------------------------------------------------------------

 

 

N 04°59'06" W 338.84 ft. to a Thorne Surveys cap on a metal fence post found at
the end of a chain-link fence;

 

Thence S 80°25'27" W 250.94 ft. to an HEB disk on rebar set;

 

Thence S 80°19'20" W 413.49 ft. to an HEB disk on rebar set;

 

Thence following along land being retained by the L.B.O. Holding, Inc., N
72°53'13" E 280.00 ft. to an HEB disk on rebar set;

 

Thence N 18°00'00" E 240.00 ft. to an HEB disk on rebar set (Point A on said
Plan);

 

Thence N 09°00'00" W, descending into an old river channel, 350.00 ft. to a
point;

 

Thence N 87°38'00" E, ascending out of said old river channel, 25.00' to an HEB
disk on rebar set as an off-set monument to said point;

 

Thence N 87°38'00" E 590.00 ft. to an HEB disk on rebar set;

 

Thence N 46°00'00" E 180.00 ft. to an HEB disk on rebar set;

 

Thence N 20°00'00" E 400.00 ft. to an HEB disk on rebar set;

 

Thence S 82°11'08" E 261.79 ft. to a rebar with Thorne Surveys cap found on the
West line of land now or formerly of White's Ledges Realty, Inc.;

 

Thence by said other land now or formerly of Whites Ledges Realty, Inc. 575.90
ft. to an HEB disk on rebar set at the Northwest corner of another portion of
said land now or formerly of White's Ledges Realty, Inc., also at the Northwest
corner of Golf-Course Easement Area C1 as shown on said Plan;

 

Thence S 00°52'16" W, by said other land of Whites Ledges Realty, Inc. and by
said Easement Area C1, 93.85 ft. to Point B as shown on said Plan;

 

Thence by the same course, along said other land of Whites Ledges Realty, Inc.,
578.52 ft. to a point on the North line of a former Maine Central Railroad
right-of-way, lying N 00° 52' 16" E 0.35 ft. from a rebar with Thorne Surveys
cap found;

 

Thence S 73° 38' 05" W by said railroad sideline, 451.80 ft. to an HEB disk on
rebar set on the North sideline of said state highway U.S. Route 302;

 

Thence westerly by said state highway sideline, with a curve to the left with a
radius of 933.00 ft. (chord N 89°35'29" W, 290.18 ft.), an arc distance of
291.36 ft., to the Point Of Beginning.

 

e.) Premises described in the deed from Clifton R. Garland to the State of New
Hampshire dated March 30, 1955 and recorded in said Registry of Deeds in Book
304, Page 18.





81

 

--------------------------------------------------------------------------------

 

 

f.) Premises described in the deed from Mt. Attitash Lift Corporation to Armando
G. Russo, et al, dated March 20, 1986 and recorded in said Registry of Deeds in
Book 1234, Page 357.

 

Parcel Eighteen: A certain tract or parcel of land located northerly of U.S.
Route 302 in the Town of Bartlett, County of Carroll and State of New Hampshire,
identified as Parcel A on a plan entitled "Boundary-Line Adjustment Plan and
Golf-Course Easements Plan between properties of L.B.O. Holding, Inc. & White's
Ledges Realty, Inc. located in Bartlett, New Hampshire" prepared by H.E.
Bergeron Engineers, dated June 8, 2005, as revised, and recorded at the Carroll
County Registry at Plan Book 214, Pages 95 and 96 (the "Plan"), said Parcel A
being more particularly bounded and described as follows:

 

Beginning at an HEB disk on rebar (which replaced a bent rebar found), said
rebar marking the northwesterly corner of land now or formerly of River Run
Condominium and located on a course of North 04° 19' 45" East a distance of
900.00 feet (along the westerly sideline of said land of River Run Condominium)
from the northerly sideline of land of the State of New Hampshire (formerly of
Maine Central Railroad Co.); thence turning and running along other land of the
Grantor, Whites Ledges Realty, Inc., the following courses and distances:

 

South 55° 11' 50" West, a distance of 677.12 feet to a point; thence

 

North 84° 15' 26" West, a distance of 315.46 feet to a point; thence

 

South 58° 29' 44" West, a distance of 234.10 feet to a point; thence

 

South 64° 42' 09" West, a distance of 274.63 feet to a point in the easterly
sideline of Parcel B as shown on said plan, said point marking the southwesterly
corner of Parcel A as shown on said Plan, herein conveyed;

 

Thence turning and running North 00° 52' 16" East, along the easterly sideline
of Parcel B as shown on said Plan a distance of 575.90 feet to a 5/8" rebar w/
Thorne cap found flush (held);

 

Thence continuing on a course of North 00° 52' 16" East along other land of the
Grantee, L.B.O. Holding, Inc., a distance of 285.36 feet to a 0.4' tall 5/8"
rebar w/ Thorne cap found;

 

Thence continuing on a course of North 00° 52' 16" East, still along other land
of the Grantee, L.B.O. Holding, Inc., a distance of 211.21 feet to a point at
the thread of the Saco River, said point marking the northwesterly corner of
Parcel A herein conveyed;

 

Thence turning and running in an easterly direction along the thread of the Saco
River, as it trends, to a point, said point being on a direct course tie of
North 75° 07' 34" East, a distance of 503.91 feet from the last mentioned point;

 

Thence running in a northeasterly direction along the thread of the Saco River,
as it trends, to a point, said point being on a direct course tie of North 56°
13' 08" East, a distance of 621.84 feet from the last mentioned point;

 





82

 

--------------------------------------------------------------------------------

 

Thence continuing in a northeasterly direction along the thread of the Saco
River, as it trends, to a point, said point being on a direct course tie of
North 36° 25' 42" East, a distance of 351.26 feet from the last mentioned point;

 

Thence running in an easterly direction along the thread of the Saco River, as
it trends, to a point, said point being on a direct course tie of South 86° 33'
17" East, a distance of 389.88 feet from the last mentioned point;

 

Thence continuing in an easterly direction along the thread of the Saco River,
as it trends, to a point at the northeasterly corner of Parcel A herein
conveyed, said point being on a direct course tie of North 88° 14' 21" East, a
distance of 438.75 feet from the last mentioned point;

 

Thence turning and running South 00° 16' 47" East, along the westerly sideline
of other land now or formerly of L.B.O. Holding, Inc., a distance of 1008.86
feet to a 0.85' tall ¾" rebar w/ Thorne cap found, said rebar marking the
southeasterly corner of Parcel A herein conveyed;

 

Thence turning and running South 73° 45' 18" West along the northerly sideline
of land now or formerly of River Run Condominium a distance of 774.58 feet to
the HEB disk on rebar at the point and Place Of Beginning.

 

Parcel Nineteen: A certain condominium unit known as Unit No. 1 (the "Commercial
Unit") in Grand Summit Hotel and Crown Club at Attitash/Bear Peak, a
Condominium, located in Bartlett, Carroll County, State of New Hampshire, said
Condominium having been established pursuant to N.H. R.S.A. 356-B by a
Declaration of Condominium dated March 28, 1997, and recorded in the Carroll
County Registry of Deeds at Book 1692, Page 989, amended by Amendment of
Declaration dated March 20, 2002, recorded at Book 2010, Page 12 (Such
Declaration, as amended, shall hereinafter be referred to as the "Declaration"),
as shown on the Site and Floor Plans entitled "Grand Summit Hotel and Crown Club
Attitash/Bear Peak, A Condominium" recorded in the Carroll County Registry of
Deeds at Plan Number Plan Book 159, Page 53 through 65; and as also shown on a
site plan recorded at Plan Book 174, Page 54, and a floor plan recorded at Plan
Book 201, Page 28, together with a 29.02547% interest in the Common Area
appurtenant to said Unit as defined and described in said Declaration, as said
Declaration has been and may be further amended.

 

Parcel Twenty: Land in Bartlett, Carroll County, New Hampshire, located on the
southerly side of Route 302 and shown as Lot No. 41 on Subdivision Plan, Land of
Attitash Investment Trust, Bartlett, New Hampshire, Area "A", Robert T.
Holloran, Architect & Engineer, dated June 1, 1963, recorded in the Carroll
County Registry of Deeds, Ossipee, New Hampshire, Plan Book 6, Page 83.

 

Parcel Twenty-One: Certain tracts or parcels of land situate in the Town of
Bartlett, County of Carroll, State of New Hampshire, in that part of the Town of
Bartlett known as Alpine Village, more particularly bound and described as
follows:

 

Parcel 1:

 





83

 

--------------------------------------------------------------------------------

 

Lot A1-Beginning at an iron pipe set as shown on a plan entitled "Attitash
Investment Trust, Alpine Village, proposed 3 Lot Subdivision", as surveyed by
Thaddeus Thorne-Surveys, Inc., Center Conway, New Hampshire, July, 1984, revised
to October 9, 1984, recorded at the Carroll County Registry of Deeds at Plan
Book 72, Page 61, said iron pipe being the Northeast corner of Lot A1 and being
situate on the westerly sideline of a 50-foot right-of-way;

 

Thence, continuing along the westerly sideline of said right-of-way on a bearing
of South 00° 31' 40" West, a distance of 248.39 feet to an iron pipe set; said
iron pipe being the Northeast corner of Lot A2 and the Southeast corner of Lot
A1 herein described;

 

Thence, turning to the right and running on a bearing of South 80° 10' 00" West,
a distance of 146.74 feet along the northerly line of Lot A2 to an iron pipe
set; said iron pipe being the Northwest corner of Lot A2 and the Southwest
corner of Lot A1 herein described;

 

Thence turning to the right and running on a bearing of North 00° 35' 20" West,
a distance of 224.35 feet along land now or formerly of Mt. Attitash Lift Corp.,
to an iron pipe set on the southerly sideline of a 66 foot right-of-way; said
iron pipe being the Northwest corner of Lot A1 herein described;

 

Thence, turning to the right and running on a bearing of North 71° 47' 40" East,
a distance of 157.05 feet to the bound of beginning;

 

The above described Lot A1 is said to contain 0.80 acre.

 

Parcel 2:

 

Lot A2-Beginning at an iron pipe corner as shown on a plan entitled "Attitash
Investment Trust, Alpine Village, proposed 3 Lot Subdivision", as surveyed by
Thaddeus Thorne-Surveys, Inc., Center Conway, New Hampshire, July, 1984, revised
to October 9, 1984, recorded at Carroll County Registry of Deeds at Plan Book
72, Page 61, said iron pipe being the Southeast corner of Lot A1 and the
Northeast corner of Lot A2 herein described; and being situate on the westerly
sideline of a 50 foot right-of-way;

 

Thence, running along the westerly sideline of said 50 foot right-of-way on a
bearing of South 00° 31' 40" West, a distance of 245.59 feet to an iron pipe
set; said iron pipe being the Northeast corner of Lot A3 and the Southeast
corner of Lot A2 herein described;

 

Thence, turning to the fight and running on a bearing of South 77° 03' 40" West,
a distance of 143.35 feet along the northerly line of Lot A3 to an iron pipe
set; said iron pipe being the Northwest corner of said Lot A3 and the Southwest
corner of Lot A2 herein described;

 

Thence, turning to the right and running a bearing of North 00° 35' 20" West, a
distance of 252.62 feet along land now or formerly of Mt. Attitash Lift Corp.,
to an iron pipe set, said iron pipe being the Southwest corner of Lot A1 and the
Northwest corner of Lot A2 herein described;

 

Thence, turning to the right and running on a bearing of North 80° 10' 00" East,
a distance of 146.74 feet along the southerly line of Lot A1 to the bound of
beginning.





84

 

--------------------------------------------------------------------------------

 

 

The above described Lot A2 is said to contain 0.81 acre.

 

Parcel 3:

 

Lot A3-Beginning at an iron pipe corner as shown on a plan entitled "Attitash
Investment Trust, Alpine Village, proposed 3 Lot Subdivision", as surveyed by
Thaddeus Thorne-Surveys, Inc., Center Conway, New Hampshire, July, 1984, revised
to October 9, 1984, recorded at Carroll County Registry of Deeds at Plan Book
72, Page 61, said iron pipe being situate on the westerly sideline of a 50 foot
right-of-way and being the Southeast corner of Lot A2 and the Northeast corner
of Lot A3 herein described;

 

Thence, running on a bearing of South 00° 31' 40" West, a distance of 11.27 feet
to an iron pipe set on the sideline of the aforementioned 50 foot right-of-way;

 

Thence, turning to the left and running on a bearing of North 79° 43' 40" East,
a distance of 53.81 feet to an iron pipe set; said iron pipe being the Northwest
corner of land now or formerly of Morrell and the Northeast corner of Lot A3
herein described;

 

Thence, turning to the right and running on a bearing of South 10° 16' 20" East,
a distance of 175.00 feet along the westerly line of said Morrell, to an iron
pipe found; said iron pipe being the Southwest corner of said Morrell and the
Southeast corner of Lot A3 herein described;

 

Thence, turning to the right and running on a bearing of South 79° 43' 40" West,
a distance of 225.50 feet along land now or formerly of Mt. Attitash Lift Corp.
to an iron pipe set; said iron pipe being the Southwest corner of Lot A3 herein
described;

 

Thence, turning to the right and running on a bearing of North 00° 35' 20" West,
a distance of 182.00 feet along land of said Mt. Attitash Lift Corp., to an iron
pipe set; said iron pipe being the Southwest corner of Lot A2 and the Northwest
corner of Lot A3 herein described;

 

Thence, turning to the right and running on a bearing of North 77° 03' 40" East,
a distance of 143.35 feet to the bound of beginning.

 

The above described Lot A3 is said to contain 0.87 acre.

 

Parcel Twenty-Two: The land in Bartlett, Carroll County, New Hampshire, located
on the southerly side of Route 302 and shown as Lot No. 32 on Subdivision Plan,
land of Attitash Investment Trust, Bartlett, New Hampshire, Area "A", Robert T.
Holloran, Architect & Engineer, dated June 1, 1963, recorded in the Carroll
County Registry of Deeds, Ossipee, New Hampshire, Plan Book 6, Page 83, and as
more particularly shown on plan recorded at Carroll County Registry of Deeds at
Plan Book 72, Page 61.

 

Parcel Twenty-Three: A certain tract or parcel of land with any improvements
thereon situated in Bartlett, County of Carroll, State of New Hampshire, more
particularly bounded and described as follows:

 





85

 

--------------------------------------------------------------------------------

 

Commencing at the southwesterly corner of the premises on the northerly side of
Route 302, which corner is the southeasterly corner of the premises formerly of
John W. Hutchinson and now of Mt. Attitash Lift Corporation; thence in an
easterly direction by said Route 302, a distance of 228 feet, more or less, to
land now or formerly of Mt. Attitash Lift Corporation; thence in a northerly
direction by said Mt. Attitash Lift Corporation land to the Saco River; thence
in a northerly or westerly direction by the Saco River to the northeasterly
corner of said Mt. Attitash Lift Corporation; thence in a southerly direction by
said Mt. Attitash Lift Corporation land to the land of the Maine Central
Railroad; thence continuing in a southerly direction by other land of said Mt.
Attitash Lift Corporation to the northerly side of Route 302 at the point of
beginning.

 

Meaning and intending to describe the same premises conveyed to Attitash
Associates to Mt. Attitash Lift Corporation by deed dated September 15, 1977 and
recorded in said Registry of Deeds in Book 645, Page 77.

 

Parcel Twenty Four: A certain tract or parcel of land situated in Bartlett,
County of Carroll, State of New Hampshire, more particularly described as
follows:

 

Commencing at the southwesterly corner of the premises at the southeasterly
corner of the premises conveyed to Marjorie Hyde of the northerly side of Route
302; thence running in an easterly direction by Route 302 to land now or
formerly of John Smith; thence in a northerly direction by land of said Smith
and land now or formerly of W.J. Chandler to the Saco River; thence following
the Saco River in a northerly or westerly direction to the northeasterly corner
of premises conveyed to said Hyde; thence in a southerly direction by land
conveyed to said Hyde to the point of beginning.

 

Being the same premises conveyed to Mt. Attitash Lift Corporation by deed dated
December 18, 1977 and recorded in said Registry of Deeds in Book 691, Page 45.

 

Parcel Twenty-Five: The land in Bartlett, Carroll County, New Hampshire, located
on the southerly side of Route 302 and shown as Lot No. 3A, on Subdivision Plan,
Land of Attitash Investment Trust, Bartlett, New Hampshire, Area "A", Robert T.
Holloran, Architect & Engineer, dated June 1, 1963, and recorded in said
Registry of Deeds in Plan Book 6, Page 83.

 

Being the same premises described in the deed from Robert E. Bowers, Trustee of
Attitash Investment Trust to Mt. Attitash Lift Corporation dated January 5, 1979
and recorded in said Registry of Deeds in Book 734, Page 110.

 

Parcel Twenty-Six: A certain tract or parcel of land situated in Bartlett,
County of Carroll and State of New Hampshire, bounded and described as follows:

 

Beginning at the Southeast Corner, on the right of way of the Maine Central
Railroad, thence running North on the line of the wire fence o the bank to the
bed of the Saco River, thence running West on said land now or formerly of
Chandler to land of said Maine Central Railroad, thence running East on said
bound of Maine Central Railroad to point of beginning.

 





86

 

--------------------------------------------------------------------------------

 

The bound of said Saco River is determined by course of said River as it now is
in this year 1930. A right-of-way to said property over Intervale Road leading
from Riverside Drive also right-of-way over said Riverside Drive is hereby
conveyed.

 

Being the same premises conveyed to Mt. Attitash Lift Corporation form George F.
Bagley, Jr. and Anna Marie Bagley by deed dated July 18, 1979 and recorded in
said Registry of Deeds in Book 752, Page 487.

 

Parcel Twenty-Seven: A certain piece or parcel of land situate in said Bartlett,
Carroll County and State of New Hampshire, known as Lot 2, Property of Richard
Garland, on Proposed 2 Lot Subdivision on the Survey of Thaddeus Thorne-Surveys,
Inc., dated January 21, 1984, and bounded and described as follows:

 

Beginning at an iron pin, to be set, on the Northerly side of Route 302; thence
North 9° 39' West, Sixty-Three and Seven Tenths (63.7) Feet to the land of the
Maine Central Railroad at an iron pin, to be set; thence South 88° 30' East,
along the course of the Maine Central Railroad, Nine Hundred Five (905) Feet to
an iron pin at the Northwest corner of land now or formerly of Russo; thence
South 21° 50' West, along said Russo land, One Hundred Ninety and Five Tenths
(190.5) Feet to an iron pin; thence North 80° 21' West along the Northerly side
of Route 302, Eight Hundred Fifty-Four (854) Feet to the point of beginning.

 

Said Lot 2 is said to contain Two and Fifty-Eight Hundredths (2.58) Acres.

 

Being the same premises described in the deed from Richard Garland to Mt.
Attitash Lift Corporation dated April 30, 1984 and recorded in said Registry of
Deeds in Book 938, Page 127.

 

Parcel Twenty-Eight: A certain tract or parcel of land with the buildings
thereon, situated in the Town of Bartlett, County of Carroll and State of New
Hampshire and more particularly bounded and described as follows:

 

Beginning at a point on the Northerly side of the Maine Central Railroad, said
bound of beginning being located one hundred thirty-two and three tenths (132.3)
feet from the Southeast corner of the dwelling of the Grantor; thence, North 7°
18' East along land of the Grantor a distance of three hundred seventy-eight and
eight tenths (378.8) feet to a point on the top of a banking; thence North 62°
16' West a distance of two hundred eleven (211) feet along other land of the
Grantor to a point on the top of said banking; thence, the Northerly side of the
State Highway (Route 302); thence, Easterly along the Northerly side of said
highway; thence, along the Northerly side of said Maine Central Railroad to the
bound of beginning.

 

Being the same premises described in the deed from Harry Rogers to Mt. Attitash
Lift Corporation dated March 15, 1986 and recorded in said Registry of Deeds in
Book 1081, Page 331.

 

Parcel Twenty-Nine: The land in Bartlett, Carroll County, New Hampshire, located
on the southerly side of Route 302 and shown as Lot No. 27 on subdivision Plan,
Land of Attitash Investment Trust, Bartlett, New Hampshire, Area "A", Robert T.
Holloran, Architect & Engineer, dated June 1, 1963 and recorded in said Registry
of Deeds in Plan Book 6, Page 83.





87

 

--------------------------------------------------------------------------------

 

 

Being the same premises described in the deed from Thomas C. Franco and Irene S.
Franco to Mt. Attitash Lift Corporation dated September 25, 1987 and recorded in
said Registry of Deeds in Book 1262, Page 499.

 

 

Parcel Thirty: A certain piece or parcel of land, with any improvements thereon,
located on the Southerly side of Route 302 in the Town of Bartlett, County of
Carroll and State of New Hampshire and being more particularly bounded and
described as follows:

 

Beginning at an iron pipe on the highway at line of Attitash Lift Corporation;
thence, Southerly on line of said Attitash Lift, one hundred fifty-five (155)
feet to an iron pipe; thence turning and running Westerly parallel to highway,
one hundred thirty (130) feet to an iron pipe; thence turning and running
Northerly parallel to first described line one hundred fifty-five (155) feet to
an iron pipe on line of highway; thence turning and running Easterly along
highway one hundred thirty (130) feet to an iron pipe at the point and place of
beginning.

 

Also conveying the following right-of-way as conveyed by Lyman O. Garland and
Bertha Garland to John Boron by Quitclaim Deed dated April 8, 1970 and recorded
in said Registry of Deeds in Book 472, Page 175.

 

Being the same premise described in the deed from Seemann, Inc. to Mt. Attitash
Lift Corporation dated July 29, 1987 and recorded in said Registry of Deeds in
Book 1263, Page 253.

 

Exhibit B

Leased Premises

 

Blake Leasehold Premises

 

Together with a lease from John Blake to L.B.O. Holding, Inc. executed on
October 12, 2003, recorded in Book 2237, Page 822; as affected by the Assignment
of Lease from John H. Blake, et al, Trustees of the John H. Blake Revocable
Trust to John Blake dated November 5, 2004 and recorded in said Registry of
Deeds in Book 2359, Page 550; and further described as follows:

 

Tract 1: Beginning on the Northerly edge of Route 302, the same being 10 feet
West of a former building; thence running Easterly along said highway a distance
of 113 feet to a point; thence turning and running Northerly and perpendicular
to the said highway to land of Maine Central Railroad; thence turning and
running Westerly along land of said Railroad to a point; thence turning and
running Southerly and parallel to the second mentioned course, to the point of
beginning.

 

Tract 2: Beginning at a point on the Northerly side of Route 302, the same being
ten (10) feet westerly of a former building and being the Northwesterly corner
of land now or formerly of Russo; thence Northerly along land now or formerly of
Russo to land of Maine Central Railroad; thence Westerly along land of said
Maine Central Railroad; thence Westerly along land of said Maine Central
Railroad to land of Garland; thence Southerly along land of said Garland to
Route 302; thence about 257 feet along said highway, Route 302, to the point of
beginning.





88

 

--------------------------------------------------------------------------------

 

 

Exhibit C

Easement Parcels

 

Together with the easement rights recreated in the following instruments:

 

Easement A-River Run

 

Snowmaking and recreational easements by and between Mt. Attitash Lift
Corporation and River Run Condominium Association as contained in a Declaration
of Covenants and Restrictions dated September 29, 1977, recorded in Book 682,
Page 152, and a Restated Declaration of Easements, Covenants and Restrictions
dated May 30, 1994, recorded in Book 1578, Page 17.

 

Easement B-Attitash Associates

 

Pedestrian, vehicular, parking, waterline, drainage and utility rights contained
in a Declaration of Easements and Restrictive Covenants by and between Attitash
Associates and Mt. Attitash Lift Corporation dated November 30, 1993, recorded
in Book 1555, Page 97.

 

 

Easement C-Stony Brook Associates

 

Easement for trails and snowmaking on property of Mountainside-on-Attitash
Association as reserved in deed of Mt. Attitash Lift Corporation to Stony Brook
Associates dated October 10, 1984, recorded in Book 969, Page 79, and as
affected by "Amendment No. 1 to Easement Agreement Dated December 24, 1985",
dated July 1, 1994, and recorded in Book 1582, Page 262.

 

Easement D-Whites Ledges Realty, Inc,

 

Easement for installation, operation, maintenance, repair and access for a golf
course more fully described in the Easement Agreement by and between Whites
Ledges Realty, Inc. and L.B.O. Holding, Inc. dated July 7, 2006 and recorded in
said Registry of Deeds in Book 2546, Page 796.

 

Easement E-Bearfoot Creek, LLC

 

A. Easement for the Relocation and Extension of Abenaki Lift, more fully
described in the Easement, Development and Operating Agreement by and between
L.B.O. Holding, Inc. and Bearfoot Creek, LLC dated October 13, 2006 and recorded
in Book 2603, Page 683.

 

B. Grading rights granted by the Grantee to the Grantor set forth in the deed
from L.B.O. Holding, Inc. to Bearfoot Creek, LLC dated July 2, 2004 and recorded
in said Registry of Deeds in Book 2315, Page 670.

 

Easement F

 





89

 

--------------------------------------------------------------------------------

 

Water pipe rights reserved in the deed from Leon S. Rogers to Wayland Cook dated
July 19, 1938 and recorded in said Registry of Deeds in Book 212, Page 42.

 

Easement G

 

Rights and Easements that benefit L.B.O. Holdings, Inc., its successors or
assigns as set forth in the Declaration of Easements by and between L.B.O.
Holding, Inc. and L.B.O. Hotel Co., dated June 28, 1996 and recorded in Book
1662, Page 427; as re-recorded in Book 1666, Page 739; as amended by the Amended
and Re-Stated Declaration of Easements dated October 3, 1996 and recorded in
said Registry of Deeds in Book 1674, Page 471.

 

Easement H

 

Rights and easements granted by Attitash Enterprises, Inc. and Cathedral Trail
Development Corporation to Mt. Attitash Lift Corporation set forth in the deed
dated December 19, 1980 and recorded in said Registry of Deeds in Book 808, Page
327.

 

 

CROTCHED MOUNTAIN

 

Exhibit "A"

Legal Description

 

Real property in the City of Bennington, County of Hillsborough, State of New
Hampshire, described as follows:

Tract 1: Bennington Tax Map Sheet 12, Lot 1-D

 

A certain tract or parcel of land located on the southerly side of State Route
47, also known as Francestown Road, in the Town of Bennington, County of
Hillsborough, State of New Hampshire, being Lot 12-1D, as shown on plan entitled
"Boundary Survey Property of: Crotched Mountain Properties, L.L.C. Bennington,
N.H. South side of Route 47 (Francestown Rd.) Dated June 20, 2002 Scale 1" =
100' Survey By: Robert C. Palmer, L.L.S. #590", said plan to be recorded in the
Hillsborough County Registry of Deeds, being bounded and described as follows:

 

Beginning at a point on the southerly side of State Route 47, also known as
Francestown Road, said point being the northeasterly corner of the within
described premises and the northwesterly corner of Lot 12-1E as shown on said
plan, now of Crotched Mountain Properties, L.L.C.;

 

Thence S. 00° 30' 00" E. a distance of 550.00 feet along said Lot 12-1E to a
point at the Town Line of the Town of Bennington and the Town of Francestown,
said point being the southeasterly corner of the within described premises and
the southwesterly corner of Lot 12-1E as shown on said plan at Lot 7-15, now of
Crotched Mountain Properties, L.L.C.;

 

Thence N. 77° 00' 00" W. a distance of 245.00 feet along said Town Line and Lot
7-15 to a point at a corner of said Town Line at Lot 12-1C as shown on said
plan, now or formerly of Trailside Development, Inc.;

 





90

 

--------------------------------------------------------------------------------

 

Thence N. 64° 04' 12" W. a distance of 150.00 feet along Lot 12-1C to a point,
said point being the southwesterly corner of the within described premises at
Lot 12-1 as shown on said plan, now of Crotched Mountain Properties, L.L.C.;

 

Thence N. 33° 45' 00" E. a distance of 290.00 feet along Lot 12-1 to a point;

 

Thence N. 00" 30' 00" W. a distance of 189.50 feet along Lot 12-1 to a point on
the southerly side of State Route 47, said point being the northwesterly corner
of the within described premises and the northeasterly corner of Lot 12-1;

 

Thence S. 89° 37' 56" E. a distance of 209.36 feet along the southerly side of
State Route 47 to the point or place of beginning.

 

Meaning and intending to be Tract I in deed of Community Development Finance
Authority to Crotched Mountain Properties, L.L.C., dated March 13, 2002, and
recorded in the Hillsborough County Registry of Deeds at Volume 6599, Page 1651.
See also Volume 6436, Page 2283.

 

Also including all remaining buildings and structures located on Lot 12-1D in
the Town of Bennington, County of Hillsborough and State of New Hampshire being
the 2nd Tract in deed of the Town of Bennington to Crotched Mountain Properties,
L.L.C., dated 05/15/02 and recorded in the Hillsborough County Registry of Deeds
at Volume 6637, Page 954. See also Volume 6052, Page 1512.

 

Tract 2: Francestown Tax Map Sheet 7, Lot 15

 

 

A certain tract or parcel of land located on the southerly side of State Route
47, also known as the Francestown Road, in the Town of Francestown, County of
Hillsborough, State of New Hampshire, being Lot 7-15, as shown on plan entitled
"Boundary Survey Lot 7-15 Crotched Mountain Properties, L.L.C., Francestown,
N.H. Hillsborough County Dated April 20, 2002 Scale 1" = 200', Robert C. Palmer,
L.L.S. #590", said plan to be recorded in the Hillsborough County Registry of
Deeds, being bounded and described as follows:

 

Beginning at a point in a stone wall on the southerly side of State Route 47,
said point being the northeasterly corner of the within described premises and
the northwesterly corner of Lot 7-14 as shown on said plan, now of Randall P. &
Shirlee Ferrara;

 

Thence S. 00° 30' E, a distance of 487.80 feet along a stone wall and said
Ferrara land to point at a corner of stone walls;

 

Thence S. 71° 20' E. a distance of 282.8 feet along a stone wall to a point at
the end of said stone wall;

Thence S. 79° 30' E, a distance of 131.9 feet along said Ferrara land to a point
at the beginning of the stone wall on the westerly sideline of Mountain Road;

 





91

 

--------------------------------------------------------------------------------

 

Thence S. 05° 39' E. a distance of 302.5 feet along said stone wall and the
westerly sideline of Mountain Road to a point at an intersection of stone walls,
said point being the northeasterly corner of Lot 7-13 as shown on said plan, now
of John B. Perry & Sioe Hoen T. Perry;

 

Thence N. 85° 32' W. a distance of 429.1 feet along a stone wall and said Perry
land to a point at an intersection of stone walls, said point being the
northeasterly corner of Lot 7-12 as shown on said plan, now of Jean C.
MacDonald, Trustee;

 

Thence N. 82° 30' W. a distance of 271 feet along said stone wall and said
Trustee land to an iron pin at a corner of said stone wall;

 

Thence S. 18° 13' 47" W, a distance of 554.89 feet along said stone wall to a
point at the end of said stone wall at or near an abandoned road;

 

Thence S. 20° 59' W. a distance of 12.00 feet to a point at or in said abandoned
road;

 

Thence N. 61 ° 48' 26" W. a distance of 165.95 feet along said abandoned road to
a point;

 

Thence N. 47'" 30' 00" W. a distance of 199.62 feet along said abandoned road to
a point;

 

Thence N. 60° 00' 00" W. a distance of 86.00 feet along said abandoned road to a
point;

 

Thence N. 70° 00' 00" W. a distance of 199.24 feet along said abandoned road to
a point;

 

Thence N. 69° 15' 00" W. a distance of 199.90 feet along said abandoned road to
a point;

 

Thence S. 29° 00' W. a distance of 18.00 feet in said abandoned road to a point
at an intersection of stone walls at Lot 7-6 as shown on said plan, now of the
Town of Francestown;

 

Thence S. 07° 44' 30" W. a distance of 1127.05 feet along said stonewall and Lot
7-6 to a point;

 

Thence N. 80 21' 40" W. a distance of 801.07 feet along Lot 7-6 and partially
along a stone wall to a point;

 

Thence S. 78° 00' W. a distance of 98.48 feet along Lot 7-6 to a point at a
stone wall;

 

Thence N. 81° 02' 40" W. a distance of 264.86 feet along Lot 7-6 and partially
along a stone wall to a point;

 

Thence S. 52° 00' W. a distance of 215.32 feet along Lot 7-6 and partially along
a stone wall to a point at the end of said stone wall;

 

Thence S. 89° 15' W. a distance of 1000.88 feet along Lot 7-6 to a Town Line
stone monument at the Town Line of the Town of Bennington and the Town of
Francestown at Lot 5-5 as shown on said plan, now of Larry & Margaret Ann
Samuels;

 





92

 

--------------------------------------------------------------------------------

 

Thence N. 80° 09' 55" W. a distance of 835.49 feet along the Town Line and Lot
5-5 to a point at an intersection of stone walls, said point being the
southwesterly corner of the within described premises at Lot 12-8 as shown on
said plan, now of Crotched Mountain Properties, L.L.C.;

 

Thence N. 07° 18' 33" E. a distance of 2692.6 feet along the Town Line, said
stone wall and Lot 12-8 to a point on the southerly side of Onset Road;

 

Thence N. 32° 35' E. a distance of 59.74 feet across Onset Road to a point at a
corner of stone walls at Lot 12-4 as shown on said plan, now of Thomas A.
Corcoran, et al;

 

Thence N. 06° 54' 17" E. a distance of 739.00 feet along the Town Line, a stone
wall, Lot 12-4, Lot 12-7 as shown on said plan, now of Dennis Caton, and Lot
12-6 as shown on said plan, now of Lori A. Stumpfol, to a point at an
intersection of stone walls at Lot 12-1B as shown on said plan, now of Crotched
Mountain Properties, L.L.C., said point being the northwesterly corner of the
within

described premises;

 

Thence S. 84° 45' 40" E. a distance of 602.56 feet along the Town Line, a stone
wall and Lot 12-1B to a point at a corner of said stone wall;

 

Thence N. 07° 00' E. a distance of 42.5 feet along the Town Line, said stone
wall and Lot 12-1B to a point at a corner of said stone wall;

 

Thence S. 81° 10' 50" E. a distance of 410.69 feet along the Town Line, Lot
12-1B and partially along a stone wall to a point at Lot 12-1A as shown on said
plan, now of Crotched Mountain Properties, L.L.C.;

 

Thence S. 06° 31' 48" W. a distance of 495.07 feet along the Town Line,
partially along a stone wall and Lot 12-1A to a point at Lot 12-1C as shown on
said plan, now or formerly of Trailside Development, Inc.;

 

Thence S. 07° 05' 59" W. a distance of 277.00 feet along the Town Line and Lot
12-1C to a point;

 

Thence S. 02° 24' 31" W. a distance of 517.58 feet along the Town Line and Lot
12-1C to a point;

 

Thence S. 51° 15' 50" E. a distance of 104.64 feet along the Town Line,
partially along a stone wall and Lot 12-1C to a point;

 

Thence S. 52° 42' 00" E. a distance of 508.51 feet along the Town Line and
Lot12-1C to a point;

 

Thence S. 56° 49' 20" E. a distance of 442.61 feet along the Town Line and Lot
12-1C to a point at the beginning of a stone wall;

 

Thence S. 65° 49' 14" E. a distance of 276.07 feet along the Town Line, Lot
12-1C and along said stone wall to a point at a corner of stone walls;





93

 

--------------------------------------------------------------------------------

 

 

Thence N. 11° 00' 20" E. a distance of 924.00 feet along the Town Line,
partially along a stone wall and Lot 12-1C to a point at Lot 12-1D as shown on
said plan, now of Crotched Mountain Properties, L.L.C.;

 

Thence S. 77° 00' 00" E. a distance of 1040.14 feet along the Town Line, Lot
12-1D and Lot 12-1E as shown on said plan, now of Crotched Mountain Properties,
L.L.C., to a point at a corner of said Town Line;

 

Thence N. 05° 80' E. a distance of 173.00 feet along the Town Line and Lot 12-1E
to a point at Lot 7-16 as shown on said plan, now of Jeffrey A. & Sheila S.
Farres;

 

Thence N. 82° 09' 43" E. a distance of 203.50 feet along Lot 7-16 to a point on
the southerly side of Route 47;

 

Thence S. 69° 30' 06" E. a distance of 338.64 feet along the southerly side of
Route 47 to a point at the beginning of a stone wall;

 

Thence S. 66° 75' 10" E. a distance of 236.12 feet along the southerly side of
Route 47 and said stone wall to a point;

 

Thence S. 59° 20' 20" E. a distance of 123.40 feet along the southerly side of
Route 47 and said stone wall to the point or place of beginning.

 

Also included herein is all of Crotched Mountain Properties, L.L.C.'s interest
in Onset Road contiguous to the northerly sideline of the within described
premises as shown on said plan.

 

Meaning and intending to be a portion of Tract II of land in deed of Community
Development Finance Authority to Crotched Mountain Properties, L.L.C., dated
March 13, 2002, and recorded in the Hillsborough County Registry of Deeds at
Volume 6599, Page 1651. See also Volume 6436, Page 2283.

 

Said parcel is also a part of Lot 7-15 as shown on plan entitled "Boundary
Survey Lot 7-15 Crotched Mountain Properties, L.L.C., Francestown, N.H.
Hillsborough County Dated April 20, 2002 Scale 1"=200' Robert C. Palmer, LLS
#590", said plan to be recorded in the Hillsborough County Registry of Deeds.

 

Excluded from Tract 2 is a certain tract or parcel of land shown as Lot 1 on a
plan of land entitled "Subdivision Plan, Crotched Mountain Properties, L.L.C.,"
dated October 28, 2003, recorded in the Hillsborough County Registry of Deeds as
Plan No. 33107. Also excluding a non-exclusive rights-of-way extension of Onset
Road as shown on said Plan No. 33107 for ingress and egress to and

from said Lot 1 and the municipal portion of Onset Road.

 

Tract 3: Bennington Tax Map Sheet 12, Lot 1

 





94

 

--------------------------------------------------------------------------------

 

A certain tract or parcel of land located on the southerly side of State Route
47, also known as Francestown Road, in the Town of Bennington, County of
Hillsborough, State of New Hampshire, being Lot 12-1, as shown on plan entitled
"Boundary Survey Property of: Crotched Mountain Properties, L.L.C. South side of
Route 47 (Francestown Road) Bennington, N.H. Hillsborough County Dated June 28,
2002 Scale 1"= 100' Survey By: Robert C. Palmer, LLS #590", said plan to be
recorded in the Hillsborough County Registry of Deeds, being bounded and
described as follows:

 

Beginning at a point on the southerly side of State Route 47, said point being
the northeasterly corner of the within described premises at Lot 12-1D as shown
on said plan, now of Crotched Mountain Properties, L.L.C.;

 

Thence S. 00° 30' 00" E. a distance of 189.50 feet along Lot 12-1D to a point;

 

Thence S. 33° 45' 00" W. a distance of 290.00 feet along Lot 12-1D to a point,
said point being the southeasterly corner of the within described premises at
Lot 12-1C as shown on said plan, now or formerly of Trailside Development, Inc.;

 

Thence N. 64° 04' 12" W. a distance of 1023.76 feet along Lot 12-1C to a point,
said point being the southwesterly corner of the within described premises at
Lot 12-1A as shown on said plan, now of Crotched Mountain Properties, L.L.C.;

 

Thence N. 43° 34' 40" E. a distance of 575.00 feet along Lot 12-1A to a point on
the southerly side of Route 47, said point being the northwesterly corner of the
within described premises and the eastern most point of Lot 12-1A as shown on
said plan;

 

Thence S. 42° 28' 28" E. a distance of 207.58 feet along the southerly side of
Route 47 to a point;

 

Thence S. 47° 02' 16" E. a distance of 191.31 feet along the southerly side of
Route 47 to a point;

 

Thence S. 55° 36' 14" E. a distance of 157.55 feet along the southerly side of
Route 47 to a point;

 

Thence S. 72° 53' 50" E. a distance of 136.01 feet along the southerly side of
Route 47 to a point;

 

Thence S. 81° 38' 15" E. a distance of 145.16 feet along the southerly side of
Route 47 to the point or place of beginning.

 

Meaning and intending to be the 1st tract in deed of the Town of Bennington to
Crotched Mountain Properties, L.L.C., dated May 15, 2002, and recorded in the
Hillsborough County Registry of Deeds at Volume 6637, Page 954. See also Volume
5690, Page 727.

 

Tract 4: Bennington Tax Map Sheet 12, Lot 1-A

 

A certain tract or parcel of land located on the southerly side of State Route
47, also known as Francestown Road, and the southeasterly side of Onset Road in
the Town of Bennington, County of Hillsborough, State of New Hampshire, being
Lot 12-1A, as shown on plan entitled "Boundary Survey Property of: Crotched
Mountain Properties, L.L.C. South side of Route 47



95

 

--------------------------------------------------------------------------------

 

(Francestown Road) Bennington, N.H. Hillsborough County Dated June 28, 2002
Scale 1" = 100' Survey By: Robert C. Palmer, L.L.S. #590", said plan to be
recorded in the Hillsborough County Registry of Deeds, being bounded and
described as follows:

 

Beginning at a point on the southerly side of Route 47 and the southeasterly
side of Onset Road, said point being the northeast corner of the within
described premises;

 

Thence S. 18° 40' 46" E. a distance of 132.79 feet along the southerly side of
Route 47 to a point;

 

Thence S. 26° 52' 11" E. a distance of 168.15 feet along the southerly side of
Route 47 to a point;

 

Thence S. 34° 37' 24" E. a distance of 144.02 feet along the southerly side of
Route 47 to a point, said point being the eastern most point of the within
described premises at and the northwesterly corner of Lot 12-1 as shown on said
plan, now of Crotched Mountain Properties, L.L.C.;

 

Thence S. 43° 34' 40" E. a distance of 575.00 feet along Lot 12-1 to a point at
Lot 12-1C as shown on said plan, now or formerly of Trailside Development, Inc.,
said point being the southwesterly corner of Lot 12-1 as shown on said plan;

 

Thence S. 43° 34' 40" W. it distance of 40.00 feet along Lot 12-1C to a point,
said point being the southern most point of the within described premises;

 

Thence N. 48° 20' 00" W. a distance of 195.00 feet along Lot 12-1C to a point at
the Town Line of the Town of Bennington and the Town of Francestown, said point
being the southwesterly corner of the within described premises at Lot 7-15, now
of Crotched Mountain Properties, L.L.C.;

 

Thence N. 06° 31' 48" E. a distance of 635.00 feet along Lot 7-15, through a
corner of the Town Line of the Town of Bennington and the Town of Francestown
and along Lot 12-1B as shown on said plan, now of Crotched Mountain Properties,
L.L.C., to a point on the southeasterly side of Onset Road, said point being the
northwesterly corner of the within described premises;

 

Thence N. 75° 02' 55" E. a distance of 307.45 feet along the southeasterly side
of Onset Road to the point or place of beginning.

 

Meaning and intending to be the 3rd tract in deed of the Town of Bennington to
Crotched Mountain Properties, L.L.C., dated May 15, 2002, and recorded in the
Hillsborough County Registry of Deeds at Volume 6637, Page 954. See also Volume
5690, Page 727.

 

Tract 5: Bennington Tax Map Sheet 12, Lot 1-B

 

A certain tract or parcel of land located on the westerly side of State Route
47, also known as Francestown Road, in the Town of Bennington, County of
Hillsborough, State of New Hampshire, being Lot #12-1B, as shown on plan
entitled "Subdivision Lot 12 - 13 (sic) Crotched Mountain Properties, L.L.C.,
Bennington, N.H. Hillsborough County" dated July, 2002 Scale 1" = 100' Robert C.
Palmer, L.L.S., said plan to be recorded in the Hillsborough County Registry of
Deeds, being the 4th tract in deed of the Town of Bennington to Crotched
Mountain Properties,



96

 

--------------------------------------------------------------------------------

 

L.L.C., dated May 15, 2002, and recorded in the Hillsborough County Registry of
Deeds at Volume 6637, Page 954. See also Volume 5690, Page 727.

 

Reserved and excepted from this conveyance are Subdivided Parcel A, and
Subdivided Parcel B, as shown on said plan, bounded and described as follows:

 

Subdivided Parcel A: A certain tract or parcel of land located on the southerly
side of Onset Road in the Town of Bennington, County of Hillsborough, State of
New Hampshire, being Lot #1, as shown on plan entitled "Subdivision Lot 12 -
13(sic) Crotched Mountain Properties, L.L.C., Bennington, N.H. Hillsborough
County" dated July, 2002 Robert C. Palmer, L.L.S., said plan being recorded in
the Hillsborough County Registry of Deeds as Plan #32329, being bounded and
described as follows:

 

Beginning at a point on the southerly side of Onset Road, said point being the
northwesterly corner of the within described premises at land of Jean Lefavour;

 

Thence S. 65° 48' 04" E. a distance of 183.23 feet along the southerly side of
Onset Road to a point;

 

Thence S. 63° 26' 05" E. a distance of 178.88 feet along the southerly side of
Onset Road to a point, said point being the northeasterly corner of the within
described premises and the northwesterly corner of Lot #2 as shown on said plan;

 

Thence S. 10° 18' 57" W. a distance of 604.60 feet along Lot #2 to a point in a
stone wall on the Town Line of The Town of Bennington and The Town of
Francestown, said point being the southeasterly corner of the within described
and the southwesterly corner of Lot #2 at other land of Crotched Mountain
Properties, L.L.C.;

 

Thence N. 84° 45' 40" W. a distance of 307.56 feet along said stone wall and
said Town Line to a point at an intersection of stone walls, said point being
the southwesterly corner of the within described premises at land now of Lori A.
Stumfol;

 

Thence N. 6° 54' 17" E. a distance of 727.13 feet along a stone wall, said
Stumfol land, land now of South Face Condo Assn., land of Scott and Lynsy
London, land of Scott Prendergas and Patricia Sullivan and along said Lefavour
land to the point or place of beginning.

 

Meaning and intending to be a portion Tract #4 in deed of The Town of Bennington
to Crotched Mountain Properties, L.L.C., dated May 15, 2002, and recorded in the
Hillsborough County Registry of Deeds at Volume 6637, Page 954. See also Volume
6052, Page 1512 and Volume 5690, Page 727.

 

Subject to restriction as to Tax Lot 12-001-B as stated in said deed at Volume
6637, Page 954.

 

Said Subdivided Parcel A shall not be further subdivided.

 

Subdivided Parcel B: A certain tract or parcel of land located on the southerly
side of Onset Road in the Town of Bennington, County of Hillsborough, State of
New Hampshire, being Lot



97

 

--------------------------------------------------------------------------------

 

#2, as shown on plan entitled "Subdivision Lot 12 - 13(sic) Crotched Mountain
Properties, L.L.C. Bennington, N.H. Hillsborough County" dated July, 2002 Robert
C. Palmer, L.L.S., said plan being recorded in the Hillsborough County Registry
of Deeds as Plan #32329, being bounded and described as follows:

 

Beginning at a point on the southerly side of Onset Road, said point being the
northwesterly corner of the within described premises and the northeasterly
comer of Lot #1 as shown on said plan;

 

Thence S. 61° 41' 57" E. a distance of 295.30 along the southerly side of Onset
Road to a point;

 

Thence S. 51° 20' 25" E. a distance of 64.08 feet along the southerly side of
Onset Road to a point;

 

Thence S. 45° 00' 00'' E. a distance of 56.57 feet along the southerly side of
Onset Road to a point;

 

Thence S. 26° 33' 54" E. a distance of 67.08 feet along the southwesterly side
of Onset Road to a point;

 

Thence S. 18° 26' 06" E. a distance of 158.11 feet along the southwesterly side
of Onset Road to a point, said point being the northeasterly corner of the
within described premises at the remainder lot as shown on said plan now of
Crotched Mountain Properties, L.L.C.;

 

Thence S. 37° 57' 58" W. a distance of 211.25 feet along said remainder lot to a
point in a stone wall, said point being the southeasterly corner of the within
described premises at the Town Line of The Town of Bennington and The Town of
Francestown;

 

Thence N. 81° 10' 50" W. a distance of 110.69 feet along said stone wall and
said Town Line to a corner of said walls;

 

Thence S. 07° 00' 00'' W. a distance of 42.50 feet along said stone wall and
said Town Line to point at the corner of said stone wall;

 

Thence N. 84° 45' 40" W. a distance of 295.00 feet along said stone wall and
said Town Line to a point, said point being the southwesterly corner of the
within described premises and the southeasterly corner of Lot #1;

 

Thence N. 10° 18' 57" W. a distance of 604.60 feet along Lot #1 to the point or
place of beginning.

 

Meaning and intending to be a portion of Tract #4 in deed of The Town of
Bennington to Crotched Mountain Properties, L.L.C., dated May 15, 2002, and
recorded in the Hillsborough County Registry of Deeds at Volume 6637, Page 954.
See also Volume 6052, Page 1512 and Volume 5690, Page 727.

 

Said Subdivided Parcel B shall not be further subdivided.





98

 

--------------------------------------------------------------------------------

 

 

Tract 6: Easements and Rights located on Bennington Tax Map Sheet 12, Lot 1-C

 

Certain easements and rights located on the southerly side of State Route 47,
also known as Francestown Road, in the Town of Bennington, County of
Hillsborough State of New Hampshire, being on Lot 12-1C as shown on the Town of
Bennington Tax Map, and being the 5th tract in deed of the Town of Bennington to
Crotched Mountain Properties, L.L.C., dated May 15, 2002, and recorded in the
Hillsborough County Registry of Deeds at Volume 6637, Page 924. See also Volume
5690, Page 727, said easements and rights are more particularly described in
deed of Monadnock Business Ventures, Inc., dated December 29, 1994 to EaSTAR
Ventures, L.L.C., recorded in the Hillsborough County Registry of Deeds at
Volume 5601, Page 1043, as follows:

 

(1) The right to pass and repass in common with others by vehicle or otherwise
over and along East Road, so-called;

 

(2) The right to construct, maintain, use, improve and keep in repair ski slopes
on land marked "Ski Easement" on Sheet #1 and #2 on a plan entitled "Subdivision
of Land of Francestown Mountain Land Associates in Francestown, New Hampshire"
by Hayes Engineering, Inc. dated September 8, 1972, together with the right to
install, maintain and operate thereon for such purposes appropriate temporary or
permanent mechanical equipment and such other related facilities as Ski
Crotched, Incorporated, its heirs, successors and assigns may require.

 

(3) The right to use, improve, repair and maintain the existing parking lot as
shown on Sheet #1 of said plan entitled "Subdivision of Land of Francestown
Mountain Land Associates in Francestown, New Hampshire" by Hayes Engineering,
Inc. dated September 8, 1972.

 

Excepting and Reserving from the rights granted in paragraphs (2) and (3) above
the right to construct and maintain roads and necessary services as required by
the Francestown Planning Board in connection with the grantor's proposed
"Condominium III" subdivision substantially as is shown on the above-described
plan dated September 8, 1912 and also the right to construct one tier

of condominium units on the northerly portion of said "Ski Easement".

 

Reference is also made to Tract #4 as shown on Hillsborough County Registry of
Deeds Plan #19612 and Hillsborough County Registry of Deeds Plan #20382.

 

Tract 7: Bennington Tax Map Sheet 12, Lot 1-E

 

A certain tract or parcel of land located on the southerly side of State Route
47, also known as Francestown Road, in the Town of Bennington, County of
Hillsborough, State of New Hampshire, being Lot 12-1E, as shown on plan entitled
"Boundary Survey Property of: Crotched Mountain Properties, L.L.C. Bennington,
N.H. South side of Route 47 (Francestown Rd.) Dated June 20, 2002 Scale 1" =
100' Survey By: Robert C. Palmer, L.L.S. #590", said plan to be recorded in the
Hillsborough County Registry of Deeds, being bounded and described as follows:

 





99

 

--------------------------------------------------------------------------------

 

Beginning at a point on the southerly side of State Route 47, also known as
Francestown Road, said point being the northeasterly corner of the within
described premises and the northwesterly corner of Lot 7-16, now or formerly of
Jeffrey A. & Sheila S. Ferres, on the Town Line of the Town of Bennington and
the Town of Francestown;

 

Thence S. 05° 30' W. a distance of 273.00 feet along the Town Line, Lot 7-16 and
Lot 7-15, now of Crotched Mountain Properties, L.L.C., to a point, said point
being the southeasterly corner of the within described premises;

 

Thence N. 77° 00' 00" W. a distance of 795.14 feet along the Town Line and Lot
7-15 to a point, said point being the southwesterly corner of the within
described premises and the southeasterly corner of Lot 12-1D as shown on said
plan, now of Crotched Mountain Properties, L.L.C.;

 

Thence N. 00° 30' 00" W. a distance of 550.00 feet along Lot 12-1D to a point on
the southerly side of State Route 47, said point being the northwesterly corner
of the within described premises and the northeasterly comer of Lot 12-1D;

 

Thence N. 87° 15' 12" E. a distance of 72. 11 feet along the southerly side of
Route 47 to a point;

 

Thence S. 85° 25' 34" E. a distance of 125.40 feet along the southerly side of
Route 47 to a point;

 

Thence S. 77° 11' 45" E. a distance of 112.81 feet along the southerly side of
Route 47 to a point;

 

Thence S. 63° 26' 06" E. a distance of 100.62 feet along the southerly side of
Route 47 to a point;

 

Thence S. 46° 48' 22" E. a distance of 314.11 feet along the southerly side of
Route 47 to a point;

 

Thence S. 43° 37' 10" E. a distance of 117.41 feet along the southerly side of
Route 47 to a point;

 

Thence S. 50° 46' 40" E. a distance of 127.40 feet along the southerly side of
Route 47 to the point or place of beginning.

 

Meaning and intending to be the 6th tract in deed of the Town of Bennington to
Crotched Mountain Properties, L.L.C., dated May 15, 2002, and recorded in the
Hillsborough County Registry of Deeds at Volume 6637, Page 954. See also Volume
5690, Page 727.

 

Tract 8: Bennington Tax Map Sheet 12, Lot 8

 

A certain tract or parcel of land located on the southerly side of Onset Road in
the Town of Bennington, County of Hillsborough, State of New Hampshire, being
Lot 12-8, as shown on plan entitled "Boundary Survey Property of: Crotched
Mountain Properties, L.L.C. South side of Onset Road Bennington, N. H.
Hillsborough County Dated July 26, 2002 Scale 1" = 200' Survey By: Robert C.
Palmer, LLS #590", to be recorded in the Hillsborough County Registry of Deeds,
being bounded and described as follows:

 

 





100

 

--------------------------------------------------------------------------------

 

Beginning at a point in a stone wall on the Town Line of the Town of Bennington
and the Town of Francestown on the southerly side of a private road as shown on
said plan, said point being the northeasterly corner of the within described
premises at Lot 7-15 as shown on said plan, now of Crotched Mountain Properties,
L.L.C.;

 

Thence S. 07° 18' 33" W. a distance of 2692.6 feet along the Town Line, said
stone wall and Lot 7-15 to a point in a corner of said stone wall, said point
being the southeasterly corner of the within described premises at Lot 5-5 as
shown on said plan, now of Larry & Margaret Ann Samuels;

 

Thence N. 82° 00' W. a distance of 293.44 feet along a stone wall and Lot 5-5 to
a point;

 

Thence N. 80° 00' W. a distance of 195.63 feet along said stone wall and Lot 5-5
to a point;

 

Thence N. 81° 00' W. a distance of 293.44 feet along said stone wall and Lot 5-5
to a point;

 

Thence N. 81° 00' W. a distance of 252.12 feet along said stone wall and Lot 5-5
to a point at an intersection of stone walls, said point being the northwesterly
corner of the within described premises at Lot 5-4 as shown on said plan, now of
Kenneth F. Warren & Betsy Ann Finnan, Trustees;

 

Thence N. 05° 00' E. a distance of 1073.5 feet along a stone wall and Lot 5-4 to
a point;

 

Thence N. 06° 45' E. a distance of 400.0 feet along said stone wall and Lot 5-4
to a point;

 

Thence N. 09° 30' E. a distance of 100.0 feet along said stone wall and Lot 5-4
to a point;

 

Thence N. 06° 30' E. a distance of 100.0 feet along said stone wall and Lot 5-4
to a point;

 

Thence N. 08° 10' E. a distance of 287.0 feet along said stone wall and Lot 5-4
to a point at a corner of said stone walls;

 

Thence S. 62° 00' E. a distance of 69.0 feet along said stone wall and Lot 5-4
to an iron pin in said stone wall;

 

Thence N. 30° 39' 30" E. a distance of 796.34 feet along said stone wall and Lot
5-4 to a point on the southerly side of Onset Road, said point being the
northwesterly corner of the within described premises;

 

Thence S. 82° 56' 30" E. a distance of 696.82 feet partially along a stone wall
and along the southerly side of Onset Road to the point or place of beginning.

 

Meaning and intending to be the 7th tract in deed of the Town of Bennington to
Crotched Mountain Properties, L.L.C., dated May 15, 2002, and recorded in the
Hillsborough County Registry of Deeds at Volume 6637, Page 954. See also Volume
5690, Page 727.

 

Subleased Parcels:





101

 

--------------------------------------------------------------------------------

 

 

The following two Tracts which are subleased pursuant to the terms of a Lease
between the Town of Francestown, NH, and Crotched Mountain Properties, L.L.C.:

 

Two (2) certain tracts or parcels of land located in the Town of Francestown,
County of Hillsborough, State of New Hampshire, being shown as Map 7/Lot 6A and
Map 7/Lot 6B on plan entitled "Subdivision Lease Annex Plan, Town of Francestown
to Crotched Mountain Properties, L.L.C.," dated June 19, 2003, revised through
August 7, 2003, prepared by Sandford Surveying and

Engineering, recorded in the Hillsborough County Registry of Deeds, as Plan No.
32639 bounded and described as follows:

 

Tract 9:

 

 

Beginning at a stone in the northwest corner of the parcel to be leased, on the
town line between Francestown and Bennington, abutting land of Crotched Mountain
Properties, L.L.C., then proceeding N 89°15' E a distance of 1,000.88 feet to a
stone wall; thence N 52°00' E a distance of 215.32 feet along the stone wall;
thence S 81°02'40" E a distance of 264.86 feet partially along a stone wall;
thence N 78°00' E a distance of 98.48 feet to a stone wall; thence S 80°21'40" E
a distance of 450.0 feet along a stone wall, to the northeast corner of the
parcel;

 

Thence S 44°58'20" W a distance of 1,063.37 feet; thence N 84°48'53" W a
distance of 300 feet; thence S 21°43'50" W a distance of 500.0 feet to a point
at the southeast corner of the parcel,

 

Thence N 50°01'15" W a distance of 1,068.24 feet to a point at the southwest
corner of the parcel;

 

Thence N 15°30' E a distance of 140.0 feet; thence N 09°00' E a distance of
200.0 feet; thence N 06°14' E a distance of 122.0 feet to the point of
beginning.

 

Tract 10:

 

Beginning at a corner of stone walls constituting the northern most point of a
triangle, abutting Mountain Road and abutting land of Crotched Mountain
Properties, L.L.C., thence S 69°15' E a distance of 199.90 feet along Mountain
Road; thence S 70°00' E a distance of 95.0 feet along Mountain Road to the
southeast corner of the parcel;

 

Thence S 49°49' W a distance of 538.94 feet to a point on a stone wall to the
southwest corner of the parcel;

 

Thence N 07°44'30" E along a stone wall a distance of 500.00 feet; thence N
29°00' E a distance of 18.0 feet to the point of beginning.

 

Tract 9 and Tract 10 meaning and intending to be a portion of the same premises
conveyed to the Town of Francestown by Foreclosure Deed of the United States
Cellular Corporation, dated June 12, 2000, and recorded in the Hillsborough
County Registry of Deeds at Volume 6275, Page



102

 

--------------------------------------------------------------------------------

 

1095. See also Volume 5601, Page 1060 and Volume 5601, Page 1043. Reference is
also made to

Hillsborough County Registry of Deeds Plans #9326 and #4224.

 

The insured premises are subject to, and have the benefit of, the provisions of
the Ground Lease between Crotched Mountain Properties, L.L.C. and SNH
Development, Inc., dated May 27, 2003, Notice of which is recorded in the
Hillsborough County Registry of Deeds at Book 6958, Page 208.

 

 

 





103

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 3.1 (e) – Collateral Assignments of Lease(s)

 

 

None.





104

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 3.1(f) – UCC Financing Statements

 

 

None.





105

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 3.4 – Litigation

 

 

Plaintiff

Defendant

Claim No.

Loss Date

Court

Case

Notes

Jamie Lynn Demarais

L.B.O. Holding, Inc.

075-010557

8/4/2011

U.S. District Court of New Hampshire

1:14-CV-00247-PB

CV – Personal Injury Alpine Slide

Sally P. Stouse, Philip D. Weeks and Vann A. Weeks

Paoli Peaks, Inc.

 

 

Orange County Circuit Court

59C01-1004-PL-000167

Civil Plenary

Sean Walsh

Snow Creek, Inc.

075-011110

 

Circuit Court Platte County, Missouri

15AE-CV01576

 





106

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 6.1(a) – Subsidiary Borrowers' Interests in the Properties,

Improvements and Leasehold Interests

 

 

See legal descriptions in schedule 3.1(d).

 





107

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 7.1 – Financial Reports and Schedules

 

 

None.





108

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 7.2 – Other Information

 

 

None.





109

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 8.2 – Locations

 

Corporation Name

Chief Executive Office

Physical Location

Mailing Address

County

State

Peak Resorts, Inc.

17409 Hidden Valley Dr.

Wildwood, MO  63025

17409 Hidden Valley Dr.

Wildwood, MO  63025

17409 Hidden Valley Dr.

Wildwood, MO  63025

St. Louis

MO

Hidden Valley Golf and Ski, Inc.

17409 Hidden Valley Dr.

Wildwood, MO  63025

17409 Hidden Valley Dr.

Eureka, MO  63025

17409 Hidden Valley Dr.

Wildwood, MO  63025

St. Louis

MO

Paoli Peaks, Inc.

17409 Hidden Valley Dr.

Wildwood, MO  63025

2798 West County Road

Paoli, IN  47454-0067

P.O. Box 67

Paoli, IN  47454

Orange

IN

S N H Development, Inc.

17409 Hidden Valley Dr.

Wildwood, MO  63025

615 Francestown Rd.

Bennington, NH  03442

615 Francestown Rd.

Bennington, NH  03442

Hillsborough

NH

Snow Creek, Inc.

17409 Hidden Valley Dr.

Wildwood, MO  63025

1 Snow Creek Dr.

Weston, MO  64098

1 Snow Creek Dr.

Weston, MO  64098

Platte

MO

L.B.O. Holding, Inc.

17409 Hidden Valley Dr.

Wildwood, MO 63025

775 Route 302

Bartlett, NH 03812

775 Route 302

Bartlett, NH 03812

Carroll County

NH

 





110

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 8.3 – Borrowers' Organization and Name

 

 

Entity Legal Name

State of Organization

FEIN

Additional

State(s) of Qualification

Peak Resorts, Inc.

Missouri

43-1793922

 

Hidden Valley Golf and Ski, Inc.

Missouri

43-1094257

 

Snow Creek, Inc.

Missouri

43-1424151

 

Paoli Peaks, Inc.

Missouri

43-1793926

Indiana

SNH Development, Inc.

Missouri

43-0482963

New Hampshire

L.B.O. Holding, Inc.

Maine

01-0488967

New Hampshire

 





111

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 8.8 – Litigation Proceedings

 

 

See Disclosure Schedule 3.4.





112

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 8.9 – Taxes

 

 

See Disclosure Schedule 8.3





113

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 8.12 – Environmental Compliance

 

 

None.





114

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 8.14 – ERISA

 

 

Peak Resorts, Inc. 401(k) Plan

 





115

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 8.15 – Intellectual Property

 

 

Entity

Name Registered

Type

Location

Registration Number

L.B.O. Holding, Inc.

Attitash Resort

Trade Name

NH

496199

Hidden Valley Golf and Ski, Inc.

Hidden Valley

Fictitious Name

MO

X001193675

Peak Resorts, Inc.

Ski and Ride with the Big Guns

Trademark

USA

3458757

S N H Development, Inc.

Crotched Mountain Ski and Ride Area

Trade Name

NH

459101

S N H Development, Inc.

Crotched Mountain Ski Area

Trade Name

NH

415650

 





116

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 8.27 – Title Policies

 

 

See attached title policies.



117

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 8.29 – Properties and Improvements

 

 

See attached surveys.





118

 

--------------------------------------------------------------------------------

 



 

 

Disclosure Schedule 8.30 – Pending Matters

 

 

None.





119

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 8.32 – Management of the Collateral

 

 

None.





120

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 9.4(j) – License to Third Parties

 

 

None.

 





121

 

--------------------------------------------------------------------------------

 



Disclosure Schedule 9.4(k) – Local Deposits to Lender

 

 

 

 

 

Picture 1 [skis-20151229ex101f153aag001.jpg]

 

 

 



122

 

--------------------------------------------------------------------------------